Exhibit 10.1

EXECUTION VERSION

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of June 8, 2012

among

MIDSTATES PETROLEUM COMPANY, INC.,

as Parent,

MIDSTATES PETROLEUM COMPANY LLC,

as Borrower,

SUNTRUST BANK,

as Administrative Agent, Swing Line Lender, an Issuing Lender and a Lender,

and

THE OTHER FINANCIAL INSTITUTIONS PARTY HERETO

BANK OF AMERICA, N.A.,

as Syndication Agent

NATIXIS,

ROYAL BANK OF CANADA

and

THE ROYAL BANK OF SCOTLAND PLC,

as Co-Documentation Agents

SUNTRUST ROBINSON HUMPHREY, INC., MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, NATIXIS NEW YORK BRANCH, RBC CAPITAL MARKETS and RBS SECURITIES
INC.,

as Joint Bookrunners

SUNTRUST ROBINSON HUMPHREY, INC.,

as Lead Arranger



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I.

 

    DEFINITIONS

     1   

1.01

 

Certain Defined Terms

     1   

1.02

 

Other Interpretive Provisions

     20   

1.03

 

Accounting Terms and Principles

     20   

ARTICLE II.

 

    THE CREDIT

     21   

2.01

 

Amounts and Terms of the Commitments

     21   

2.02

 

Procedure for Borrowing

     25   

2.03

 

Conversion and Continuation Elections

     26   

2.04

 

Borrowing Base Determinations, Mandatory Prepayments of Loans

     27   

2.05

 

Repayment

     30   

2.06

 

Fees

     30   

2.07

 

Computation of Fees and Interest

     31   

2.08

 

Payments by Borrower; Borrowings Pro Rata

     31   

2.09

 

Issuing the Letters of Credit

     33   

2.10

 

Payments by the Lenders to Administrative Agent

     35   

2.11

 

Sharing of Payments, Etc.

     36   

2.12

 

Change of Commitments

     36   

2.13

 

Cash Collateral

     37   

2.14

 

Defaulting Lenders

     38   

ARTICLE III.

 

    TAXES, YIELD PROTECTION AND ILLEGALITY

     40   

3.01

 

Taxes

     40   

3.02

 

Illegality

     44   

3.03

 

Increased Costs and Reduction of Return

     44   

3.04

 

Funding Losses

     45   

3.05

 

Inability to Determine Rates

     46   

3.06

 

Contents of Notice

     46   

3.07

 

[Reserved]

     46   

3.08

 

Survival

     46   

3.09

 

Mitigation Obligations

     47   

ARTICLE IV.

 

    SECURITY

     47   

4.01

 

The Security

     47   

4.02

 

Agreement to Deliver Security Documents

     48   

4.03

 

Perfection and Protection of Security Interests and Liens

     48   

4.04

 

Letters in Lieu/Power of Attorney

     49   

4.05

 

Assignment of As-Extracted Collateral

     49   

4.06

 

Authorization to File Financing Statements

     50   

ARTICLE V.

 

    CONDITIONS PRECEDENT

     50   

5.01

 

Conditions of Initial Credit Extensions

     50   

5.02

 

Conditions to All Loans

     52   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE VI.

 

    REPRESENTATIONS AND WARRANTIES

     53   

6.01

 

Corporate Existence and Power

     53   

6.02

 

Corporate Authorization; No Contravention

     53   

6.03

 

Governmental Authorization

     53   

6.04

 

Binding Effect

     53   

6.05

 

Litigation

     53   

6.06

 

No Default

     54   

6.07

 

ERISA

     54   

6.08

 

Margin Regulations

     54   

6.09

 

Title to Mortgaged Properties

     54   

6.10

 

Compliance with Laws and Obligations

     54   

6.11

 

Relationship of Loan Parties

     54   

6.12

 

Gas Imbalances

     54   

6.13

 

Taxes

     54   

6.14

 

Financial Condition

     55   

6.15

 

Environmental Matters

     55   

6.16

 

Regulated Entities

     55   

6.17

 

Solvency

     55   

6.18

 

Subsidiaries/Investments

     55   

6.19

 

Insurance

     55   

6.20

 

Full Disclosure

     55   

6.21

 

No Default

     55   

6.22

 

OFAC

     56   

6.23

 

Patriot Act

     56   

ARTICLE VII.

 

    AFFIRMATIVE COVENANTS

     56   

7.01

 

Financial Statements

     56   

7.02

 

Certificates; Other Production and Reserve Information

     57   

7.03

 

Notices

     58   

7.04

 

Preservation of Corporate Existence, Etc.

     58   

7.05

 

Maintenance of Property

     58   

7.06

 

Insurance

     58   

7.07

 

Payment of Obligations

     59   

7.08

 

Compliance with Laws

     59   

7.09

 

Inspection of Property and Books and Records

     59   

7.10

 

Environmental Laws

     59   

7.11

 

Use of Proceeds

     59   

7.12

 

Further Assurances

     59   

7.13

 

Compliance with ERISA

     60   

7.14

 

Subsidiary Guarantors

     60   

7.15

 

Accounts

     60   

7.16

 

Title Information

     60   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page   ARTICLE VIII.  

    NEGATIVE COVENANTS

     61   

8.01

 

Limitation on Liens

     61   

8.02

 

Disposition of Assets

     63   

8.03

 

Consolidations and Mergers

     63   

8.04

 

Loans and Investments

     64   

8.05

 

Limitation on Indebtedness

     65   

8.06

 

Transactions with Affiliates

     67   

8.07

 

Margin Stock

     67   

8.08

 

Contingent Obligations

     67   

8.09

 

Restricted Payments

     67   

8.10

 

Change in Business

     68   

8.11

 

Prepayment or Redemption of Other Indebtedness

     68   

8.12

 

Derivative Contracts

     68   

8.13

 

Sales and Leasebacks

     70   

8.14

 

Limitations on Leases

     70   

8.15

 

Subsidiaries

     70   

8.16

 

Negative Pledge Agreements

     71   

8.17

 

Take-or-Pay or Other Prepayments

     71   

8.18

 

Government Regulation

     71    ARTICLE IX.  

    FINANCIAL COVENANTS

     71   

9.01

 

Financial Covenants

     71    ARTICLE X.  

    EVENTS OF DEFAULT

     71   

10.01

 

Event of Default

     71   

10.02

 

Remedies

     73   

10.03

 

Set-off

     74   

10.04

 

Payments Set Aside

     74   

10.05

 

Rights Not Exclusive

     74   

10.06

 

Application of Proceeds from Collateral

     74    ARTICLE XI.  

    ADMINISTRATIVE AGENT

     76   

11.01

 

Appointment and Authorization

     76   

11.02

 

Certain Rights of Administrative Agent

     76   

11.03

 

Liability of Administrative Agent

     76   

11.04

 

Reliance by Administrative Agent

     77   

11.05

 

Withholding Tax

     78   

11.06

 

Credit Decisions

     78   

11.07

 

INDEMNIFICATION

     78   

11.08

 

Administrative Agent in Individual Capacity

     79   

11.09

 

Successor Administrative Agent

     79   

11.10

 

Authority of Administrative Agent to Release Collateral and Liens

     80   

11.11

 

Posting of Approved Electronic Communications

     80   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

11.12

 

Filing of Proof of Claims

     81   

ARTICLE XII.

 

    MISCELLANEOUS

     82   

12.01

 

Amendments and Waivers

     82   

12.02

 

Notices

     83   

12.03

 

No Waiver; Cumulative Remedies

     84   

12.04

 

Costs and Expenses

     85   

12.05

 

INDEMNITY

     85   

12.06

 

ENVIRONMENTAL INDEMNIFICATION

     86   

12.07

 

Successors and Assigns

     87   

12.08

 

Assignments, Participations, etc.

     87   

12.09

 

Interest

     89   

12.10

 

Counterparts and Facsimile Signatures

     90   

12.11

 

Severability

     90   

12.12

 

No Third Parties Benefited

     91   

12.13

 

Governing Law

     91   

12.14

 

SUBMISSION TO JURISDICTION

     91   

12.15

 

Confidentiality

     92   

12.16

 

USA PATRIOT Act Notice

     92   

12.17

 

NO ORAL AGREEMENTS

     92   

12.18

 

[Intentionally Omitted.]

     92   

12.19

 

No Fiduciary Relationship

     93   

12.20

 

Collateral Matters

     93   

12.21

 

Restatement; Existing Credit Agreement

     94   

12.22

 

Waiver of Jury Trial

     94   

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page APPENDIX      

APPENDIX I

  

Specific Terms, Fees and Conditions

  

APPENDIX II

  

Financial Covenants

   SCHEDULES      

SCHEDULE I

  

Security Documents

  

SCHEDULE II

  

Individual Permitted Holders

  

SCHEDULE III

  

Existing Letters of Credit

  

SCHEDULE 2.01

  

Commitments and Pro Rata Shares

  

SCHEDULE 6.01

  

Subsidiaries and Equity Investments

  

SCHEDULE 6.05

  

Litigation and Title Matters

  

SCHEDULE 8.01(a)

  

Outstanding Liens

  

SCHEDULE 8.06

  

Transactions with Affiliates

   EXHIBITS      

Exhibit A

  

Form of Promissory Note

  

Exhibit B

  

Form of Notice of Borrowing

  

Exhibit C

  

Form of Notice of Conversion/Continuation

  

Exhibit D

  

Form of Compliance Certificate

  

Exhibit E

  

Form of Assignment and Acceptance

  

Exhibit F

  

Form of Guaranty

  

Exhibit G

  

Form of Letter in Lieu

  

Exhibit H-1

  

Form of U.S. Tax Compliance Certificate

  

Exhibit H-2

  

Form of U.S. Tax Compliance Certificate

  

Exhibit H-3

  

Form of U.S. Tax Compliance Certificate

  

Exhibit H-4

  

Form of U.S. Tax Compliance Certificate

  

 

-v-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

This SECOND AMENDED AND RESTATED CREDIT AGREEMENT (the “Agreement”) is dated as
of June 8, 2012, among MIDSTATES PETROLEUM COMPANY, INC., a Delaware corporation
(“Parent”), MIDSTATES PETROLEUM COMPANY LLC, a Delaware limited liability
company (“Borrower”), each of the financial institutions that is or that may
from time to time become a signatory hereto as a Lender or an Issuing Lender and
SUNTRUST BANK, a national banking association, as an Issuing Lender, as Swing
Line Lender (in such capacity, together with its successors in such capacity,
“Swing Line Lender”), as Administrative Agent for the benefit of the Lenders (in
such capacity, together with its successors in such capacity, “Administrative
Agent”) and as a Lender.

RECITALS

A. Borrower, Wells Fargo Bank, National Association, as administrative agent
(the “Existing Administrative Agent” and issuing lender and the lenders (the
“Existing Lenders”) party thereto entered into that certain Amended and Restated
Credit Agreement dated as of December 10, 2010 (as heretofore amended, modified
or supplemented, the “Existing Credit Agreement”);

B. The parties desire to amend and restate the Existing Credit Agreement in its
entirety as set forth herein; and

C. The amendment and restatement of the Existing Credit Agreement is not
intended by the parties hereto to constitute a novation, or discharge or a
satisfaction of Indebtedness outstanding under the Existing Credit Agreement,
which Indebtedness shall remain outstanding as amended and restated hereunder
pursuant to the terms and conditions of this Agreement;

D. NOW, THEREFORE, in consideration of the foregoing recitals, of the
representations, warranties, covenants and agreements contained herein, and
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree that the Existing Credit Agreement
is amended and restated to read in its entirety as follows:

ARTICLE I.

DEFINITIONS

1.01 Certain Defined Terms. The following terms have the following meanings:

“Acceptable Counter-party” means (i) any of the Lenders, (ii) any Affiliates of
the Lenders, or (iii) any other counter-party who has, or arranges for a
guarantor of the obligation of the counter-party who has, at the time the
contract is made, long-term obligations rated BBB or Baa2 or better,
respectively, by Standard & Poor’s Rating Group, a division of McGraw Hill,
Inc., or Moody’s Investors Service, Inc. (or a successor credit rating agency).

“Act” shall have the meaning assigned such term in Section 12.16.

“Administrative Agent” is defined in the preamble.



--------------------------------------------------------------------------------

“Administrative Agent’s Payment Office” means the principal office of
Administrative Agent set forth in Appendix I or such other address as
Administrative Agent may from time to time specify.

“Administrative Questionnaire” means an administrative questionnaire in the form
provided by Administrative Agent to any Lender and submitted to Administrative
Agent duly completed by such Lender.

“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. A Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of the other Person, whether
through the ownership of voting securities, by contract, or otherwise.

“Agent-Related Person” as to Administrative Agent, means Administrative Agent,
its Affiliates, and the officers, directors, employees, agents, and
attorneys-in-fact of Administrative Agent and its Affiliates.

“Aggregate Commitment” means the Commitments of all Lenders.

“Agreement” means this Credit Agreement including all Appendices, Schedules and
Exhibits attached hereto, as same may be amended in writing from time to time.

“Alternative Swing Line Procedures” shall have the meaning assigned such term in
Section 2.01(c)(vii).

“Anti-Terrorism Order” shall mean Executive Order 13224, signed by President
George W. Bush on September 24, 2001.

“Applicable Margin” means, with respect to LIBOR Loans, Base Rate Loans and
Commitment Fees, the respective percentages set forth on the Pricing Grid.

“Approved Fund” means any Person (other than a natural Person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.

“Arranger” means SunTrust Robinson Humphrey, Inc.

“Assignee” has the meaning specified in Section 12.08(b).

“Available Amount” means, on any date of determination, an amount equal to
(a) the net cash proceeds of any equity contribution made, directly or
indirectly, to Borrower by any Permitted Holder after the Closing Date minus
(b) any amounts thereof used to make Restricted Payments or Redemptions of Debt
pursuant to Sections 8.09 or 8.11 and/or investments pursuant to
Section 8.04(k).

 

2



--------------------------------------------------------------------------------

“Available Commitment” means, at the particular time in question, the Aggregate
Commitment then in effect minus the Effective Amount with respect thereto at
such time.

“Bankruptcy Code” means the Federal Bankruptcy Code (11 U.S.C. §101, et seq.).

“Base Rate” means the highest of (i) the rate which Administrative Agent
announces from time to time as its prime lending rate, as in effect from time to
time, (ii) the Federal Funds Rate, as in effect from time to time, plus one-half
of one percent (0.50%) per annum and (iii) LIBOR determined on a daily basis for
an Interest Period of one (1) month, plus one percent (1.00%) per annum (any
changes in such rates to be effective as of the date of any change in such
rate). Administrative Agent’s prime lending rate is a reference rate and does
not necessarily represent the lowest or best rate actually charged to any
customer. Administrative Agent may make commercial loans or other loans at rates
of interest at, above, or below Administrative Agent’s prime lending rate.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrowing” means a borrowing hereunder consisting of Loans made to Borrower by
any of the Lenders under Article II.

“Borrowing Base” means at the particular time in question, the amount determined
pursuant to Section 2.04.

“Borrowing Base Period” means each six (6) month period commencing on the
“Scheduled Borrowing Base Determination Dates” set forth on Appendix I.

“Borrowing Base Utilization Percentage” means, as of any date of determination,
the ratio of the Effective Amount (as determined after giving affect to any Loan
or prepayment scheduled to be made on such date) to the Borrowing Base then in
effect.

“Borrowing Date” means any date on which a Borrowing occurs under Section 2.02.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks located in Houston, Texas or Atlanta, Georgia are authorized or
required by law to close.

“Capital Lease” means, when used with respect to any Person, any lease in
respect of which any of the obligations of such Person thereunder constitute
Capitalized Lease Obligations.

“Capitalized Lease Obligations” means, all obligations of such Person to pay
rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations shall have been or should be, in accordance with tax accounting
principals on an accrual basis, capitalized on the books of such Person.

“Cash Collateralize” means, to deposit in the LC Collateral Account or to
otherwise pledge and deposit with or deliver to Administrative Agent, for the
benefit of one or more of the Issuing Lenders or Lenders, as collateral for the
LC Obligation or obligations of Lenders to fund

 

3



--------------------------------------------------------------------------------

participations in respect of the LC Obligation, cash or deposit account balances
or, if Administrative Agent and each applicable Issuing Lender shall agree in
their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to Administrative Agent and
each applicable Issuing Lender. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Cash Equivalents” means: (a) securities issued or fully guaranteed or insured
by the United States Government or any agency thereof and backed by the full
faith and credit of the United States having maturities of not more than twelve
(12) months from the date of acquisition; (b) certificates of deposit, time
deposits, Eurodollar time deposits, or bankers’ acceptances having in each case
a tenor of not more than three (3) months from the date of acquisition issued by
any Lender or any U.S. commercial bank or any branch or agency of a non-U.S.
commercial bank licensed to conduct business in the U.S. having combined capital
and surplus of not less than Five Hundred Million Dollars ($500,000,000);
(c) commercial paper of an issuer rated at least A-1 by S&P or P-1 by Moody’s at
the time of acquisition, and in either case having a tenor of not more than
twelve (12) months; and (d) deposits in money market funds investing exclusively
in investments described in clauses (a), (b) and (c) above.

“Cash Management Agreement” means any agreement related to Cash Management
Services by and between Parent, Borrower or any of their respective Subsidiaries
and any Cash Management Bank.

“Cash Management Bank” means any Person that (a) at the time it provides Cash
Management Services or (b) at any time after it has provided any Cash Management
Services, is a Lender or Administrative Agent or an Affiliate of a Lender or
Administrative Agent.

“Cash Management Obligations” means obligations owed by Parent, Borrower or any
Subsidiary to any Cash Management Bank in connection with, or in respect of, any
Cash Management Services.

“Cash Management Services” shall mean treasury, depository, overdraft, credit or
debit card, including non-card e-payables services, purchase card, electronic
funds transfer, automated clearing house fund transfer services and other cash
management services.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

4



--------------------------------------------------------------------------------

“Change of Control” means:

(a) the acquisition of ownership, directly or indirectly, beneficially or of
record, by any Person or group (within the meaning of the Exchange Act as in
effect on the date hereof) other than Permitted Holders, of Equity Interests
representing more than 50% of the aggregate ordinary voting power represented by
the issued and outstanding Equity Interests of Parent; or

(b) Parent shall cease to own 100% of the Equity Interests of Borrower.

“Closing Date” means the date on which all conditions precedent set forth in
Section 5.01 are satisfied or waived by Administrative Agent and the Lenders.

“Code” means the Internal Revenue Code of 1986 and regulations promulgated
thereunder.

“Collateral” means Parent’s, Borrower’s and the Subsidiaries’ Oil and Gas
Properties, goods, equipment, accounts, general intangibles, inventory, as
extracted collateral, fixtures, and contract rights, including without
limitation, all such property described on Schedule I, and all equity interests
in each Borrower and Subsidiary now owned or hereafter acquired by Parent,
Borrower or any Subsidiary, in each case as such assets are intended to be or
are subject to a Lien created in favor of Administrative Agent for the benefit
of the Lenders (and others) pursuant to any Security Document.

“Combined Disposition/Derivative Threshold” means a combined threshold for sales
and dispositions of Oil and Gas interests pursuant to Section 8.02(d)(iv)
(measured by reference to the fair market value of the Oil and Gas interests so
sold or disposed) and assignments, terminations, sales or unwinds of
commodity-price Derivative Contracts pursuant to Section 8.12(d) (measured by
reference to the net proceeds, if any, attributable to such assignment,
termination, sale or unwind), during any period between two successive Scheduled
Borrowing Base Determinations, in an aggregate amount equal to five percent
(5%) of the then effective Borrowing Base.

“Commitment” means as to each Lender, at any time, such Lender’s Pro Rata Share
of the lesser of (a) the Borrowing Base then in effect and (b) the Maximum Loan
Amount, as such Commitment may be terminated and/or reduced or increased from
time to time in accordance with the provisions hereof.

“Commitment Fee” has the meaning specified in Section 2.06(b).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Contingent Obligation” means, as to any Person without duplication, any direct
or indirect liability of that Person with or without recourse, (a) with respect
to any Indebtedness (the “primary obligations”) of another Person (the “primary
obligor”), including any obligation of

 

5



--------------------------------------------------------------------------------

that Person (i) to purchase, repurchase or otherwise acquire such primary
obligations or any security therefor, (ii) to advance or provide funds for the
payment or discharge of any such primary obligation, or to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency or any balance sheet item, level of income or financial
condition of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation, or (iv) otherwise to assure or hold harmless the holder of any such
primary obligation against loss in respect thereof (each, a “Guaranty
Obligation”); (b) with respect to any Surety Instrument issued for the account
of that Person or as to which that Person is otherwise liable for reimbursement
of drawings or payments; or (c) to purchase any materials, supplies or other
property from, or to obtain the services of, another Person if the relevant
contract or other related document or obligation requires that payment for such
materials, supplies or other property, or for such services, shall be made
regardless of whether delivery of such materials, supplies or other property is
ever made or tendered, or such services are ever performed or tendered. The
amount of any Contingent Obligation shall, in the case of Guaranty Obligations,
be deemed equal to the maximum stated or determinable amount of the primary
obligation in respect of which such Guaranty Obligation is made or, if not
stated or if indeterminable, the maximum reasonably anticipated liability in
respect thereof, and in the case of other Contingent Obligations shall be equal
to the maximum reasonably anticipated liability in respect thereof.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other instrument, document or agreement to which such
Person is a party or by which it or any of its property is bound.

“Conversion/Continuation Date” means the date on which any conversion or
continuation occurs pursuant to Section 2.03(a).

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

“Default” means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would (if not cured or otherwise remedied during such
time) constitute an Event of Default.

“Default Rate” has the meaning set forth in Section 2.05(b)(iii).

“Defaulting Lender” means, subject to Section 2.14(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies Administrative Agent and Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, (ii) pay to Administrative Agent, any Issuing Lender or Swing Line
Lender any other amount required to

 

6



--------------------------------------------------------------------------------

be paid by it hereunder (including in respect of its participation in Letters of
Credit or Swing Line Loans) within two Business Days of the date when due or
(iii) pay to any other Lender Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due absent a good
faith dispute identified in writing, (b) has notified Borrower, Administrative
Agent or any Issuing Lender or Swing Line Lender in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect (unless such writing or public statement relates to
such Lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
Administrative Agent or Borrower, to confirm in writing to Administrative Agent
and Borrower that it will comply with its prospective funding obligations
hereunder (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by
Administrative Agent and Borrower), or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, or (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by Administrative Agent that a Lender is a Defaulting
Lender under any one or more of clauses (a) through (d) above shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.14(b)) upon delivery of written
notice of such determination to Borrower, each Issuing Lender, each Swing Line
Lender and each Lender.

“Derivative Contracts” means all future contracts, forward contracts, swap, cap
or collar contracts, option contracts, hedging contracts or other derivative
contracts or similar agreements covering Oil and Gas commodities or prices or
financial, monetary or interest rate instruments.

“Dollars”, “dollars” and “$” each mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America or any state thereof or the District of Columbia.

“Effective Amount” means, on any date, the aggregate outstanding principal
amount of all Loans after giving effect to any prepayments or repayments of
Loans occurring on such date plus the LC Obligation, after giving effect to any
reimbursement in respect thereof occurring on such date.

 

7



--------------------------------------------------------------------------------

“Environmental Claims” means all material claims by any Governmental Authority
or other Person alleging potential liability or responsibility for violation of
any Environmental Law, or for release or injury to the environment.

“Environmental Laws” means all material federal, state or local laws, statutes,
common law duties, rules, regulations, ordinances and codes, together with all
material administrative orders, requests, licenses, authorizations and permits
of, and agreements with, any Governmental Authorities, in each case relating to
environmental, health, and safety matters.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest; provided that debt securities which are convertible, at the
option of either the holder or the issuer thereof or upon the happening of
certain contingencies, into Equity Interests shall not be Equity Interests.

“ERISA” means the Employee Retirement Income Security Act of 1974, and
regulations promulgated thereunder.

“Event of Default” means any of the events or circumstances specified in
Section 10.01.

“Exchange Act” means the Securities and Exchange Act of 1934, and regulations
promulgated thereunder.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by
Borrower under Section 3.09) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 3.01, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Lender’s failure to
comply with Section 3.01(e) and (d) any U.S. federal withholding Taxes imposed
under FATCA.

“Existing Administrative Agent” is defined in the recitals.

“Existing Credit Agreement” is defined in the recitals.

“Existing Lenders” is defined in the recitals.

 

8



--------------------------------------------------------------------------------

“Existing Letters of Credit” means the letters of credit issued pursuant to the
Existing Credit Agreement that are outstanding hereunder on the Closing Date and
described on Schedule III.

“FATCA” means Sections 1471 through 1474 of the Code as of the date hereof (and
any amendments or successor sections thereto which are not materially more
onerous) and any regulations or official interpretations thereof.

“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) equal to the weighted average of the
rates on overnight federal funds transactions with a member of the Federal
Reserve System arranged by federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day, provided that (i) if the date for which such rate is to be determined is
not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (ii) if such rate is not so published for any day,
the Federal Funds Rate for such day shall be the average rate charged to
Administrative Agent on such day on such transactions as determined by
Administrative Agent.

“Fee Letter” means that certain fee letter dated May 15, 2012, among Parent,
Administrative Agent and SunTrust Robinson Humphrey, Inc., as Arranger.

“Foreign Lender” means any Lender that is not a “United States person” as
defined in Section 7701(a)(30) of the Code.

“FRB” means the Board of Governors of the Federal Reserve System, and any
Governmental Authority succeeding to any of its principal functions.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Lender, such Defaulting Lender’s Pro Rata Share of the
outstanding LC Obligations with respect to Letters of Credit issued by such
Issuing Lender other than LC Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to
Swing Line Lender, such Defaulting Lender’s Pro Rata Share of outstanding Swing
Line Loans made by such Swing Line Lender other than Swing Line Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders in accordance with the terms hereof.

“GAAP” has the meaning ascribed such term in Section 1.03(b).

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

“Guarantor” means Parent and any Material Domestic Subsidiary (other than
Borrower) that is required to execute a Guaranty under Section 7.14.

 

9



--------------------------------------------------------------------------------

“Guaranty” means any guaranty in the form of Exhibit F hereto, that is executed
by a Guarantor.

“Guaranty Obligation” has the meaning specified under the definition of
“Contingent Obligation.”

“Highest Lawful Rate” means, for each Lender, as of a particular date, the
maximum nonusurious interest rate that under applicable federal and New York law
may then be contracted for, charged or received by such Lender in connection
with the Loan Obligations.

“Hydrocarbon Interests” means leasehold and other interests in or under oil, gas
and other liquid or gaseous hydrocarbon leases with respect to Oil and Gas
wherever located, mineral fee interests, overriding royalty and royalty
interests, net profit interests, production payment interests relating to Oil
and Gas wherever located, including any beneficial, reserved or residual
interest of whatever nature.

“Indebtedness” of any Person means, without duplication, (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (other than trade payables
entered into in the ordinary course of business on ordinary terms); (c) all
non-contingent reimbursement or payment obligations with respect to Surety
Instruments; (d) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of property, assets or businesses; (e) all indebtedness
created or arising under any conditional sale or other title retention
agreement, or incurred as financing, in either case with respect to property
acquired by the Person including, without limitation, production payments, net
profit interests and other interest in Oil and Gas subject to repayment out of
future Oil and Gas production; (f) all obligations with respect to Capital
Leases; (g) all Indebtedness referred to in clauses (a) through (f) above
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien upon or in property
(including accounts and contracts rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such Indebtedness;
and (i) all Guaranty Obligations in respect of Indebtedness of others of the
kinds referred to in clauses (a) through (f) above.

“Indemnified Environmental Liabilities” has the meaning specified in
Section 12.06.

“Indemnified Liabilities” has the meaning specified in Section 12.05.

“Indemnified Person” has the meaning specified in Section 12.05.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Insolvency Proceeding” means (a) any case, action or proceeding relating to
bankruptcy, reorganization, insolvency, liquidation, receivership,
conservatorship, dissolution, winding up or relief of debtors, or (b) any
general assignment for the benefit of creditors, composition, marshalling of
assets for creditors, or other, similar arrangement in respect of its creditors
generally or any substantial portion of its creditors; undertaken under U.S.
Federal, state or foreign law, including any Debtor Relief Law.

 

10



--------------------------------------------------------------------------------

“Interest Payment Date” means (a) as to any Base Rate Loan, the last Business
Day of each calendar quarter and (b) as to any LIBOR Loan, the last day of each
Interest Period applicable to such LIBOR Loan, provided, however, that if any
Interest Period for a LIBOR Loan exceeds three (3) months, the date that falls
three (3) months after the beginning of such Interest Period, and the date that
falls three (3) months after each Interest Payment Date thereafter for such
Interest Period, is also an Interest Payment Date.

“Interest Period” means, as to any LIBOR Loan, the period commencing on the
Borrowing Date of such Loan or on the Conversion/Continuation Date on which the
Loan is converted into or continued as a LIBOR Loan, and ending on the date one,
two, three, six, nine (if offered by all Lenders), or twelve (if offered by all
Lenders), months thereafter as selected by Borrower in its Notice of Borrowing
or Notice of Conversion/Continuation; provided that: (a) if any Interest Period
would otherwise end on a day that is not a Business Day, that Interest Period
shall be extended to the following Business Day unless, in the case of a LIBOR
Loan, the result of such extension would be to carry such Interest Period into
another calendar month, in which event such Interest Period shall end on the
preceding Business Day; (b) any Interest Period pertaining to a LIBOR Loan that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the calendar month at the
end of such Interest Period; and (c) no Interest Period for any Loan shall
extend beyond the Stated Maturity Date.

“Interest Rate Type” means, with respect to any Loan, the interest rate, being
either the Base Rate or the LIBOR forming the basis upon which interest is
charged against such Loan hereunder.

“IRS” means the Internal Revenue Service, and any Governmental Authority
succeeding to any of its principal functions under the Code.

“Issue” means with respect to any Letter of Credit, to issue or extend the
expiry of, or to renew or increase the amount of, such Letter of Credit; and the
terms “Issued,” “Issuing” and “Issuance” have corresponding meanings.

“Issuing Lender” means SunTrust Bank, and any successor thereto, any other
Lender who agrees with Borrower to become an Issuing Lender under this Agreement
(and agrees to become a party to this Agreement as an Issuing Lender pursuant to
a joinder agreement in a form reasonably satisfactory to Administrative Agent
and Borrower) and, for purposes of the Existing Letters of Credit, Wells Fargo
Bank, National Association.

“LC Application” means an application or agreement for a standby Letter of
Credit in the Issuing Lender’s current form with appropriate insertions or in
such other form as shall be acceptable to the Issuing Lender in its sole
discretion duly executed by Borrower pursuant to Section 2.09(a).

 

11



--------------------------------------------------------------------------------

“LC Collateral” means any cash or liquid securities held by Issuing Lender as
security for LC Obligations of Borrower.

“LC Collateral Account” means a blocked deposit account held by Issuing Lender.

“LC Obligation” means, at the time in question, the sum of the Matured LC
Obligations plus the aggregate undrawn stated amount under all Letters of Credit
then outstanding. The LC Obligation of any Lender at any time shall be its Pro
Rata Share of the LC Obligation at such time.

“Lender” means any financial institution party hereto as having a Commitment,
including, as the context requires, Swing Line Lender. References to “Lenders”
shall include Administrative Agent, in its individual capacity as a “Lender” and
such other lending institutions now a party or hereafter a party to this
Agreement.

“Lender Derivative Party” means (i) with respect to any Derivative Contract of
any Loan Party in effect on the Closing Date, any Person party thereto that was
a Lender or an Affiliate of a Lender on the Closing Date or that was a lender
(or an Affiliate of a lender) under the Existing Credit Agreement on the date
such Derivative Contract was entered into and (ii) with respect to any
Derivative Contract of any Loan Party entered into after the Closing Date, any
Person party thereto that was a Lender or an Affiliate of a Lender at the time
such Derivative Contract was entered into.

“Letter of Credit” means any Existing Letter of Credit and any other standby
letter of credit issued by any Issuing Lender pursuant to this Agreement and
upon an LC Application.

“Letter of Credit Sub-Facility Amount” means the amount set forth on Appendix I
hereto.

“LIBOR” means, for any Interest Period with respect to a Borrowing of LIBOR
Loans, the rate per annum (rounded upwards, if necessary, to the nearest 1/100
of 1%) appearing on Reuters Screen LIBOR01 Page (or any successor page) as the
London interbank offered rate for Dollar deposits at approximately 11:00 a.m.
(London, England time) two (2) Business Days prior to the first day of such
Interest Period for a term comparable to such Interest Period (provided that, if
such page is not available for any reason, LIBOR shall instead be the rate per
annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) appearing on
Page BBAM of the Bloomberg Financial Markets Information Service (or any
successor page) as the London interbank offered rate for Dollar deposits at
approximately 11:00 a.m. (London, England time) two (2) Business Days prior to
the first day of such Interest Period for a term comparable to such Interest
Period). If for any reason such rate is not available on either such page, LIBOR
for such Interest Period shall be the rate per annum reasonably determined by
Administrative Agent as the rate of interest at which Dollar deposits in the
approximate amount of the Eurodollar Loans comprising part of such Borrowing
would be offered by Administrative Agent to major banks in the London interbank
Eurodollar market at their request at or about 11:00 a.m. (London, England time)
two (2) Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period.

“LIBOR Loan” means a Loan that bears interest based on the LIBOR.

 

12



--------------------------------------------------------------------------------

“Lien” means any security interest, mortgage, deed of trust, pledge,
hypothecation, assignment, charge or deposit arrangement, encumbrance, lien
(statutory or other) or preferential arrangement of any kind or nature
whatsoever in respect of any property (including those created by, arising under
or evidenced by any conditional sale or other title retention agreement and the
interest of a lessor under a Capital Lease), any financing lease having
substantially the same economic effect as any of the foregoing.

“Loan” means an extension of credit by a Lender to Borrower under Article II,
including Revolving Credit Loans and Swing Line Loans.

“Loan Documents” means this Agreement, the Notes (if any), any Letters of
Credit, the Security Documents, the Fee Letter, Guaranties, and all other
documents (other than any Derivative Contract or Cash Management Agreement)
delivered to Administrative Agent, Issuing Lender or any Lender in connection
herewith.

“Loan Obligations” means all Obligations of the Loan Parties under the Loan
Documents.

“Loan Parties” means collectively Borrower and the Guarantors, and “Loan Party”
means individually each of Borrower and the Guarantors.

“Majority Lenders” means, at any time, the Lenders (excluding Defaulting
Lenders) holding more than fifty percent (50%) of the sum of the Effective
Amount attributable to Non-Defaulting Lenders or, if there is no Effective
Amount, Lenders (excluding Defaulting Lenders) holding more than fifty percent
(50%) of the sum of the Commitments of all Non-Defaulting Lenders.

“Margin Stock” means “margin stock” as such term is defined in Regulation U or X
of the FRB.

“Material Adverse Effect” means a material adverse effect upon (a) the
operations, business, properties or financial condition of the Loan Parties
taken as a whole; (b) the ability of any Loan Party to perform its obligations
under any Loan Document to which it is a party; or (c) the legality, validity,
binding effect or enforceability against any Loan Party of any Loan Document to
which it is a party.

“Material Domestic Subsidiary” means any Domestic Subsidiary to which more than
5% of EBITDA is attributable or which owns Oil and Gas Properties which are
Collateral.

“Matured LC Obligation” means the aggregate amount of payments made by the
Issuing Lenders in respect to Letters of Credit and not reimbursed by Borrower
or deemed Loans pursuant to Section 2.01(b).

“Maximum Loan Amount” means the amount set forth on Appendix I as the Maximum
Loan Amount.

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
103% of the Fronting

 

13



--------------------------------------------------------------------------------

Exposure of all Issuing Lenders with respect to Letters of Credit issued and
outstanding at such time and (ii) otherwise, an amount determined by
Administrative Agent and the Issuing Lenders in their sole discretion.

“Mortgaged Properties” means the Oil and Gas Properties and any other properties
upon which certain of the Loan Parties have granted a Lien in favor of
Administrative Agent for the benefit of the Lenders (and others) pursuant to the
Mortgages.

“Mortgages” means collectively, each Mortgage, Deed of Trust, Security Agreement
and Financing Statement from any of the Loan Parties and all supplements,
assignments, amendments and restatements thereto (or any agreement in
substitution therefor) that are executed and delivered to Administrative Agent
pursuant to Article IV of this Agreement.

“Multiemployer Plan” means a multiemployer plan (as defined in
Section 4001(a)(3) of ERISA) to which any Loan Party makes, is obligated to make
or has made contributions during the immediately preceding five (5) plan years.

“Net Mark-to-Market Exposure” of any Person shall mean, as of any date of
determination with respect to any Derivative Contract, the excess (if any) of
all unrealized losses over all unrealized profits of such Person arising from
such Derivative Contract. “Unrealized losses” shall mean the fair market value
of the cost to such Person of replacing the applicable Derivative Contract as of
the date of determination (assuming such Derivative Contract were to be
terminated as of that date), and “unrealized profits” shall mean the fair market
value of the gain to such Person of replacing such Derivative Contract as of the
date of determination (assuming such Derivative Contract were to be terminated
as of that date).

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 12.01 and (ii) has been
approved by the Majority Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” means a promissory note specified in Section 2.01(a), substantially in
the form of Exhibit A, including any amendments, modifications, renewals or
replacements of such promissory note.

“Notice of Borrowing” means a notice in substantially the form of Exhibit B.

“Notice of Continuation/Conversion” means a notice in substantially the form of
Exhibit C.

“Obligations” means the aggregate amount of all amounts owing by any Loan Party
under (i) any Loan Document, (ii) any Cash Management Agreement or (iii) any
Derivative Contract with any Lender Derivative Party, to any Lender,
Administrative Agent, Issuing Lender, Lender Derivative Party or any Indemnified
Person, whether direct or indirect (including those acquired by assignment),
absolute or contingent, due or to become due, now existing or hereafter arising.

 

14



--------------------------------------------------------------------------------

“Oil and Gas” means petroleum, natural gas and other related hydrocarbons or
minerals or any of them and all other substances produced or extracted in
association therewith.

“Oil and Gas Properties” means Hydrocarbon Interests now owned or hereafter
acquired by Parent, Borrower or any Subsidiary and contracts executed in
connection therewith and all tenements, hereditaments, appurtenances, and
properties belonging, affixed or incidental to such Hydrocarbon Interests,
including, without limitation, any and all property, real or personal, now owned
or hereafter acquired by Parent, Borrower or any Subsidiary and situated upon or
to be situated upon, and used, built for use, or useful in connection with the
operating, working or developing of such Hydrocarbon Interests, including,
without limitation, any and all petroleum and/or natural gas wells, structures,
field separators, processing plants, liquid extractors, plant compressors,
pumps, pumping units, field gathering systems, tank and tank batteries,
fixtures, valves, fittings, machinery and parts, engines, boilers, liters,
apparatus, equipment, appliances, tools, implements, cables, wires, towers,
taping, tubing and rods, surface leases, rights-of-way, easements and
servitudes, and all additions, substitutions, replacements for, fixtures and
attachments to any and all of the foregoing owned directly or indirectly by
Parent, Borrower or any Subsidiary.

“Organization Documents” means, for any corporation, its certificate or articles
of incorporation and its bylaws; for any limited liability company, its
certificate of formation or articles of organization and its limited liability
company agreement or operating agreement; and for any limited partnership, its
certificate of limited partnership or formation and its limited partnership
agreement; as any of the foregoing have been amended or supplemented from time
to time.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means any present or future mortgage tax, stamp or documentary
taxes or any other excise or property taxes, charges or similar levies which
arise from any payment made hereunder or from the execution, delivery or
registration of, or otherwise with respect to, this Agreement or any other Loan
Documents, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment (other than an assignment made pursuant to
Section 3.09).

“Participant” has the meaning specified in Section 12.08(a).

“Participant Register” has the meaning specified in Section 12.08(a).

“Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
subject to Section 412 of the Code or Title IV of ERISA, other than a
Multiemployer Plan, which any Loan Party sponsors, maintains, is making, or is
obligated to make contributions.

“Permitted Additional Debt” has the meaning specified in Section 8.05(k).

 

15



--------------------------------------------------------------------------------

“Permitted Holders” means, collectively, (a) each of First Reserve Fund XII,
L.P., FR Midstates Interholding LP and their respective Affiliates and (b) each
of the individuals set forth on Schedule II and any of their respective family
members, descendants, heirs, family trusts or other similar entities or similar
arrangements.

“Permitted Liens” has the meaning set forth in Section 8.01.

“Permitted Refinancing Debt” means Indebtedness (for purposes of this
definition, “New Debt”) incurred in exchange for, or proceeds of which are used
to refinance, all of any other Indebtedness (the “Refinanced Debt”); provided
that (a) such New Debt is in an aggregate principal amount not in excess of the
aggregate principal amount then outstanding of the Refinanced Debt (or, if the
Refinanced Debt is exchanged or acquired for an amount less than the principal
amount thereof to be due and payable upon a declaration of acceleration thereof,
such lesser amount) (b) such New Debt has a stated maturity no earlier than the
stated maturity of the Refinanced Debt and an average life no shorter than the
average life of the Refinanced Debt; (c) such New Debt does not have a stated
interest rate in excess of the stated interest rate of the Refinanced Debt;
(d) such New Debt does not contain any covenants which are more onerous to
Parent, Borrower and their respective Subsidiaries than those imposed by the
Refinanced Debt and (e) such New Debt (and any guarantees thereof) is
subordinated in right of payment to the Indebtedness (or, if applicable, the
Guaranty) to at least the same extent as the Refinanced Debt and is otherwise
subordinated on terms substantially reasonably satisfactory to Administrative
Agent.

“Person” means an individual, partnership, limited partnership, corporation,
limited liability company, business trust, joint stock company, trust,
unincorporated association, joint venture or Governmental Authority.

“Pricing Grid” means the pricing grid set forth on Appendix I.

“Principal Business” means the business of the exploration for, and development,
acquisition, production, gathering, processing and upstream marketing of Oil and
Gas onshore in the United States of America.

“Pro Rata Share” means, as to any Lender at any time, the percentage set forth
opposite its name on Schedule 2.01, as amended from time to time.

“Proven Reserves” means the estimated quantities of hydrocarbons that geological
and engineering data demonstrate with a reasonable certainty to be recoverable
in future years from known reservoirs attributable to Oil and Gas Properties
under then existing economic and operating conditions (i.e. prices and costs as
of the date the estimate is made).

“Recipient” means (a) Administrative Agent, (b) any Lender and (c) any Issuing
Lender, as applicable.

“Refinanced Debt” has the meaning set forth in the definition of “Permitted
Refinancing Debt”.

 

16



--------------------------------------------------------------------------------

“Regulation U” and “Regulation X” means Regulation U and Regulation X,
respectively, of the FRB.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective managers, administrators, trustees, partners,
directors, officers, employees, agents, advisors or other representatives of
such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, the Lenders (excluding Defaulting
Lenders) holding at least sixty-six and two-thirds percent (66-2/3%) of the sum
of the Effective Amount attributable to Non-Defaulting Lenders or, if there is
no Effective Amount, Lenders (excluding Defaulting Lenders) holding at least
sixty-six and two-thirds percent (66-2/3%) of the sum of the Commitments of all
Non-Defaulting Lenders.

“Requirements of Law” means, as to any Person, any law (statutory or common),
treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.

“Reserve Report” means a report, reasonably acceptable to Administrative Agent,
covering proved Oil and Gas reserves attributable to the Oil and Gas Properties
and setting forth (i) the total quantity of proved developed and proved
undeveloped reserves (separately classified as producing, shut-in, behind pipe,
and undeveloped), (ii) the estimated future net revenues and future net income
and cumulative estimated future net revenues and future net income utilizing a
9% discount rate (iii) the discounted present value of future net income
utilizing a 9% discount rate, and (iv) such other information and data with
respect to the Oil and Gas Properties as Administrative Agent may reasonably
request.

“Responsible Officer” means the president, any vice president, the treasurer,
the secretary, a corporate counsel, the chief operating officer, the chief
financial officer, or the chief executive officer of a Loan Party, or such other
Person designated as a Responsible Officer by such Loan Party.

“Revolving Credit Loan” has the meaning ascribed such term in Section 2.01(a).

“Sanctioned Country” shall mean a country subject to a sanctions program
identified on the list maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Pages/default.aspx, or as
otherwise published by OFAC or any successor Governmental Authority from time to
time.

“Sanctioned Person” shall mean (i) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published by OFAC or any successor Governmental Authority from
time to time, or (ii) (A) an agency of the government of a Sanctioned Country,
(B) an organization controlled by a Sanctioned Country, or (C) a person resident
in a Sanctioned Country, to the extent subject to a sanctions program
administered by OFAC.

 

17



--------------------------------------------------------------------------------

“Scheduled Borrowing Base Determination” has the meaning ascribed such term in
Section 2.04(a).

“SEC” means the Securities and Exchange Commission.

“Security Documents” means the mortgages, security agreements, pledges,
assignments and related financing statements listed on Schedule I as the same
may be amended, supplemented or modified from time to time and any and all other
instruments currently existing or now or hereafter executed in connection with
or as security for the payment of the Obligations.

“Security Termination Date” means the first date on which each of the following
events shall have occurred on or prior to such time: (a) all Obligations due and
payable are paid in full in cash (other than indemnities and other contingent
obligations not then due and payable and as to which no claim has been made as
of the time of determination and Obligations arising under any Derivative
Contract with a Lender Derivative Party that have either been novated or with
respect to which the applicable Loan Party has provided substitute credit
support acceptable to such Lender Derivative Party as acknowledged to
Administrative Agent in writing); (b) the Commitments of the Lenders under this
Agreement and the other Loan Documents are terminated; and (c) all Letters of
Credit have terminated or been fully cash collateralized and no Issuing Lending
has any obligation to issue Letters of Credit hereunder.

“Solvent” means, as to any Person at any time, that (a) the fair value of all of
the property of such Person is greater than the amount of such Person’s
liabilities (including disputed, contingent and unliquidated liabilities) as
such value is established and liabilities evaluated for purposes of
Section 101(32) of the Bankruptcy Code; (b) the present fair saleable value of
all of the property of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured; (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature; and (d) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute unreasonably
small capital.

“Stated Maturity Date” means the date set forth on Appendix I as the maturity
date.

“Status Report” means a status report prepared periodically (as specified on
Appendix I) by Parent in form, scope and content acceptable to Administrative
Agent, setting forth as of such period then ended (i) detailed production data
from the Oil and Gas Properties by property, including, the volumes of Oil and
Gas produced and saved, the volumes of Oil and Gas sold, gross revenue, net
income, related leasehold operating expenses, severance taxes, capital costs and
any production imbalances incurred during such period (ii) all new Oil and Gas
Properties acquired by the Loan Parties and all new Subsidiaries purchased,
acquired or formed since the date of Borrower’s last Status Report, (iii) a
Derivative Contract position summary for each transaction by contract price,
term and counter-party, (iv) the current list of purchasers of production
including mailing address and the wells covered by such production sales
contracts, and (v) such additional information with respect to any of the Oil
and Gas Properties as may be reasonably requested by Administrative Agent.

 

18



--------------------------------------------------------------------------------

“Subsidiary” of a Person means any corporation, association, partnership, joint
venture or other business entity of which either (a) more than 50% of the voting
stock or other equity interests (in the case of Persons other than
corporations), is owned or controlled directly or indirectly by such Person, or
one or more of the Subsidiaries of such Person, or a combination thereof, or
(b) such Person is the general partner, in the case of any limited partnership.
Unless the context otherwise clearly requires, references herein to a
“Subsidiary” refer to a Subsidiary of Parent.

“Surety Instruments” means all letters of credit (including standby), banker’s
acceptances, bank guaranties, surety bonds and similar instruments.

“Swing Line” means the revolving credit facility made available by Swing Line
Lender pursuant to Section 2.01(c).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.01(c).

“Swing Line Lender” is defined in the preamble.

“Swing Line Loan” has the meaning specified in Section 2.01(c)(i).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.01(c)(ii), which, if in writing, shall be in form of and substance
satisfactory to Swing Line Lender.

“Swing Line Settlement Date” means the 15th day and the last day of each
calendar month; provided, however, that if any such day is not a Business Day,
the applicable Swing Line Settlement Date shall be the Business Day immediately
preceding such day.

“Swing Line Sublimit” means an amount equal to the lesser of (a) ten million
dollars ($10,000,000) and (b) Available Commitment. The Swing Line Sublimit is
part of, and not in addition to, the Maximum Loan Amount.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Termination Date” means the earlier of (a) the Stated Maturity Date or (b) the
date on which Lenders’ Commitments terminate in accordance with the provisions
of this Agreement.

“Threshold Amount” means, at any time, the greater of (a) one million dollars
($1,000,000) and (b) five percent (5%) of the then effective Borrowing Base.

“Trading with the Enemy Act” shall mean the Trading with the Enemy Act of the
United States of America (50 U.S.C. App. §§ 1 et seq.), as amended and in effect
from time to time.

“United States” and “U.S.” each means the United States of America.

 

19



--------------------------------------------------------------------------------

“U.S. Tax Compliance Certificate” has the meaning set forth in Section 3.01(e).

1.02 Other Interpretive Provisions. The meanings of defined terms are equally
applicable to the singular and plural forms of the defined terms. Unless
otherwise specified or the context clearly requires otherwise, the words
“hereof”, “herein”, “hereunder” and similar words refer to this Agreement as a
whole and not to any particular provision of this Agreement; and subsection,
Section, Schedule and Exhibit references are to this Agreement. The term
“documents” includes any and all instruments, documents, agreements,
certificates, indentures, notices and other writings, however evidenced. The
term “including” is not limiting and means “including without limitation.” In
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including”; the words “to” and “until”
each mean “to but excluding”, and the word “through” means “to and including.”
Unless otherwise expressly provided herein, (i) references to agreements
(including this Agreement) and other contractual instruments shall be deemed to
include all subsequent amendments and other modifications thereto, but only to
the extent such amendments and other modifications are not prohibited by the
terms of any Loan Document, and (ii) references to any statute or regulation are
to be construed as including all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation. The captions and headings of this Agreement are for convenience of
reference only and shall not affect the interpretation of this Agreement. This
Agreement and the other Loan Documents are the result of negotiations among and
have been reviewed by counsel to Administrative Agent, Issuing Lender, the
Lenders, Borrower and the other Loan Parties, and are the products of all
parties. Accordingly, they shall not be construed against Borrower, the Lenders,
Administrative Agent or Issuing Lender merely because of their involvement in
the preparation thereof.

1.03 Accounting Terms and Principles.

(a) Certain accounting terms used herein are defined under Appendix II hereto,
and such definitions are incorporated herein.

(b) Unless the context otherwise clearly requires, all accounting terms not
expressly defined herein shall be construed, and all financial computations
required under this Agreement shall be made, in accordance with generally
accepted accounting principals in the United States of America (“GAAP”) as in
effect from time to time, consistently applied; except that for purposes of
Section 9.01, GAAP shall be determined on the basis of such principles in effect
on the date hereof and consistent with those used in the preparation of the most
recent audited financial statements referred to in Section 5.01(c)(i). In the
event that any “Accounting Change” (as defined below) shall occur and such
change results in a change in the method of calculation of financial covenants,
standards or terms in this Agreement, then Parent, Borrower and Administrative
Agent agree to enter into negotiations in order to amend such provisions of this
Agreement so as to reflect equitably such Accounting Changes with the desired
result that the criteria for evaluating Parent’s and Borrower’s financial
condition shall be the same after such Accounting Changes as if such Accounting
Changes had not been made (any such amendment, an “Accounting Change
Amendment”). Borrower shall not be obligated to pay an amendment fee to the
Lenders for any amendment the sole purpose of which is to effectuate an
Accounting Change Amendment. Until such time as such an amendment shall have
been executed and delivered by Parent, Borrower, Administrative Agent and the
Majority Lenders, all

 

20



--------------------------------------------------------------------------------

financial covenants, standards and terms in this Agreement shall continue to be
calculated or construed as if such Accounting Changes had not occurred.
“Accounting Changes” refers to changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants or, if applicable, the SEC.

(c) References herein to “fiscal year” and “fiscal quarter” refer to such fiscal
periods of Parent.

(d) References herein to Parent’s financial statements or balance sheets shall
mean, respectively, the consolidated financial statements or consolidated
balance sheets of Parent and its Subsidiaries, if any.

ARTICLE II.

THE CREDIT

2.01 Amounts and Terms of the Commitments.

(a) Revolving Credit Loans. Each Lender severally agrees, on the terms and
conditions set forth herein, to make Revolving Credit Loans to Borrower (each
such loan, a “Revolving Credit Loan”) during the period of time from and after
the Closing Date up to the Termination Date, so long as (i) after giving effect
to any request for a Revolving Credit Loan, all Revolving Credit Loans by each
Lender do not exceed such Lender’s Pro Rata Share of the aggregate amount of
Revolving Credit Loans then requested from all Lenders, and (ii) the aggregate
amount of such Lender’s Revolving Credit Loans, LC Obligation and Swing Line
Loans outstanding at any time does not exceed such Lender’s Pro Rata Share of
the lesser of (i) the Borrowing Base determined as of the date on which the
requested Revolving Credit Loan is to be made and (ii) the Maximum Loan Amount.
The amount of principal owing on any Lender’s Note at any given time shall be
the aggregate amount of all Revolving Credit Loans theretofore made by such
Lender minus all payments of principal theretofore received by such Lender.
Interest on Revolving Credit Loans shall accrue and be due and payable as
provided herein. Borrower may borrow, repay and reborrow any amounts loaned
hereunder. At the request of any Lender (including Swing Line Lender) at any
time, Borrower agrees that it will prepare, execute and deliver to such Lender a
promissory note (herein called such Lender’s “Note”) made by Borrower payable to
such Lender substantially in the form of Exhibit A. Thereafter, the Loans
evidenced by such Note and interest thereon shall at all times (including after
assignment permitted hereunder) be represented by such Note.

(b) Letters of Credit. Subject to the terms and conditions of Section 2.09 below
and relying upon the representations and warranties herein set forth, each
Issuing Lender agrees to issue standby Letters of Credit upon the request of
Borrower at any time and from time to time on and after the Closing Date and up
to five (5) Business Days prior to the Termination Date. No Letter of Credit
will be issued in a face amount which, after giving effect to the issuance of
such Letter of Credit, would cause (i) the LC Obligation to exceed the Letter of
Credit Sub-Facility Amount or (ii) the Effective Amount to exceed the lesser of
(i) the Borrowing Base then in effect and (ii) the Maximum Loan Amount. If any
Letter of Credit has been drawn upon and the amount so drawn has not been
reimbursed, for all purposes hereof to the extent of the Available Commitment
then existing, such funding shall be deemed a Revolving Credit Loan in an amount
equal to the Matured LC Obligations applicable thereto.

 

21



--------------------------------------------------------------------------------

(c) Swing Line Loans.

(i) The Swing Line. Subject to the terms and conditions set forth herein, Swing
Line Lender agrees, in reliance upon the agreements of the other Lenders set
forth in this Section 2.01(c), to make loans (each such loan, a “Swing Line
Loan”), to Borrower from time to time on any Business Day prior to the
Termination Date in an aggregate amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit, notwithstanding the fact that such Swing
Line Loans, when aggregated with the outstanding amount of Revolving Credit
Loans and LC Obligations of the Lender acting as Swing Line Lender, may exceed
the amount of such Lender’s Pro Rata Share of the Available Commitment;
provided, however, that after giving effect to any Swing Line Loan, (A) the sum
of the aggregate outstanding amount of the Revolving Credit Loans plus the Swing
Line Loans plus LC Obligations shall not exceed the Available Commitment at such
time, and (B) the sum of the aggregate outstanding amount of the Revolving
Credit Loans of any Lender (other than Swing Line Lender) at such time, plus
such Lender’s Pro Rata Share of the outstanding amount of all LC Obligations at
such time, plus such Lender’s Pro Rata Share of the outstanding amount of all
Swing Line Loans at such time shall not exceed such Lender’s Pro Rata Share of
the Available Commitment. Within the foregoing limits, and subject to the other
terms and conditions hereof, Borrower may borrow under this Section 2.01(c),
prepay under Section 2.04, and reborrow under this Section 2.01(c). Each Swing
Line Loan shall bear interest only at a rate based on the Base Rate. Immediately
upon the making of a Swing Line Loan, each Lender (other than Swing Line Lender)
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from Swing Line Lender a risk participation in such Swing Line Loan in
an amount equal to the product of such Lender’s Pro Rata Share times the amount
of such Swing Line Loan.

(ii) Borrowing Procedures. Each Swing Line Borrowing shall be made upon
Borrower’s irrevocable notice to Swing Line Lender and Administrative Agent,
which may be given by telephone. Each such notice must be received by Swing Line
Lender and Administrative Agent not later than 9:00 a.m. (Houston, Texas time)
on the requested borrowing date, and shall specify (A) the amount to be
borrowed, which shall be a minimum of $500,000 or any whole multiple of $100,000
in excess thereof, and (B) the requested borrowing date, which shall be a
Business Day. Each such telephonic notice must be confirmed promptly by delivery
to Swing Line Lender and Administrative Agent of a written Swing Line Loan
Notice, appropriately completed and signed by a Responsible Officer of Borrower.
Promptly after receipt by Swing Line Lender of any telephonic Swing Line Loan
Notice, Swing Line Lender will confirm with Administrative Agent (by telephone
or in writing) that Administrative Agent has also received such Swing Line Loan
Notice and, if not, Swing Line Lender will notify Administrative Agent (by
telephone or in writing) of the contents thereof. Unless Swing Line Lender has
received notice (by telephone or in writing) from Administrative Agent
(including at the request of any Lender other than Swing Line Lender) prior to
10:00 a.m. (Houston, Texas time) on the date of the proposed Swing Line
Borrowing (I) directing

 

22



--------------------------------------------------------------------------------

Swing Line Lender not to make such Swing Line Loan as a result of the
limitations set forth in the proviso to the first sentence of
Section 2.01(c)(i), or (II) that one or more of the applicable conditions
specified in Section 5.02 is not then satisfied, then subject to the terms and
conditions hereof, Swing Line Lender will, not later than 10:00 a.m., Houston,
Texas time on the borrowing date specified in such Swing Line Loan Notice, make
the amount of its Swing Line Loan available to Borrower at its office by
crediting the account of Borrower on the books of Swing Line Lender in
immediately available funds.

(iii) Refinancing of Swing Line Loans.

(A) On each Swing Line Settlement Date and at any other time Swing Line Lender,
in its sole and absolute discretion, may request, Swing Line Lender, on behalf
of Borrower (which hereby irrevocably authorizes Swing Line Lender to so request
on its behalf), may require that each Lender make a Revolving Credit Loan (which
shall be a Base Rate Loan) in an amount equal to such Lender’s Pro Rata Share of
the amount of Swing Line Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a borrowing notice
delivered pursuant to Section 2.02(c) for purposes hereof) and in accordance
with the requirements of Section 2.02, without regard to the minimum and
multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Borrowing Base and the conditions set
forth in Section 5.02. Swing Line Lender shall furnish Borrower with a copy of
the applicable borrowing notice promptly after delivering such notice to
Administrative Agent. Each Lender shall make an amount equal to its Pro Rata
Share of the amount specified in such notice available to Administrative Agent
in immediately available funds for the account of Swing Line Lender at
Administrative Agent’s Payment Office not later than 2:00 p.m. Houston, Texas
time on the day specified in such borrowing notice, whereupon, subject to
Section 2.01(c)(iii)(B), each Lender that so makes funds available shall be
deemed to have made a Base Rate Loan to Borrower in such amount. Administrative
Agent shall remit the funds so received to Swing Line Lender.

(B) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Loan in accordance with Section 2.01(c)(iii)(A), the request
for Revolving Credit Loans submitted by Swing Line Lender as set forth herein
shall be deemed to be a request by Swing Line Lender that each of the Lenders
fund its risk participation in the relevant Swing Line Loan and each Lender’s
payment to Administrative Agent for the account of Swing Line Lender pursuant to
Section 2.01(c)(iii)(A) shall be deemed payment in respect of such
participation.

 

23



--------------------------------------------------------------------------------

(C) If any Lender fails to make available to Administrative Agent for the
account of Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.01(c)(iii) by the time
specified in Section 2.01(c)(iii)(A), Swing Line Lender shall be entitled to
recover from such Lender (acting through Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by Swing Line Lender in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by Swing Line Lender in connection with the foregoing.
If such Lender pays such amount (with interest and fees as aforesaid), the
amount so paid shall constitute such Lender’s Revolving Credit Loan included in
the relevant borrowing or funded participation in the relevant Swing Line Loan,
as the case may be. A certificate of Swing Line Lender submitted to any Lender
(through Administrative Agent) with respect to any amounts owing under this
clause (C) shall be conclusive absent manifest error.

(D) Each Lender’s obligation to make Revolving Credit Loans or to purchase and
fund risk participations in Swing Line Loans pursuant to this
Section 2.01(c)(iii) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against Swing Line
Lender, Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.01(c)(iii) is subject to the conditions set forth in Section 5.02. No
such funding of risk participations shall relieve or otherwise impair the
obligation of Borrower to repay Swing Line Loans, together with interest as
provided herein.

(iv) Repayment of Participations.

(A) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if Swing Line Lender receives any payment on account of
such Swing Line Loan, Swing Line Lender will distribute to such Lender its Pro
Rata Share thereof in the same funds as those received by Swing Line Lender.

 

24



--------------------------------------------------------------------------------

(B) If any payment received by Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be refunded by Swing Line Lender
under any of the circumstances described in Section 12.05 (including pursuant to
any settlement entered into by Swing Line Lender in its discretion), each Lender
shall pay to Swing Line Lender its Pro Rata Share thereof on demand of
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the Federal Funds
Rate. Administrative Agent will make such demand upon the request of Swing Line
Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

(v) Interest for Account of Swing Line Lender. Swing Line Lender shall be
responsible for invoicing Borrower for interest on the Swing Line Loans. Until
each Lender funds it Revolving Credit Loan or risk participation pursuant to
this Section 2.01(c) to refinance such Lender’s Pro Rata Share of any Swing Line
Loan, interest in respect of such Pro Rata Share shall be solely for the account
of Swing Line Lender.

(vi) Payments Directly to Swing Line Lender. Borrower shall make all payments of
principal and interest in respect of the Swing Line Loans directly to Swing Line
Lender.

(vii) Alternative Swing Line Procedures. Notwithstanding the foregoing, Borrower
and Swing Line Lender may alter or vary any of the timing for notices of or the
form of notice required for Swing Line Borrowings or repayment of Swing Line
Loans, the minimum amounts for Swing Line Borrowings or repayment of Swing Line
Loans, and/or any of the other borrowing procedures for the Swing Line
(collectively referred to as “Alternative Swing Line Procedures”) from those set
forth in this Section 2.01(c) pursuant to any Cash Management Agreement or other
agreement entered into between Borrower and Swing Line Lender and in effect from
time to time.

2.02 Procedure for Borrowing.

(a) Each Borrowing (other than fundings of Letters of Credit deemed to be
Revolving Credit Loans under Section 2.01(b) or refinancings of Swing Line Loans
as Revolving Credit Loans under Section 2.01(c)) shall be made subject to the
following procedures:

(i) Each Borrowing of Revolving Credit Loans shall be made upon Borrower’s
irrevocable written notice delivered to Administrative Agent in the form of a
Notice of Borrowing duly completed, which notice must be received by
Administrative Agent prior to 10:00 a.m. (Houston, Texas time) (x) three
(3) Business Days prior to the requested Borrowing Date, in the case of LIBOR
Loans; and (y) on the requested Borrowing Date, in the case of Base Rate Loans.

 

25



--------------------------------------------------------------------------------

(ii) Each Notice of Borrowing shall specify (i) the amount of the Borrowing,
which shall be in an aggregate minimum amount (A) for Base Rate Loans, equal to
the lesser of (y) $500,000 or any multiple integral of $100,000 thereof or
(z) the unadvanced portion of the Available Commitment, and (B) for LIBOR Loans,
$1,000,000 or any multiple integral of $250,000 thereof (if the Available
Commitment as of such Borrowing Date will be less than $1,000,000, then Borrower
may not request a LIBOR Loan); (ii) the requested Borrowing Date, which shall be
a Business Day; (iii) the Interest Rate Type of Revolving Credit Loans
comprising the Borrowing; and (iv) for LIBOR Loans, the duration of the Interest
Period applicable to such Loans. If the Notice of Borrowing fails to specify the
Interest Rate Type, such Borrowing shall be comprised of (x) LIBOR Loans, if
such Notice of Borrowing is received by Administrative Agent prior to 10:00 a.m.
(Houston, Texas time) three (3) Business Days prior to the requested Borrowing
Date, or (y) Base Rate Loans, if such Notice of Borrowing is received after such
time. If the Notice of Borrowing fails to specify the duration of the Interest
Period for any Borrowing comprised of LIBOR Loans, such Interest Period shall be
one (1) month.

(b) Administrative Agent will promptly notify each Lender of its receipt of any
Notice of Borrowing and of the amount of such Lender’s Pro Rata Share of that
Borrowing, and such Notice of Borrowing shall not thereafter be revocable by
Borrower.

(c) Provided the applicable conditions in Article V are met, each Lender will
make the amount of its Pro Rata Share of each Borrowing available to
Administrative Agent for the account of Borrower at Administrative Agent’s
Payment Office by 12:00 noon (Houston, Texas time) on the Borrowing Date
requested by Borrower in funds immediately available to Administrative Agent.
The proceeds of all such Loans will then be made available to Borrower by
Administrative Agent to Borrower’s operating account with Administrative Agent
of like funds as received or by wire transfer in accordance with Borrower’s
Notice of Borrowing.

2.03 Conversion and Continuation Elections.

(a) Prior to the Termination Date, Borrower may, upon irrevocable notice to
Lender in accordance with Section 2.03(b): (i) elect, as of any Business Day, in
the case of Base Rate Loans, or as of the last day of the applicable Interest
Period, in the case of LIBOR Loans, to convert any such Loans into Loans of any
other Interest Rate Type; or (ii) elect, as of the last day of the applicable
Interest Period, to continue any Loans having Interest Periods expiring on such
day; provided, that no more than six (6) LIBOR Loan tranches may exist at any
one time and if at any time a LIBOR Loan in respect of any Borrowing is reduced
by payment, prepayment, or conversion of part thereof to less than $100,000,
such LIBOR Loan shall automatically convert into a Base Rate Loan.
Notwithstanding anything to the contrary herein, a Swing Line Loan may not be
converted to a LIBOR Loan.

(b) Borrower shall deliver an irrevocable Notice of Conversion/Continuation to
be received by Lender not later than 10:00 a.m. (Houston, Texas time) at least
(i) three (3) Business Days in advance of the Conversion/Continuation Date, if
the Loans are to be converted into LIBOR Loans and (ii) three (3) Business Days
in advance of the last day of the applicable Interest Period, in the case of
LIBOR Loans, to continue any such Loans having Interest Periods

 

26



--------------------------------------------------------------------------------

expiring on such day as LIBOR Loans of the same of different Interest Period,
specifying: (A) the proposed Conversion/Continuation Date; (B) the aggregate
amount of Loans to be converted or renewed; (C) the Interest Rate Type of Loans
resulting from the proposed conversion or continuation; and (D) other than in
the case of conversion into Base Rate Loans, the duration of the requested
Interest Period.

(c) If, by 10:00 a.m. (Houston, Texas time) on the date that is three
(3) Business Days in advance of the last day of any Interest Period applicable
to LIBOR Loans, Borrower has failed to timely notify Administrative Agent of its
selection for a new Interest Period to be applicable to LIBOR Loans, or if any
Event of Default then exists, Borrower shall be deemed to have elected to
convert such LIBOR Loans into Base Rate Loans effective as of the expiration
date of such Interest Period.

2.04 Borrowing Base Determinations, Mandatory Prepayments of Loans.

(a) Scheduled Borrowing Base Determinations. At all times prior to the
Termination Date, the Effective Amount shall not exceed the Available Commitment
then in effect. The initial Borrowing Base hereunder shall be that set forth on
Appendix I until adjusted in accordance with Section 2.04(f) or otherwise
redetermined. The Borrowing Base shall be redetermined by the Lenders in good
faith and consistent with their usual and customary oil and gas lending criteria
as they exist at the time for each Borrowing Base Period (each such
determination a “Scheduled Borrowing Base Determination”) commencing on the date
provided on Appendix I hereto, and effective as of the date set forth in such
notice of redetermination. The Borrowing Base shall represent the determination
by the Lenders, in accordance with the provisions herein contained and its
lending practices then in effect for loans of this nature, of the loan value
assigned to the proved Oil and Gas Properties evaluated in the most recently
delivered Reserve Report and such other credit factors (including without
limitation the assets, liabilities, cash flow, current Derivative Contracts,
business, properties, prospects, management and ownership of Borrower) which the
Lenders, in good faith and consistent with their usual and customary oil and gas
lending criteria as they exist at such time, deem significant. In connection
with each redetermination of the Borrowing Base, Administrative Agent shall
recommend to the Lenders a new Borrowing Base and the Lenders in accordance with
their customary policies and procedures for extending credit to Oil and Gas
reserve-based customers shall (by unanimous agreement in the case of Borrowing
Base increases and by agreement of the Required Lenders in the case of no change
or decreases in the Borrowing Base) establish the redetermined Borrowing Base.
If the Lenders or the Required Lenders, as the case may be, cannot agree on a
Borrowing Base amount, the amount shall remain unchanged until such time as all
Lenders or the Required Lenders, as the case may be, can agree on a new
Borrowing Base amount. If any Lender shall fail to respond to Administrative
Agent’s recommended Borrowing Base within the requisite period for response,
such Lender shall be deemed to have approved such recommendation. Such
redetermination shall be given by notice to Borrower by the dates specified on
Appendix I, or as soon thereafter as is reasonably practicable. If Borrower does
not furnish the Reserve Reports or all such other information and data by the
date required, the Lenders may nonetheless determine a new Borrowing Base.

(b) Lenders’ Discretion. The Lenders shall have no obligation to determine the
Borrowing Base at any particular amount, either in relation to the Maximum Loan
Amount or

 

27



--------------------------------------------------------------------------------

otherwise. Furthermore, Borrower acknowledges that the Lenders have no
obligation to increase the Borrowing Base and may reduce the Borrowing Base in
accordance with Section 2.04(a), in either case, at any time pursuant to
Section 2.04(a) and (e) or as a result of any circumstance and that any increase
in the Borrowing Base is subject to the individual credit approval processes of
each of the Lenders which processes shall be conducted on a basis consistent
with each such Lender’s credit standards and assumptions then in effect.

(c) Mandatory Prepayments of Loans. If in connection with any Scheduled
Borrowing Base Determination or Special Borrowing Base Determination, the
Effective Amount shall exceed the Borrowing Base, then Borrower shall, within
thirty (30) days after notice by Administrative Agent to Borrower, exercise
either one or a combination of the following: (i) prepay the amount by which the
Effective Amount exceeds the Borrowing Base on such date; or (ii) prepay the
amount by which the Effective Amount exceeds the Borrowing Base in six (6) equal
successive monthly payments commencing thirty (30) days following Administrative
Agent’s notice to Borrower; or (iii) provide a Reserve Report prepared by an
independent engineer and reasonably acceptable to Administrative Agent covering
additional unencumbered assets not previously evaluated in the most recently
delivered Reserve Report having sufficient value and character (as determined by
the Required Lenders in their good faith) that when added to the Collateral will
cause the Borrowing Base to equal or exceed the Effective Amount and within
fifteen (15) days after notification of its election to exercise such option
grant a Lien on such assets. If the Effective Amount shall exceed the Borrowing
Base in connection with any Borrowing Base Adjustment pursuant to
Section 2.04(f), then Borrower shall immediately (or on such later date as may
be expressly permitted hereunder) prepay Loans in an amount equal to the amount
by which the Effective Amount exceeds the Borrowing Base on such date; provided,
that in the case of any such deficiency as a result of a reduction in the
Borrowing Base described in Section 8.05(k), such prepayment shall be made using
the net proceeds of the applicable Permitted Additional Debt.

(d) Optional Prepayments. Borrower may, at anytime or from time to time:

(i) prepay Base Rate Loans upon irrevocable notice to Administrative Agent of
not less than one (1) Business Day, in whole or in part, in minimum principal
amounts of $500,000 or multiple integrals of $100,000 thereof and will include
interest accrued to the prepayment date (unless the portion of the Effective
Amount consisting of Base Rate Loans is less than $500,000, then such
prepayments shall be equal to the then outstanding amount of Base Rate Loans);

(ii) prepay LIBOR Loans upon irrevocable notice to Administrative Agent not
later than 10:00 a.m. (Houston, Texas time) on the date that is three
(3) Business Days prior to the date of such prepayment, in whole or in part, in
minimum principal amounts of $500,000 or multiple integrals of $100,000 thereof,
subject to the payment of any breakage costs to the extent required by
Section 3.04; and

(iii) prepay Swing Line Loans upon irrevocable notice to Swing Line Lender (with
a copy to Administrative Agent) not later than 10:00 a.m. (Houston, Texas time)
on the date of such prepayment, in whole or in part, in minimum principal
amounts of $500,000 or multiple integrals of $100,000 thereof and will include
interest accrued to the prepayment date.

 

28



--------------------------------------------------------------------------------

Such notice of prepayment shall specify the date and amount of such prepayment
and the Interest Rate Type(s) of Loans to be prepaid. Administrative Agent will
promptly notify each Lender of its receipt of any such notice and of such
Lender’s Pro Rata Share of such prepayment. The payment amount specified in such
notice shall be due and payable on the date specified therein, together with
accrued interest to each such date on the amount prepaid. There shall be no
penalty or premium for such prepayment, except for funding losses, if any,
caused by such prepayment as provided under Section 3.04.

(e) Special Borrowing Base Determination. In addition to Scheduled Borrowing
Base Determinations pursuant to Section 2.04(a), Administrative Agent (as
directed by the Required Lenders) and Borrower may each request a special
redetermination once during each Borrowing Base Period (“Special Borrowing Base
Determination”). In the event Borrower requests a Special Borrowing Base
Determination, Borrower shall deliver written notice of such request to
Administrative Agent with sufficient copies for each Lender which shall include:
(i) Reserve Report(s) prepared as of a date not more than thirty (30) calendar
days prior to the date of such request, (ii) such other information as
Administrative Agent shall reasonably request, and (iii) the amount of the
Borrowing Base requested by Borrower to become effective. Likewise, in the event
the Required Lenders exercise their option for a Special Borrowing Base
Determination, upon written request and notification by Administrative Agent to
Borrower, Borrower shall furnish the information described above within thirty
(30) days of such request. The Lenders shall redetermine the Borrowing Base in
accordance with the procedures set forth in Section 2.04(a), which redetermined
Borrowing Base shall then be the effective Borrowing Base until further
redetermination or adjustment.

(f) Other Borrowing Base Adjustments.

(i) Lenders. Notwithstanding anything to the contrary contained herein, the
Borrowing Base may be subject to reduction from time to time pursuant to
Section 7.16(c), Section 8.02(d)(iv), Section 8.05(j), Section 8.05(k) and
Section 8.12(d). Upon the applicable effective date of any adjustment referred
to in Section 7.16(c), Section 8.02(d)(iv), Section 8.05(j), Section 8.05(k) or
Section 8.12(d), the Borrowing Base as so reduced shall become the new Borrowing
Base immediately and shall remain in effect until redetermined or adjusted
pursuant to this Agreement. No such adjustment to the Borrowing Base shall
constitute a ‘special redetermination’ under Section 2.04(e) of this Agreement.

(ii) Borrower. Notwithstanding anything to the contrary contained herein,
Borrower may request an additional Borrowing Base redetermination in connection
with any acquisition of Oil and Gas Properties permitted under this Agreement
with a purchase price (whether calculated individually or in the aggregate with
all related acquisitions consummated contemporaneously therewith) of $10,000,000
or more (whether calculated individually or in the aggregate with all
acquisitions part of the same closing procedure). Such redetermination of the
Borrowing Base shall not constitute a ‘special redetermination’ under
Section 2.04(e) of this Agreement.

 

29



--------------------------------------------------------------------------------

2.05 Repayment.

(a) The Loans. Borrower shall repay to Administrative Agent for the Lenders’
respective Pro Rata Shares the Effective Amount (with the amount paid in respect
of any undrawn Letters of Credit to be held as cash collateral by Administrative
Agent in accordance with Section 2.09(g)) on or before the Termination Date (or,
in the case of Swing Line Loans, the earlier of (x) the first Swing Line
Settlement Date to occur after such Swing Line Loan is made and (y) the
Termination Date), plus all accrued but unpaid interest and outstanding expenses
hereunder or under the Loan Documents.

(b) Interest.

(i) Each Revolving Credit Loan shall bear interest on the Effective Amount
thereof from the applicable Borrowing Date or date of conversion or continuation
pursuant to Section 2.03, as the case may be, at a rate per annum equal to the
lesser of (a) the Base Rate or LIBOR, as the case may be, plus the Applicable
Margin, or (b) the Highest Lawful Rate. Each Swing Line Loan shall bear interest
on the Effective Amount thereof from the applicable Borrowing Date, at a rate
per annum equal to the lesser (x) the Base Rate plus the Applicable Margin or
(y) the Highest Lawful Rate.

(ii) Interest on each Loan shall be paid in arrears on each Interest Payment
Date. Interest shall also be paid on the date of any payment of Loans under
Section 2.04(c) or (d) for the portion of the Loans so paid and upon payment in
full thereof and, during the existence of any Event of Default, interest shall
be paid on demand of Administrative Agent.

(iii) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by Borrower hereunder is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment, at a rate per annum equal
to the lesser of (x) the Highest Lawful Rate and (y) the Default Rate set forth
on Appendix I (the “Default Rate”).

(c) Other Obligations. On the Termination Date any Letters of Credit issued by
Issuing Lender and outstanding for the benefit of any Loan Party at the Issuing
Lenders’ sole discretion, shall be terminated and all sums due and owing
thereunder shall be due and payable in full.

2.06 Fees.

(a) Upfront Fees. On the Closing Date, Borrower shall pay the Lenders upfront
fees in the amounts agreed between Borrower and Administrative Agent.

(b) Commitment Fee. Borrower shall pay to Administrative Agent, for the ratable
benefit of each Lender (excluding Defaulting Lenders), a fee (“Commitment Fee”)

 

30



--------------------------------------------------------------------------------

calculated on the average daily amount of the Available Commitment (but, for
purposes of calculating the Commitment Fee only, the aggregate principal amount
of all Swing Line Loans then outstanding shall be excluded from the Effective
Amount, except to the extent the Lenders have funded their respective risk
participations with respect to such Swing Line Loans) at a per annum rate equal
to the Applicable Margin with respect to Commitment Fees. Such Commitment Fee
shall accrue from the Closing Date to the Termination Date and shall be due and
payable quarterly in arrears on the first day of each calendar quarter
commencing on the first day of the first full calendar quarter following the
Closing Date through the Termination Date, with the final payment to be made on
the Termination Date. The Commitment Fee shall accrue at all times after the
Closing Date, including at any time during which one or more conditions in
Article V are not met.

(c) Letter of Credit Fee. Borrower agrees to pay to each applicable Issuing
Lender, for the ratable account of the Lenders (excluding Defaulting Lenders),
quarterly in arrears on the first day of each calendar quarter commencing on the
first day of the first full calendar quarter following the Issuance of the
Letter of Credit by such Issuing Lender, a fee (“Letter of Credit Fee”) on the
undrawn amount of such Letter of Credit in an amount per annum equal to the
Applicable Margin then in effect for LIBOR Loans multiplied by the undrawn
stated amount of such Letter of Credit (such fee shall be prorated for any
period less than a full year). Borrower agrees to pay to each Issuing Lender,
quarterly in arrears on the first day of each calendar quarter commencing on the
first day of the first full calendar quarter following the Issuance of any
Letter of Credit by such Issuing Lender, a fronting fee for the account of such
Issuing Lender equal to the greater of (A) $500.00 or (B) 0.125% per annum of
the stated amount of such Letter of Credit, together with such Issuing Lender’s
usual and customary fees for amendment to, or transfer of each Letter of Credit.

(d) Other Fees. Borrower shall pay to the Arranger and Administrative Agent the
fees referred to in the Fee Letter at the times and in the amounts set forth in
the Fee Letter.

2.07 Computation of Fees and Interest.

(a) All computations of interest for Base Rate Loans shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed, at
any time that such Base Rate Loans are bearing interest based upon clauses
(i) or (ii) of the definition of “Base Rate”. All other computations of fees
shall be made on the basis of a 360-day year and actual days elapsed. Interest
and fees shall accrue during each period during which interest or such fees are
computed from the first day thereof up to the last day thereof.

(b) Each determination of an interest rate by Administrative Agent shall be
conclusive and binding on the parties in the absence of manifest error.

(c) All fees shall be due and payable and shall be deemed fully earned on the
date payment of such fee is required pursuant to the terms of this Agreement.

2.08 Payments by Borrower; Borrowings Pro Rata.

(a) All payments to be made by Borrower shall be made without set-off,
recoupment or counterclaim. Except as otherwise expressly provided herein, all
payments by

 

31



--------------------------------------------------------------------------------

Borrower shall be made to Administrative Agent at Administrative Agent’s Payment
Office for the account of Administrative Agent or the Lender(s) to whom such
payment is owed, and shall be made in dollars and in immediately available
funds, no later than 11:00 a.m. (Houston, Texas time) on the date due. Any
payment received by Lender later than 11:00 a.m. (Houston, Texas time) may, in
the discretion of Administrative Agent, be deemed to have been received on the
following Business Day for purposes of calculating interest thereon and any
applicable interest or fee shall continue to accrue.

(b) Whenever any payment is due on a day other than a Business Day, such payment
shall be made on the following Business Day (except as otherwise provided in the
definition of “Interest Period”), and such extension of time shall in such case
be included in the computation of interest or fees, as the case may be.

(c) Except to the extent otherwise provided herein, (i) each payment by Borrower
of fees, other than fees to Administrative Agent or Issuing Lender in such
capacities, shall be made for the account of the Lenders pro rata in accordance
with their respective Pro Rata Shares, (ii) each payment of principal of
Revolving Credit Loans shall be made for the account of the Lenders pro rata in
accordance with their respective outstanding principal amount of Revolving
Credit Loans, and (iii) each payment of interest on Revolving Credit Loans shall
be made for the account of the Lenders pro rata in accordance with their
respective shares of the aggregate amount of interest due and payable to the
Lenders.

(d) Administrative Agent will promptly distribute to each Lender its applicable
share of such payment in like funds as received. Subject to Section 10.06, when
Administrative Agent collects or receives money on account of the Loan
Obligations or otherwise pursuant to the Security Documents, if such money is
insufficient to pay all such Loan Obligations, such money shall be applied first
to any reimbursements of any fees or expenses due Administrative Agent and,
after payment of such amounts in full, shall be applied ratably to the
outstanding Loan Obligations of each Lender.

(e) Unless Administrative Agent receives notice from Borrower prior to the date
on which any payment is due to the Lenders that Borrower will not make such
payment in full as and when required, Administrative Agent may assume that
Borrower has made such payment in full to Administrative Agent on such date in
immediately available funds and Administrative Agent may (but shall not be so
required), in reliance upon such assumption, distribute to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent Borrower has not made such payment in full to Administrative Agent, each
Lender shall repay to Administrative Agent on demand such amount distributed to
such Lender, together with interest thereon for each day from the date such
amount is distributed to such Lender at the Federal Funds Rate for the first
three (3) days following demand by Administrative Agent and at the Base Rate for
each day thereafter until the date repaid.

(f) Except to the extent otherwise expressly provided herein, each Borrowing
hereunder shall be from the Lenders pro rata in accordance with their respective
Pro Rata Shares.

 

32



--------------------------------------------------------------------------------

2.09 Issuing the Letters of Credit.

(a) In order to effect the issuance of a Letter of Credit by any Issuing Lender,
Borrower shall submit a Notice of Borrowing and a LC Application in writing by
telecopy to such Issuing Lender not later than 1:00 p.m. (Houston, Texas time)
three (3) Business Days before the requested date of issuance of such Letter of
Credit. Each such Notice of Borrowing and LC Application shall be signed by
Borrower, specify the Business Day on which such Letter of Credit is to be
issued, the purpose for the requested Letter of Credit, the amount of expected
availability for Letters of Credit under the Available Commitment and the Letter
of Credit Sub-Facility Amount as of the date of issuance of such Letter of
Credit, and the expiry date thereof which shall not be later than five
(5) Business Days prior to the Termination Date.

(b) Upon satisfaction of the applicable terms and conditions set forth in
Article V, the applicable Issuing Lender shall issue such Letter of Credit to
the specified beneficiary not later than the close of business at such Issuing
Lender’s principal address set forth on Appendix I, on the date so specified.
Each applicable Issuing Lender shall provide Borrower and Administrative Agent
with a copy of each Letter of Credit so issued. Each such Letter of Credit shall
(i) provide for the payment of drafts, presented for honor thereunder by the
beneficiary in accordance with the terms thereon, at sight when accompanied by
the documents described therein and (ii) unless otherwise expressly agreed by
the applicable Issuing Lender and Borrower at the time such Letter of Credit is
issued, be subject to the rules of the “International Standby Practices of 1998”
or such later version as may be published by the Institute of International
Banking Law and Practice (the “ISP 1998”) and shall, as to matters not governed
by the ISP 1998, be governed by, and construed and interpreted in accordance
with, the laws of the State of New York.

(c) Upon the issuance date of each Letter of Credit, the applicable Issuing
Lender shall be deemed, without further action by any party hereto, to have sold
to each other Lender, and each other Lender shall be deemed, without further
action by any party hereto, to have purchased from such Issuing Lender, a
participation, to the extent of such Lender’s Pro Rata Share, in such Letter of
Credit, the obligations thereunder and in the reimbursement obligations of
Borrower due in respect of drawings made under such Letter of Credit. If
requested by an Issuing Lender, the other Lenders will execute any other
documents reasonably requested by such Issuing Lender to evidence the purchase
of such participation.

(d) Upon the presentment of any draft for honor under any Letter of Credit by
the beneficiary thereof that the applicable Issuing Lender determines is in
compliance with the conditions for payment thereunder, such Issuing Lender shall
promptly notify Borrower and each other Lender of the intended date of honor of
such draft and Borrower hereby promises and agrees, at Borrower’s option, to
either (i) pay to such Issuing Lender, within one (1) Business Day of the date
payment is due as specified in such notice, the full amount of such draft in
immediately available funds or (ii) request a Revolving Credit Loan pursuant to
the provisions of Section 2.01(a) and Section 2.02 in the full amount of such
draft, which request shall specify that the Borrowing Date of such Revolving
Credit Loan is to be within one (1) Business Day of the date payment is due
under the Letter of Credit as specified in the Issuing Lender’s notice. If
Borrower fails to timely make such payment because such a Revolving Credit Loan
cannot be made pursuant to Section 2.01(a) and/or Section 2.02, each Lender
shall, notwithstanding any other provision of this Agreement (including the
occurrence and continuance of a Default or an Event of Default), make available
to the applicable Issuing Lender an amount equal to such

 

33



--------------------------------------------------------------------------------

Lender’s Pro Rata Share of the presented draft on the day such Issuing Lender is
required to so honor such draft. If such amount is not in fact made available to
the applicable Issuing Lender by such Lender on such date, such Lender shall pay
to such Issuing Lender, on demand made by such Issuing Lender, in addition to
such amount, interest thereon at the Federal Funds Rate for the first three
(3) days following demand and at the Base Rate thereafter until paid. Upon
receipt by the applicable Issuing Lender from the Lenders of the full amount of
such draft, notwithstanding any other provision of this Agreement (including the
occurrence and continuance of a Default or an Event of Default), the full amount
of such draft shall automatically and without any action by Borrower, be deemed
to have been a Loan as of the date of payment of such draft. Nothing in this
Paragraph (d) or elsewhere in this Agreement shall diminish Borrower’s
obligation under this Agreement to provide the funds for the payment of, or on
demand to reimburse any Issuing Lender for payment of any draft presented to,
and duly honored by, such Issuing Lender under any Letter of Credit, and the
automatic funding of a Loan as in this paragraph provided shall not constitute a
cure or waiver of the Event of Default for failure to provide timely such funds
as in this paragraph is agreed.

(e) In order to induce the issuance of Letters of Credit by the Issuing Lenders
and the purchase of participations therein by the other Lenders, Borrower agrees
with the Issuing Lenders and the other Lenders that none of Administrative
Agent, the Issuing Lenders or any other Lender shall be responsible or liable
(except as provided in the following sentence) for amounts paid by any Issuing
Lender, as provided in Section 2.09(d) above, on account of drafts so honored
under the Letters of Credit, and Borrower’s unconditional obligation to
reimburse the Issuing Lenders for such amounts shall not be affected by any
circumstance, act or omission whatsoever (whether or not known to Administrative
Agent or any Lender, including the Issuing Lenders) other than a circumstance,
act or omission resulting from the gross negligence or willful misconduct of the
applicable Issuing Lender. Borrower agrees that any action taken or omitted to
be taken by any Issuing Lender under or in connection with any Letter of Credit
or any related draft, document or property shall be binding on Borrower and
shall not put any Issuing Lender under any resulting liability to Borrower,
unless such action or omission is the result of the gross negligence or willful
misconduct of such Issuing Lender (as determined by a court having competent
jurisdiction in a final judgment not subject to further appeal). Borrower hereby
waives presentment for payment (except the presentment required by the terms of
any Letter of Credit) and notice of dishonor, protest and notice of protest with
respect to drafts honored under the Letters of Credit. Each Issuing Lender
agrees to promptly notify Borrower whenever a draft is presented under any
Letter of Credit issued by such Issuing Lender, but failure to so notify
Borrower shall not in any way affect Borrower’s obligations hereunder.

(f) In the event that any provision of a LC Application is inconsistent with, or
in conflict of, any provision of this Agreement, including provisions for the
rate of interest applicable to drawings thereunder or rights of setoff or any
representations, warranties, covenants or any events of default set forth
therein, the provisions of this Agreement shall govern.

(g) If the Loan Obligations, or any part thereof, are declared or otherwise
become immediately due and payable pursuant to Article X of this Agreement, or
if any LC Obligations shall be outstanding on the Termination Date, then all LC
Obligations shall become immediately due and payable without regard for actual
drawings or payments on the Letters of

 

34



--------------------------------------------------------------------------------

Credit, and Borrower shall be obligated to Cash Collateralize such LC
Obligations immediately. All amounts Cash Collateralized by Borrower under this
Section 2.09(g) may be applied as Administrative Agent elects to any of the
various LC Obligations; provided, however, that such amounts applied by
Administrative Agent to the LC Obligations shall be (a) first, applied to the
Matured LC Obligations, and (b) second, held by Administrative Agent for the
benefit of the Issuing Lenders as LC Collateral in the LC Collateral Account
until all remaining Loan Obligations have been satisfied. This Section 2.09(g)
shall not limit or impair any rights which Administrative Agent, the Issuing
Lenders or any of the Lenders may have under any other document or agreement
relating to any Letter of Credit or LC Obligation, including, without
limitation, any LC Application. Borrower hereby grants a security interest in
and lien on the LC Collateral Account to Administrative Agent for and on behalf
of the Issuing Lenders and the Lenders as security for the Obligations. Borrower
agrees to execute and deliver from time to time such documentation as
Administrative Agent may reasonably request to further assure such security
interest.

(h) The Existing Letters of Credit shall automatically be deemed to have been
issued under this Agreement as of the Closing Date, and the terms and provisions
of the Existing Credit Agreement shall thereafter have no force or effect with
respect thereto. Without limiting the foregoing, (i) each such Existing Letter
of Credit shall be included in the calculation of LC Obligation, (ii) all
liabilities of Borrower and the other Loan Parties with respect to such Existing
Letters of Credit shall constitute Obligations and (iii) each Lender shall have
reimbursement obligations with respect to such Existing Letters of Credit as
provided in Section 2.09(c); provided, that in the case of any Existing Letter
of Credit that has automatic extension provisions, Borrower shall instruct the
applicable Issuing Lender to prevent any automatic extension of such Existing
Letter of Credit after the Closing Date.

2.10 Payments by the Lenders to Administrative Agent.

(a) Unless Administrative Agent receives notice from a Lender on or prior to the
Closing Date or, with respect to any Borrowing after the Closing Date, at least
one (1) hour prior to the time of such Borrowing, that such Lender will not make
available as and when required hereunder to Administrative Agent for the account
of Borrower the amount of that Lender’s Pro Rata Share of the Borrowing,
Administrative Agent may assume that each Lender has made such amount available
to Administrative Agent in immediately available funds on the Borrowing Date and
Administrative Agent may (but shall not be so required), in reliance upon such
assumption, make available to Borrower on such date a corresponding amount. If
and to the extent any Lender shall not have made its full amount available to
Administrative Agent in immediately available funds and Administrative Agent in
such circumstances has made available to Borrower such amount, that Lender
shall, on the Business Day following such Borrowing Date, make such amount
available to Administrative Agent, together with interest at the Federal Funds
Rate for the first three (3) days during such period and at the Base Rate
thereafter until paid. A notice of Administrative Agent submitted to any Lender
with respect to amounts owing under this Section 2.10(a) shall be conclusive,
absent manifest error. If such amount is so made available, such payment to
Administrative Agent shall constitute such Lender’s Revolving Credit Loan on the
Borrowing Date for all purposes of this Agreement. If such amount is not made
available to Administrative Agent on the Business Day following the Borrowing
Date, Administrative Agent will notify Borrower of such failure to fund and,
upon demand by

 

35



--------------------------------------------------------------------------------

Administrative Agent, Borrower shall pay such amount to Administrative Agent’s
account, together with interest thereon for each day elapsed since the date of
such Borrowing, at the interest rate applicable to such Borrowing.

(b) The failure of any Lender to make any Revolving Credit Loan to be made by it
or to provide funds for disbursements or reimbursements under Letters of Credit
or for its participations in Swing Line Loans on the date specified therefor
shall not relieve any other Lender of its obligation to make its Revolving
Credit Loan or provide funds on such date, but no Lender shall be responsible
for the failure of any other Lender to make a Revolving Credit Loan to be made
by such other Lender or (except as provided by Section 2.14(a)(iv)) to provide
funds to be provided by such other Lender.

2.11 Sharing of Payments, Etc.

(a) If any Lender shall obtain on account of the Loan Obligations owing to such
Lender any payment (whether voluntary, involuntary, through the exercise of any
right of set-off, or otherwise) or receive any collateral in respect thereof in
excess of the amount such Lender was entitled to receive pursuant to the terms
hereof, such Lender shall immediately (i) notify Administrative Agent of such
fact, and (ii) purchase from the other Lenders such participations in the Loans
made by them as shall be necessary to cause such purchasing Lender to share the
excess payment according to the terms hereof; provided, however, that if all or
any portion of such excess payment is thereafter recovered from the purchasing
Lender, such purchase shall, to that extent, be rescinded and each other Lender
shall repay to the purchasing Lender the purchase price paid therefor, together
with an amount equal to such paying Lender’s ratable share (according to the
proportion of (i) the amount of such paying Lender’s required repayment to
(ii) the total amount so recovered from the purchasing Lender) of any interest
or other amount paid or payable by the purchasing Lender in respect of the total
amount so recovered. Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off, but subject
to Section 10.03) with respect to such participation as fully as if such Lender
were the direct creditor of Borrower in the amount of such participation.
Administrative Agent will keep records (which shall be conclusive and binding in
the absence of manifest error) of participations purchased under this
Section 2.11 and will in each case notify the Lenders following any such
purchases or repayments.

2.12 Change of Commitments.

(a) Borrower shall have the right to terminate or to reduce the amount of the
Maximum Loan Amount at any time, or from time to time, upon not less than three
(3) Business Days’ prior notice to Administrative Agent (which shall promptly
notify the Lenders) of each such termination or reduction, which notice shall
specify the effective date thereof and the amount of any such reduction (which
shall not be less than $5,000,000 or any whole multiple of $1,000,000 in excess
thereof), and shall be irrevocable and effective only upon receipt by
Administrative Agent; provided that a notice of termination or reduction
delivered by Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by Borrower (by notice to Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Any termination or
deduction of the Maximum Loan Amount shall be applied to the Commitments of the
Lenders in accordance with their Pro Rata Shares.

 

36



--------------------------------------------------------------------------------

(b) The aggregate Commitments of all Lenders once terminated or reduced pursuant
to Section 2.12(a) may not be reinstated.

2.13 Cash Collateral. At any time that there shall exist a Defaulting Lender,
within one Business Day following the written request of Administrative Agent or
any Issuing Lender (with a copy to Administrative Agent) Borrower shall Cash
Collateralize the Issuing Lenders’ Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to Section 2.14(a)(iv) and any
Cash Collateral provided by such Defaulting Lender) in an amount not less than
the Minimum Collateral Amount.

(a) Grant of Security Interest. Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to Administrative
Agent, for the benefit of the Issuing Lenders, and agrees to maintain, a first
priority security interest in all such Cash Collateral as security for the
Defaulting Lenders’ obligation to fund participations in respect of the LC
Obligation, to be applied pursuant to clause (b) below. If at any time
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than Administrative Agent and the Issuing Lenders as
herein provided (other than with respect to Permitted Liens), or that the total
amount of such Cash Collateral is less than the Minimum Collateral Amount,
Borrower will, promptly upon demand by Administrative Agent, pay or provide to
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender).

(b) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.13 or Section 2.14 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of the LC
Obligation (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.

(c) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce any Issuing Lender’s Fronting Exposure shall no
longer be required to be held as Cash Collateral pursuant to this Section 2.13
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or
(ii) the determination by Administrative Agent and each Issuing Lender that
there exists excess Cash Collateral. Promptly following any of the events set
forth in clauses (i) and (ii) of the preceding sentence, the Cash Collateral (or
the appropriate portion thereof) shall be returned to the applicable Loan Party
or other Person providing such Cash Collateral; provided that to the extent that
such Cash Collateral was provided by Borrower, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.

 

37



--------------------------------------------------------------------------------

2.14 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definitions of Required Lenders and Majority
Lenders and in Section 12.01.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X or otherwise) or received by Administrative Agent from a Defaulting
Lender pursuant to Section 10.03 shall be applied at such time or times as may
be determined by Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to any Issuing Lender or Swing Line Lender hereunder; third,
to Cash Collateralize the Issuing Lenders’ Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.13; fourth, as Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by Administrative
Agent; fifth, if so determined by Administrative Agent and Borrower, to be held
in a deposit account and released pro rata in order to (x) satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement and (y) Cash Collateralize the Issuing Lenders’ future
Fronting Exposure with respect to such Defaulting Lender with respect to future
Letters of Credit issued under this Agreement, in accordance with Section 2.13;
sixth, to the payment of any amounts owing to the Lenders, the Issuing Lenders
or Swing Line Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the Issuing Lenders or Swing Line Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, to the payment of any amounts
owing to Borrower as a result of any judgment of a court of competent
jurisdiction obtained by Borrower against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or Matured LC Obligations in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 5.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and LC Obligation owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or Matured LC Obligations owed to, such Defaulting Lender until
such time as all Loans and funded and unfunded participations in LC Obligations
and Swing Line Loans are held by the Lenders in accordance with their respective
Pro Rata Shares without giving effect to Section 2.14(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a

 

38



--------------------------------------------------------------------------------

Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.14(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any Commitment Fee for any
period during which that Lender is a Defaulting Lender (and Borrower shall not
be required to pay any such fee that otherwise would have been required to have
been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Pro Rata Share of the undrawn stated amount of Letters
of Credit for which it has provided Cash Collateral pursuant to Section 2.13.

(C) With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (B) above, Borrower shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in the
LC Obligations that has been reallocated to such Non-Defaulting Lender pursuant
to clause (iv) below, (y) pay to each Issuing Lender the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such
Issuing Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in the LC Obligations and Swing Line
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Pro Rata Shares (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that (x) the conditions set forth in
Section 5.02 are satisfied at the time of such reallocation (and, unless
Borrower shall have otherwise notified Administrative Agent at such time,
Borrower shall be deemed to have represented and warranted that such conditions
are satisfied at such time), and (y) such reallocation does not cause the
aggregate Effective Amount attributable to any Non-Defaulting Lender to exceed
such Non-Defaulting Lender’s Commitment. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(v) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected,

 

39



--------------------------------------------------------------------------------

Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, prepay Swing Line Loans in an amount equal to
Swing Line Lender’s Fronting Exposure and (y) second, Cash Collateralize the
Issuing Lenders’ Fronting Exposure in accordance with the procedures set forth
in Section 2.13.

(b) Defaulting Lender Cure. If Borrower, Administrative Agent, Swing Line Lender
and each Issuing Lender agree in writing that a Lender is no longer a Defaulting
Lender, Administrative Agent will so notify the parties hereto, whereupon as of
the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit and Swing Line Loans to be held
in accordance with their Pro Rata Shares (without giving effect to
Section 2.14(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of Borrower while that Lender was
a Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

(c) New Swing Line Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) Swing Line Lender shall not be required to fund any Swing
Line Loans unless it is satisfied that it will have no Fronting Exposure after
giving effect to such Swing Line Loan and (ii) no Issuing Lender shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Any and all payments by or on account of any obligation of Borrower under
any Loan Document shall be made without deduction or withholding for any Taxes,
except as required by applicable law. If any applicable law (as determined in
the good faith discretion of an applicable withholding agent) requires the
deduction or withholding of any Tax from any such payment by a withholding
agent, then the applicable withholding agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by Borrower
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

(b) Borrower shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of Administrative Agent timely
reimburse it for

 

40



--------------------------------------------------------------------------------

the payment of, any Other Taxes. Borrower, however, may delay paying or
discharging any Other Taxes so long as (i) it is in good faith contesting the
validity thereof by appropriate proceedings and has set aside on its books
adequate reserves therefor and (ii) no Governmental Authority has initiated any
actions to foreclose liens therefor.

(c) Borrower agrees to indemnify and hold harmless each Lender and
Administrative Agent for the full amount of Indemnified Taxes or Other Taxes
(including any Indemnified Taxes or Other Taxes imposed on amounts payable under
this Section 3.01(c)) paid by such Lender or Administrative Agent, as
applicable, and any liability (including penalties, interest, additions to tax
and expenses) arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally asserted (except to
the extent of Other Taxes contested by Borrower as provided in Section 3.01(b)
above). Payment under this indemnification shall be made within thirty (30) days
after the date the Lender or Administrative Agent makes written demand therefor.

(d) If requested by Administrative Agent, upon payment by Borrower of
Indemnified Taxes or Other Taxes, Borrower shall furnish Administrative Agent
the original or a certified copy of a receipt evidencing payment thereof, or
other evidence of payment reasonably satisfactory to Administrative Agent.

(e) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to Borrower and Administrative Agent, at the time or times reasonably
requested by Borrower or Administrative Agent, such properly completed and
executed documentation reasonably requested by Borrower or Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lender, if reasonably requested by Borrower or
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by Borrower or Administrative Agent as
will enable Borrower or Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section (e)(ii)(A), (ii)(B) and (ii)(D) below) shall
not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that
Borrower is a U.S. Borrower,

(A) any Lender that is a U.S. Person shall deliver to Borrower and
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or Administrative Agent), executed originals of
IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 

41



--------------------------------------------------------------------------------

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of Borrower or Administrative Agent), whichever of
the following is applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(ii) executed originals of IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of Borrower within the meaning of Section 881(c)(3)(B) of
the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-2 or
Exhibit H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or

 

42



--------------------------------------------------------------------------------

prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of
Borrower or Administrative Agent), executed originals of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit
Borrower or Administrative Agent to determine the withholding or deduction
required to be made; and

(D) if a payment made to a Recipient under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Recipient were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to Borrower and Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by
Borrower or Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by Borrower or Administrative
Agent as may be necessary for Borrower and Administrative Agent to comply with
their obligations under FATCA and to determine that such Recipient has complied
with such Recipient’s obligations under FATCA or to determine the amount to
deduct and withhold from such payment.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrower and Administrative Agent in
writing of its legal inability to do so.

(f) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 3.01 (including by the payment of additional amounts
pursuant to this Section 3.01), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this Paragraph (f) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this Paragraph (f), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Paragraph (f) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

 

43



--------------------------------------------------------------------------------

(g) For purposes of this Section 3.01, any reference to “Lender” includes any
Issuing Lender.

3.02 Illegality.

(a) If any Lender reasonably determines that after the Closing Date a Change in
Law has made it unlawful, or that any central bank or other Governmental
Authority has asserted that it is unlawful, for any Lender or its applicable
Lending Office to make LIBOR Loans for any Interest Period, then, on notice
thereof by the Lender to Borrower through Administrative Agent, any obligation
of that Lender to make LIBOR Loans having an affected Interest Period shall be
suspended until such Lender notifies Administrative Agent and Borrower that the
circumstances giving rise to such determination no longer exist (which the
Lender agrees to do promptly thereafter). Each Lender represents that as of the
Closing Date no such circumstances exist as to such Lender.

(b) If any Lender reasonably determines that it is unlawful to maintain any
LIBOR Loan having a particular Interest Period, such Loan will automatically
convert into a Base Rate Loan either on the last day of the Interest Period
thereof, if such Lender may lawfully continue to maintain such LIBOR Loans to
such day, or immediately, if such Lender may not lawfully continue to maintain
such LIBOR Loan.

(c) If the obligation of any Lender to make or maintain LIBOR Loans has been so
terminated or suspended as contemplated above, all Loans that would otherwise be
made by such Lender as LIBOR Loans having an affected Interest Period shall be
instead made as LIBOR Loans with an unaffected Interest Period or if there are
no such unaffected Interest Periods, as Base Rate Loans.

(d) Before giving any notice to Administrative Agent under this Section, the
affected Lender shall designate a different Lending Office with respect to its
LIBOR Loans if such designation will avoid the need for giving such notice or
making such demand and will not, in the judgment of the Lender, be illegal or
otherwise disadvantageous to the Lender.

3.03 Increased Costs and Reduction of Return.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender or
any Issuing Lender;

(ii) subject Administrative Agent, any Issuing Lender, Swing Line Lender or any
Lender to any Taxes (other than (A) Indemnified Taxes, (B) Taxes described in
clauses (b) through (d) of the definition of Excluded Taxes and (C) Connection
Income Taxes) on its loans, loan principal, letters of credit, commitments, or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or

 

44



--------------------------------------------------------------------------------

(iii) impose on any Lender or any Issuing Lender or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender, Administrative Agent or such Issuing Lender of making, converting to,
continuing or maintaining any Loan or of maintaining its obligation to make any
such Loan, or to increase the cost to such Lender, Administrative Agent, or such
Issuing Lender of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender, Administrative Agent or such Issuing Lender hereunder (whether of
principal, interest or any other amount) then, upon request of such Lender,
Administrative Agent or such Issuing Lender, Borrower will pay to Lender,
Administrative Agent or such Issuing Lender, as the case may be, such additional
amount or amounts as will compensate Lender, Administrative Agent or such
Issuing Lender, as the case may be, for such additional costs incurred or
reduction suffered.

(b) If any Lender or Issuing Lender determines that any Change in Law affecting
such Lender or Issuing Lender or any lending office of such Lender or such
Lender’s or Issuing Lender’s holding company, if any, regarding capital or
liquidity requirements, has or would have the effect of reducing the rate of
return on such Lender’s or Issuing Lender’s capital or on the capital of such
Lender’s or Issuing Lender’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swing Line Loans held by, such Lender, or
the Letters of Credit issued by any Issuing Lender, to a level below that which
such Lender or Issuing Lender or such Lender’s or Issuing Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or Issuing Lender’s policies and the policies of
such Lender’s or Issuing Lender’s holding company with respect to capital
adequacy), then from time to time Borrower will pay to such Lender or Issuing
Lender, as the case may be, such additional amount or amounts as will compensate
such Lender or Issuing Lender or such Lender’s or Issuing Lender’s holding
company for any such reduction suffered.

3.04 Funding Losses. Borrower shall reimburse each Lender and hold each Lender
harmless from any loss or expense that the Lender may actually sustain or incur
as a consequence of: (a) the failure of Borrower to make on a timely basis any
payment of principal of any LIBOR Loan; (b) the failure of Borrower to borrow,
continue or convert a Loan after Borrower has given (or is deemed to have given)
a Notice of Borrowing or a Notice of Conversion/Continuation (including by
reason of the failure to satisfy any condition precedent thereto); (c) the
failure of Borrower to make any prepayment in accordance with any notice
delivered under Section 2.04; (d) the prepayment or other payment (including
after acceleration thereof) of any LIBOR Loan on a day that is not the last day
of the relevant Interest Period; (e) the automatic conversion under Section 3.02
of any LIBOR Loan to a Base Rate Loan on a day that is not the last day of the
relevant Interest Period; or (f) the assignment of any LIBOR Loan of a Lender to
a replacement Lender in connection with the replacement of such assigning Lender
pursuant to Section 3.09(b) on a day that is not the last day of the relevant
Interest

 

45



--------------------------------------------------------------------------------

Period; in each case including any such loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain its LIBOR Loans
or from fees payable to terminate the deposits from which such funds were
obtained. For purposes of calculating amounts payable by Borrower to the Lenders
under this Section and under Section 3.03, each LIBOR Loan made by a Lender (and
each related reserve, special deposit or similar requirement) shall be
conclusively deemed to have been funded at the LIBOR for such LIBOR Loan by a
matching deposit or other borrowing in the interbank eurodollar market for a
comparable amount and for a comparable period, whether or not such LIBOR Loan is
in fact so funded.

3.05 Inability to Determine Rates. If Administrative Agent determines that for
any reason adequate and reasonable means do not exist for determining the LIBOR
for any requested Interest Period with respect to a proposed LIBOR Loan, or the
Required Lenders notify Administrative Agent that the LIBOR applicable for any
requested Interest Period with respect to a proposed LIBOR Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan,
Administrative Agent will promptly so notify Borrower. Thereafter, the
obligation of such Lenders to make, maintain or convert Loans into LIBOR Loans
hereunder having such Interest Period shall be suspended until Administrative
Agent upon the instruction of the Required Lenders revokes such notice in
writing and each LIBOR Loan that has been affected will automatically, on the
last day of the then-existing Interest Period therefor, convert into LIBOR Loans
having unaffected Interest Periods or if there are none, into a Base Rate Loan.
Upon receipt of such notice, Borrower may, notwithstanding anything in this
Agreement to the contrary, revoke any Notice of Borrowing or Notice of
Conversion/Continuation then submitted by it. If any of the Lenders notify
Borrower through Administrative Agent of any event occurring after the date
hereof that will entitle such Lender to compensation pursuant to Section 3.01 or
3.03 or if any of the Lenders shall notify Borrower through Administrative Agent
of any event as to illegality under Section 3.02, then such Lender shall
designate a different Lending Office for the Loans affected by such event if
such designation will, as the case may be, avoid the need for, or reduce the
amount of, such compensation or avoid such illegality and will not, in the
reasonable opinion of the Lender, be disadvantageous to the Lender.

3.06 Contents of Notice. If any Lender or Issuing Lender requests payment or
reimbursement from Borrower under Section 3.03 or 3.04, such Lender or Issuing
Lender shall deliver to Borrower (with a copy to Administrative Agent) a notice
requesting same and shall set forth in reasonable detail the basis and amount of
its request for compensation. Any request for additional compensation under
Section 3.03 or 3.04 shall be paid by Borrower within ten (10) days of the
receipt by Borrower of the notice described in this Section 3.06.

3.07 [Reserved].

3.08 Survival. Failure or delay on the part of any Lender or any Issuing Lender
to demand compensation pursuant to this Article III shall not constitute a
waiver of such Lender’s or any Issuing Lender’s right to demand such
compensation; provided that Borrower shall not be required to compensate a
Lender or any Issuing Lender pursuant to this Article III for any Indemnified
Taxes, Other Taxes, increased costs or reductions incurred more than 270 days
prior to the date that such Lender or Issuing Lender, as the case may be,
notifies Borrower of the change in law or other circumstance giving rise to such
request for reimbursement or indemnification for Indemnified Taxes, Other Taxes,
increased costs or reductions and of such

 

46



--------------------------------------------------------------------------------

Lender’s or Issuing Lender’s intention to claim compensation therefor; and
provided further that, if the change in law giving rise to such increased costs
or reductions is retroactive, then the 270-day period referred to above shall be
extended to include the period of retroactive effect thereof.

3.09 Mitigation Obligations.

(a) Designation of Different Lending Office. If any Lender requests compensation
under Section 3.03, or if Borrower is required to pay any additional amount or
indemnification to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.03, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) Replacement of Lenders. If (i) any Lender requests compensation under
Section 3.03, (ii) Borrower is required to pay any additional amount or
indemnification to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or (iii) any Lender is a Defaulting Lender
or a Non-Consenting Lender, then Borrower may, at its sole expense and effort,
upon notice to such Lender and Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 12.08), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that Borrower shall have received the prior written
consent of Administrative Agent, each Issuing Lender and the Swing Line Lender
(such consents not to be unreasonably be withheld), such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in Matured LC Obligations, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder, from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or Borrower
(in the case of all other amounts), and, in the case of any assignment resulting
from a Lender becoming a Non-Consenting Lender, the applicable assignee shall
have consented to the applicable amendment, waiver or consent. A Lender shall
not be required to make any such assignment and delegation if, prior thereto, as
a result of a waiver by such Lender or otherwise, the circumstances entitling
Borrower to require such assignment and delegation cease to apply.

ARTICLE IV.

SECURITY

4.01 The Security. The Obligations will be secured by a Lien on all of the
Mortgaged Properties and such other Collateral described in Schedule I under the
Security Documents as same may be amended or supplemented from time to time as
provided in this Agreement and the Security Documents. The Collateral shall
include (a) as of the Closing Date, Mortgages on at least 80% of the total
proven Oil and Gas Properties set forth in the Reserve Report delivered pursuant
to Section 5.01(i) and (b) a Lien on substantially all of the tangible and
intangible assets

 

47



--------------------------------------------------------------------------------

of each Loan Party related to the Mortgaged Properties (including Derivative
Contracts, general intangibles and all of the following related to any Mortgaged
Property, all as-extracted collateral, inventory, equipment, fixtures and
proceeds of the foregoing), other than to the extent prohibited by contractual
provisions or applicable legal provisions, except in each case for those
properties and assets as to which Administrative Agent shall determine in its
reasonable discretion that the costs of obtaining such Liens are excessive in
relation to the value of the Collateral to be encumbered thereby.
Notwithstanding the foregoing, Parent, Borrower and their respective
Subsidiaries will not be required to enter into control agreements with respect
to cash, securities or deposit accounts or take any action with respect to the
perfection of a Lien in motor vehicles or letter-of-credit rights.

4.02 Agreement to Deliver Security Documents. On the Closing Date, the Loan
Parties shall execute such Mortgages, security agreements, financing statements
and other Security Documents substantially similar to the mortgages, security
agreements, financing statements and other security documents executed in
connection with the Existing Credit Agreement, or otherwise in form and
substance reasonably satisfactory to Administrative Agent, for the purpose of
granting and perfecting first and prior Liens in proven Oil and Gas Properties
having at least eighty percent (80%) of the net present value reflected in the
Reserve Report delivered under Section 5.01(i). In connection with each
Scheduled Borrowing Base Determination and Special Borrowing Base Determination,
Borrower shall provide to Administrative Agent a report listing all current
Mortgaged Properties covered in the Reserve Report to ascertain whether the
Mortgaged Properties represent at least 80% of the total net present value of
the proven Oil and Gas Properties in the Reserve Report delivered by Borrower to
Administrative Agent in connection with such Scheduled Borrowing Base
Determination. In the event that the Mortgaged Properties do not represent at
least 80% of such total value, then, within thirty (30) days of such Scheduled
Borrowing Base Determination, Parent and Borrower shall, and shall cause their
respective Subsidiaries to, grant to Administrative Agent as security for the
Obligations a first-priority Lien interest (subject to Permitted Liens) on
additional proven Oil and Gas Properties not already subject to a Lien of the
Security Documents such that after giving effect thereto, the Mortgaged
Properties will represent at least 80% of such total value. All such Liens will
be created and perfected by and in accordance with the provisions of deeds of
trust, security agreements and financing statements or other Security Documents,
all in form and substance reasonably satisfactory to Administrative Agent and in
sufficient executed and acknowledged counterparts for recording purposes. In
order to comply with the foregoing, if any Subsidiary places a Lien on its Oil
and Gas Properties and such Subsidiary is not a Guarantor, then it shall become
a Guarantor.

4.03 Perfection and Protection of Security Interests and Liens. Each of Parent
and Borrower will, and will cause its Subsidiaries to, from time to time deliver
to Administrative Agent such additional Mortgages, security agreements,
financing statements, amendments, assignment and continuation statements, and
other documents, properly completed and executed (and acknowledged when
required) by such Loan Party in form and substance reasonably satisfactory to
Administrative Agent, which the Lenders reasonably request for the purpose of
perfecting, confirming, or protecting any Liens or other rights in the
Collateral.

 

48



--------------------------------------------------------------------------------

4.04 Letters in Lieu/Power of Attorney.

(a) Upon the occurrence and during the continuance of an Event of Default and if
so requested by Administrative Agent, each of Parent and Borrower shall, and
shall cause its Subsidiaries to, provide to Administrative Agent undated
letters, in the form of Exhibit G attached hereto, in blank to each purchaser of
production and disburser of proceeds of production from or attributable to the
Mortgaged Properties, with the addressees left blank, authorizing and directing
the addressees to make future payments attributable to production from the
Mortgaged Properties directly to Administrative Agent for the ratable benefit of
the Lenders.

(b) Each of Parent and Borrower hereby designates, and shall cause its
Subsidiaries to designate, Administrative Agent as its agent and
attorney-in-fact, effective during the continuance of an Event of Default, to
act in its name, place, and stead for the purpose of completing and delivering
any and all of the letters in lieu of transfer orders delivered by it to
Administrative Agent, including, without limitation, completing any blanks
contained in such letter and attaching exhibits thereto describing the relevant
Collateral. Each of Parent and Borrower hereby ratifies and confirms all that
Administrative Agent shall lawfully do or cause to be done by virtue of this
power of attorney and the rights granted with respect to such power of attorney.
This power of attorney is coupled with the interest of Administrative Agent in
the Collateral, shall commence and be in full force and effect as of the Closing
Date and shall remain in full force and effect and shall be irrevocable so long
as any Obligation remains outstanding or unpaid or any Commitment exists. The
powers conferred on Administrative Agent by this appointment are solely to
protect the interests of Administrative Agent and each of the Lenders under the
Loan Documents and shall not impose any duty upon Administrative Agent to
exercise any such powers. Administrative Agent shall be accountable only for
amounts that it actually receives as a result of the exercise of such powers and
shall not be responsible to any Loan Party or any other Person for any act or
failure to act with respect to such powers, except for gross negligence or
willful misconduct.

4.05 Assignment of As-Extracted Collateral. Notwithstanding that, under the
Mortgages, each Loan Party, as applicable, has granted a Lien in favor of
Administrative Agent for the ratable benefit of the Lenders in all As-Extracted
Collateral (as defined in Article 9 of the Uniform Commercial Code) accruing to
the Mortgaged Properties:

(a) Until such time as an Event of Default shall have occurred and be continuing
and Administrative Agent shall notify each Loan Party, as applicable, to the
contrary, each Loan Party shall be entitled to receive from the purchasers or
disbursers of its production all such As-Extracted Collateral and all proceeds
thereof, subject however to the Liens created under the Mortgages, which Liens
are hereby affirmed and ratified. Upon the occurrence and during the continuance
of an Event of Default, Administrative Agent may deliver to the addressees the
letters-in-lieu described in Section 4.04(a) above or other notices permitted
under Article 9 of the Uniform Commercial Code and may exercise all rights and
remedies granted under the Mortgages, including the right to obtain possession
of all proceeds of As-Extracted Collateral then held by any Loan Party and to
receive directly from the purchaser or disburser of production all other
proceeds of As-Extracted Collateral.

(b) In no case shall any failure, whether purposed or inadvertent, by
Administrative Agent to collect directly any such proceeds of runs constitute in
any way a waiver, remission or release of any of its rights under the Mortgages,
nor shall any release of any other proceeds of runs or of any rights of
Administrative Agent to collect other proceeds of runs thereafter.

 

49



--------------------------------------------------------------------------------

(c) Each of Parent and Borrower will, and will cause its Subsidiaries to, upon
the instruction of Administrative Agent upon the occurrence and during the
continuance of an Event of Default join with Administrative Agent in notifying
in writing and accompanied (if necessary) by certified copies of the Mortgages
the purchasers or disbursers of production produced from the Mortgaged
Properties of the existence of the Mortgages, and instructing that all proceeds
of As-Extracted Collateral be paid directly to Administrative Agent for the
ratable benefit of the Lenders.

4.06 Authorization to File Financing Statements. Each of Parent and Borrower
hereby authorizes, and shall cause each of its Subsidiaries to authorize,
Administrative Agent to file, in any applicable jurisdiction where
Administrative Agent deems it reasonably necessary, a financing statement or
statements. At the request of Administrative Agent, Parent and Borrower will,
jointly and severally, pay the cost of filing or recording this instrument, as a
financing statement, in all public offices at any time and from time to time
whenever filing or recording of any financing statement is deemed by
Administrative Agent to be reasonably necessary or desirable.

ARTICLE V.

CONDITIONS PRECEDENT

5.01 Conditions of Initial Credit Extensions. The obligation of each Lender to
amend and restate the Existing Credit Agreement and to make its initial Loan
hereunder and the obligation of the Issuing Lender to issue its initial Letter
of Credit hereunder are subject to the condition that Administrative Agent shall
have received on or before the Closing Date all of the following, in form and
substance satisfactory to Administrative Agent and each Lender, and in
sufficient copies for each Lender:

(a) Credit Agreement and Other Loan Documents. This Agreement, the Security
Documents, the Guaranties, if any, and such other Loan Documents made a part
hereof to be executed and delivered at the Closing Date, executed by each party
thereto, and where appropriate, properly acknowledged and notarized;

(b) Secretary’s Certificates. A certificate of the Secretary or Assistant
Secretary of each Loan Party certifying as of the Closing Date: (i) resolutions
adopted by such Loan Party and authorizing the transactions contemplated hereby;
(ii) the names and genuine signatures of the Responsible Officers of such Loan
Party authorized to execute, deliver and perform, as applicable, this Agreement,
the Security Documents and all other Loan Documents to be delivered hereunder;
(iii) the Organization Documents of such Loan Party as in effect on the Closing
Date; (iv) the good standing certificate for such Loan Party in its jurisdiction
of organization as of a date no more than thirty (30) days prior to the Closing
Date; and (v) as applicable, certificate(s) of authority for Borrower in the
States of Texas and Louisiana evidencing such Loan Party’s qualification to do
business in such state as of a date no more than thirty (30) days prior to the
Closing Date;

 

50



--------------------------------------------------------------------------------

(c) Financial Statements. (i) Midstates Petroleum Holdings LLC’s unaudited
financial statements for the fiscal quarter ended March 31, 2012 and audited
financial statements for the fiscal year ended December 31, 2011 and
(ii) Parent’s balance sheet dated as of the Closing Date giving pro forma effect
to any Loans made under this Agreement on the Closing Date.

(d) Title. Evidence of title covering a portion of the Oil and Gas Properties
covered by the Reserve Report delivered under Section 5.01(i)(v) reasonably
satisfactory to Administrative Agent, and Administrative Agent shall be
otherwise reasonably satisfied with Borrower’s compliance with applicable
Environmental Laws;

(e) Payment of Fees. Evidence of payment by Borrower of all accrued and unpaid
fees, costs and expenses owed pursuant to this Agreement and the Fee Letter to
the extent then due and payable on the Closing Date, together with attorney
costs of Administrative Agent to the extent invoiced prior to or on the Closing
Date, plus such additional amounts of attorney costs and filing fees as shall
constitute Administrative Agent’s estimate of same incurred or to be incurred by
it through the Closing Date (provided that such estimate shall not thereafter
preclude final settling of accounts between Borrower and Administrative Agent);
including any such costs, fees and expenses arising under or referenced in
Sections 2.06 and 12.04;

(f) Responsible Officer’s Certificate. A certificate executed by a Responsible
Officer of Borrower stating that (i) the representations and warranties
contained in this Agreement and the other Loan Documents are true and correct in
all material respects as of the Closing Date (unless limited to an earlier date,
in which case, true and correct in all material respects as of such earlier
date), (ii) no Default or Event of Default has occurred and is continuing, and
(iii) all conditions set forth in this Section 5.01 and Section 5.02 have been
satisfied;

(g) Solvency Certificate. A certificate executed by a Responsible Officer of
Borrower stating that after giving effect to this Agreement, each of Parent and
Borrower is Solvent;

(h) Assignment Under Existing Credit Agreement. Evidence that (i) Borrower shall
have paid all interest, fees and expenses outstanding under the Existing Credit
Agreement as of the Closing Date (whether or not then due), (ii) the Lenders
shall have purchased and assumed, ratably in accordance with their respective
Pro Rata Shares, the commitments and loans of the Existing Lenders under the
Existing Credit Agreement and (iii) Existing Administrative Agent shall have
resigned as administrative agent and collateral agent under the Existing Credit
Agreement and related security documents, Administrative Agent shall have been
appointed administrative agent and collateral agent under the Existing Credit
Agreement and related security documents and Existing Administrative Agent shall
have assigned to Administrative Agent all security interests granted to Existing
Administrative Agent by the Loan Parties under the Existing Credit Agreement and
related security documents;

(i) Other Documents. Each additional document, instrument, or item of
information reasonably requested by Administrative Agent or any Lender,
including without limitation:

(i) copies of UCC and other Lien searches on Borrower evidencing no prior Liens
filed against Borrower or on the Collateral other than Permitted Liens;

 

51



--------------------------------------------------------------------------------

(ii) certificates of insurance evidencing compliance with Section 7.06 of this
Agreement;

(iii) a list of all Derivative Contracts to which Borrower is a party,
specifying the counterparty, type of contract, the notional volumes or amounts,
the tenor and pricing features;

(iv) opinions of counsel from (A) Vinson & Elkins LLP, special counsel of
Borrower, and (B) Borrower’s Louisiana counsel in connection herewith, both such
opinions in form and substance reasonably satisfactory to Administrative Agent;
and

(v) copy of Borrower’s most recently prepared Reserve Report;

(j) Minimum Availability. Evidence that, after giving effect to the initial Loan
to be made on the Closing Date, the amount of the Aggregate Commitments less the
aggregate amount of such Loan and all LC Obligations would not be less than
$25,000,000; and

(k) Additional Conditions Precedent. Such additional documentation and evidence
of satisfaction of such other conditions as set forth on Appendix I.

5.02 Conditions to All Loans. The obligation of each Lender to make any Loan
(including its initial Loans) and the obligation of the Issuing Lender to issue
any Letter of Credit is subject to the satisfaction of the following additional
conditions precedent on the relevant Borrowing Date:

(a) Administrative Agent shall have received a Notice of Borrowing;

(b) The representations and warranties in Article VI shall be true and correct
in all material respects (except for representations and warranties already
qualified by materiality or Material Adverse Effect, which shall be true and
correct), on and as of such Borrowing Date with the same effect as if made on
and as of such Borrowing Date (except to the extent such representations and
warranties expressly refer to an earlier date in which case they shall be true
and correct in all material respects, except for representations and warranties
already qualified by materiality or Material Adverse Effect, which shall be true
and correct as of such earlier date); and

(c) No Default or Event of Default shall exist or shall result from such
Borrowing.

Each Notice of Borrowing submitted by Borrower shall constitute a representation
and warranty by Borrower, as of the date of each such notice and as of each
Borrowing Date that the conditions in this Section 5.02 are satisfied.

 

52



--------------------------------------------------------------------------------

ARTICLE VI.

REPRESENTATIONS AND WARRANTIES

Each of Parent and Borrower represents and warrants to Administrative Agent and
each of the Lenders that:

6.01 Corporate Existence and Power. Each Loan Party: (a) is validly existing and
in good standing under the laws of the jurisdiction of its incorporation,
formation or organization, as applicable; (b) has the power and authority and
all material governmental licenses, authorizations, consents and approvals to
own its assets, carry on its business as currently conducted and to execute,
deliver, and perform its obligations under the Loan Documents to which it is a
party except where the failure does not constitute a Default and could not
reasonably be expected to have a Material Adverse Effect; (c) is duly qualified
as a foreign company and is licensed and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification or license where a failure could
result in a Material Adverse Effect; and (d) is in compliance in all material
respects with all Requirements of Law, except where any non-compliance would not
reasonably be expected to result in a Material Adverse Effect. Schedule 6.01
lists each Subsidiary of Borrower as of the Closing Date.

6.02 Corporate Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of this Agreement and each other Loan Document to
which such Person is a party, have been duly authorized by all necessary
corporate, partnership or limited liability company action, as applicable, and
do not and will not: (a) contravene the terms of any of that Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, any document evidencing any
material Contractual Obligation to which such Person is a party or any order,
injunction, writ or decree of any Governmental Authority to which such Person or
its property is subject; or (c) violate any Requirement of Law.

6.03 Governmental Authorization. Except for recordations and filings related to
the Security Documents, no approval, consent, exemption, authorization, or other
action by, or notice to, or filing with, any Governmental Authority is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan Document
to which it is a party.

6.04 Binding Effect. This Agreement and each other Loan Document to which each
Loan Party is a party constitute the legal, valid and binding obligations of
such Person to the extent it is a party thereto, enforceable against such Person
in accordance with their respective terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, or similar laws affecting the
enforcement of creditors’ rights generally or by equitable principles relating
to enforceability.

6.05 Litigation. Except as disclosed on Schedule 6.05, there are no actions,
suits, proceedings, claims or disputes pending, or to the knowledge of Parent or
Borrower, threatened, against any Loan Party, or any of its respective
properties that, if determined adversely to such Person, would reasonably be
expected to have a Material Adverse Effect. No injunction, writ,

 

53



--------------------------------------------------------------------------------

temporary restraining order or any order of any nature has been issued by any
court or other Governmental Authority purporting to enjoin or restrain the
execution, delivery or performance of this Agreement or any other Loan Document,
or directing that the transactions provided for herein or therein not be
consummated as herein or therein provided.

6.06 No Default. No Default or Event of Default exists or would be reasonably
expected to result from the incurring of any Obligations by Borrower or any
other Loan Party. As of the Closing Date, to the best of Borrower’s and Parent’s
knowledge, no Loan Party is in default under or with respect to any Contractual
Obligation in any respect which, individually or together with all such
defaults, would reasonably be expected to have a Material Adverse Effect.

6.07 ERISA. As of the Closing Date, no Loan Party sponsors or maintains a
Pension Plan or contributes to or has an obligation to contribute to a
Multiemployer Plan.

6.08 Margin Regulations. The proceeds of the Loans shall be used solely for the
purposes set forth in and permitted by Section 7.11. Borrower is not generally
engaged in the business of purchasing or selling Margin Stock.

6.09 Title to Mortgaged Properties. Except as set forth in Schedule 6.05, each
Loan Party has good and defensible title to its respective Oil and Gas
Properties, subject to Permitted Liens, and has good title to all other
Collateral and all other property necessary or used in the ordinary conduct of
its business. As of the Closing Date, the property of Parent and Borrower is
subject to no Liens, other than Permitted Liens.

6.10 Compliance with Laws and Obligations. Each Loan Party is in compliance with
all laws applicable to either it or its Property and with all its material
Contractual Obligations except where the failure to so comply could not
reasonably be expected to result in a Material Adverse Effect.

6.11 Relationship of Loan Parties. The Loan Parties are engaged in related
businesses and each Loan Party is directly and indirectly dependent upon each
other Loan Party for and in connection with their business activities and their
financial resources; and each Loan Party has determined, reasonably and in good
faith, that such Loan Party will receive substantial direct and indirect
economic and financial benefits from the extensions of credit made under this
Agreement, and such extensions of credit are in the best interest of such Loan
Party, having regard to all relevant facts and circumstances.

6.12 Gas Imbalances. As of the Closing Date, to Parent’s and Borrower’s
knowledge, there are no outstanding gas imbalances, take or pay or other
prepayments with respect to the Loan Parties’ Oil and Gas Properties in excess
of 2% of the aggregate volume of Oil and Gas produced from such Oil and Gas
Properties that would require any Loan Party to deliver Oil and Gas produced
from such Oil and Gas Properties at some future time without then or thereafter
receiving full payment therefor.

6.13 Taxes. Each Loan Party has filed all tax returns and reports required to be
filed, or extensions thereof, and has paid all taxes, assessments, fees and
other governmental charges levied or imposed upon its or its properties, income
or assets otherwise due and payable, except those that are being contested in
good faith by appropriate proceedings and for which adequate reserves have been
provided in accordance with tax accounting principals on an accrual basis or
where the failure to so pay could not reasonably be expected to have a Material
Adverse Effect.

 

54



--------------------------------------------------------------------------------

6.14 Financial Condition. Since the closing date of the most recent audited
annual financial statement delivered to Administrative Agent and the Lenders and
through the Closing Date, there has been no Material Adverse Effect.

6.15 Environmental Matters. Each Loan Party conducts in the ordinary course of
business a review of its operations and its compliance with existing
Environmental Laws, including such properties which it is acquiring or planning
to acquire. To Parent’s and Borrower’s knowledge, (i) each Loan Party is in
compliance with all Environmental Laws except where the failure to comply could
not reasonably be expected to have a Material Adverse Effect and (ii) no Loan
Party has any liability for any Environmental Claim that could reasonably be
expected to have a Material Adverse Effect.

6.16 Regulated Entities. None of the Loan Parties or any Person controlling the
Loan Parties, is an “Investment Company” within the meaning of the Investment
Company Act of 1940. Borrower is not subject to regulation under the Federal
Power Act, the Interstate Commerce Act, any state public utilities code, or any
other Federal or state statute or regulation limiting its ability to incur
Indebtedness.

6.17 Solvency. As of the Closing Date, each of Parent and Borrower is Solvent.

6.18 Subsidiaries/Investments. As of the Closing Date, each of Parent and
Borrower has no direct Subsidiaries and owns no Equity Interests in any other
Person other than as set forth on Schedule 6.01.

6.19 Insurance. Each Loan Party’s interest in its respective Oil and Gas
Properties is insured with financially sound and reputable insurance companies
not Affiliates of Parent or Borrower, in such amounts, with such deductibles and
covering such risks as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where each Loan Party’s
Mortgaged Properties are located.

6.20 Full Disclosure. To the best of Parent’s and Borrower’s knowledge, none of
the statements contained in any exhibit, report, written statement or
certificate furnished by or on behalf of each Loan Party in connection with the
Loan Documents (including the offering and disclosure materials delivered by or
on behalf of each Loan Party to Administrative Agent or any Lender prior to the
Closing Date), taken as a whole, contains any untrue statement of a material
fact or omits any material fact required to be stated therein or necessary to
make the statements made therein, in light of the circumstances under which they
are made, not misleading as of the time when made or delivered; it being
understood and agreed that for purposes of this Section 6.20, such factual
information and data shall not include pro forma financial information,
projections or estimates (including financial estimates, forecasts and other
forward-looking information) and information of a general economic or general
industry nature.

6.21 No Default. Neither a Default nor an Event of Default has occurred and is
continuing.

 

55



--------------------------------------------------------------------------------

6.22 OFAC. Neither any Loan Party nor any of its Subsidiaries or Affiliates
(i) is a Sanctioned Person, (ii) has more than 15% of its assets in Sanctioned
Countries, or (iii) derives more than 15% of its operating income from
investments in, or transactions with, Sanctioned Persons or Sanctioned
Countries. No part of the proceeds of any Loans hereunder will be used directly
or indirectly to fund any operations in, finance any investments or activities
in or make any payments to a Sanctioned Person or a Sanctioned Country or for
any payments to any governmental official or employee, political party, official
of a political party, candidate for political office, or anyone else acting in
an official capacity, in order to obtain, retain or direct business or obtain
any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended and in effect from time to time.

6.23 Patriot Act. Neither any Loan Party nor any of its Subsidiaries is an
“enemy” or an “ally of the enemy” within the meaning of Section 2 of the Trading
with the Enemy Act or any enabling legislation or executive order relating
thereto. Neither any Loan Party nor any or its Subsidiaries is in violation of
(a) the Trading with the Enemy Act, (b) any of the foreign assets control
regulations of the United States Treasury Department (31 C.F.R., Subtitle B,
Chapter V, as amended) or any enabling legislation or executive order relating
thereto or (c) the Act. None of the Loan Parties (i) is a blocked person
described in Section 1 of the Anti-Terrorism Order or (ii) to the best of its
knowledge, engages in any dealings or transactions, or is otherwise associated,
with any such blocked person.

ARTICLE VII.

AFFIRMATIVE COVENANTS

Until the Security Termination Date:

7.01 Financial Statements. Parent shall deliver to Administrative Agent:

(a) Within 90 days after the end of each fiscal year of Parent, the annual
consolidated financial statements of Parent as of the end of each fiscal year,
including the related balance sheet and statements of income, members’ equity
and cash flows for such year, and applicable comparative financial statements
for the previous fiscal year, together with an opinion from a recognized
independent public accounting firm retained by Parent and reasonably acceptable
to Administrative Agent, without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit, that such financial statements fairly present, in all material respects,
the consolidated financial position and results of Borrower for the period
indicated in accordance with GAAP; and

(b) Within 45 days after the end of each of the first three fiscal quarters of
Parent in each fiscal year, the unaudited quarterly consolidated balance sheets
of Parent as of the end of such quarter and the related statements of income,
members’ equity and cash flows for the period then ended.

Notwithstanding anything herein to the contrary, Parent shall be deemed to have
furnished the information required by this Section 7.01 if it shall have timely
made the same available on “EDGAR” and/or through its home page on the worldwide
web (at the date hereof located at http://www.MidstatesPetroleum.com).

 

56



--------------------------------------------------------------------------------

7.02 Certificates; Other Production and Reserve Information. Parent and/or
Borrower shall furnish to Administrative Agent:

(a) as soon as available, but not later than the dates provided in Appendix I,
Status Reports executed by a Responsible Officer of Parent in form reasonably
acceptable to Administrative Agent, as of the last day of the reported periods;

(b) concurrently with the delivery of each of the statements and reports
referred to in Sections 7.01(a) and (b), a Compliance Certificate executed by a
Responsible Officer of Parent;

(c) commencing as of the date set forth in Appendix I, and annually thereafter,
as soon as available but in any event no later the date set forth on Appendix I
of each year during the term of this Agreement, a Reserve Report prepared by an
independent petroleum engineer selected by Parent or Borrower and reasonably
acceptable to Administrative Agent covering the Oil and Gas Properties as of
January 1 of such year, and commencing as of the date set forth in Appendix I,
and annually thereafter, as soon as available but in any event no later than the
date set forth on Appendix I of each year during the term of this Agreement, a
Reserve Report prepared by Parent’s or Borrower’s in-house staff, in a format
consistent with the independent consultant’s report, covering the Oil and Gas
Properties as of July 1 of such year, and, as soon as available but in no event
later than 60 days prior to any Special Borrowing Base Determination, a Reserve
Report prepared by Parent’s or Borrower’s in-house staff, in a format consistent
with the independent consultant’s report, covering the Oil and Gas Properties as
of the date of such Special Borrowing Base Determination;

(d) promptly upon the reasonable request of Administrative Agent, subject to
limitations on confidentiality, access to copies of all geological, engineering
and related data contained in the Loan Parties’ files or readily accessible to
the Loan Parties relating to the Oil and Gas Properties as may reasonably be
requested;

(e) promptly upon the request of Administrative Agent, such additional
information regarding the business or financial affairs of the Loan Parties as
the Lenders may from time to time reasonably request;

(f) promptly upon its becoming available, each financial statement, report,
notice or proxy statement sent by the Parent to shareholders generally and each
Form 10-K, Form 10-Q, registration statement or prospectus filed by the Parent
with any securities exchange or the SEC; and

(g) promptly after the furnishing thereof, copies of any financial statement,
report or notice (other than ministerial notices) furnished to any Person
pursuant to the terms of any preferred stock designation, indenture, loan or
credit or other similar agreement in respect of Indebtedness in excess of
$10,000,000, other than this Agreement and not otherwise required to be
furnished to the Lenders pursuant to any other provision of this Section 7.02.

Notwithstanding anything herein to the contrary, Parent shall be deemed to have
furnished the information required by Sections 7.02(f) and 7.02(g) if it shall
have timely made the same available on “EDGAR” and/or through its home page on
the worldwide web (at the date hereof located at
http://www.MidstatesPetroleum.com).

 

57



--------------------------------------------------------------------------------

7.03 Notices. Parent and/or Borrower shall promptly notify Administrative Agent:

(a) of any Responsible Officer of any Loan Party becoming aware of the
occurrence of any Default or Event of Default;

(b) of any Responsible Officer of any Loan Party becoming aware of any matter
that has resulted or may reasonably be expected to result in a Material Adverse
Effect, including any dispute, litigation, investigation or proceeding which, if
adversely determined, could reasonably be expected to have a Material Adverse
Effect;

(c) of any material change in accounting policies or financial reporting
practices by any Loan Party; and

(d) of the formation or acquisition by any Loan Party of any Subsidiary.

Each notice under this Section shall be accompanied by a written statement by a
Responsible Officer of the applicable Loan Party setting forth details of the
occurrence referred to therein, and stating what action, if any, the Loan
Parties propose to take with respect thereto and at what time.

7.04 Preservation of Corporate Existence, Etc. Each of Parent and Borrower
shall, and shall cause its Subsidiaries to:

(a) preserve and maintain in full force and effect its legal existence, and
maintain its good standing under the laws of its state or jurisdiction of
incorporation or organization, as applicable, except, in each case, as otherwise
permitted by Section 8.03; and

(b) preserve and maintain in full force and effect all governmental rights,
privileges, qualifications, permits, licenses and franchises necessary for the
normal conduct of its business, except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect.

7.05 Maintenance of Property. Each of Parent and Borrower shall, and shall cause
its Subsidiaries to, maintain and preserve all its property that is used or
useful in, and material to, its business in good working order and condition,
ordinary wear and tear excepted and shall use the reasonably prudent standard of
care typical in the industry in the operation and maintenance of its Oil and Gas
Properties.

7.06 Insurance. Each of Parent and Borrower shall, and shall cause its
Subsidiaries to, maintain, with financially sound and reputable independent
insurers, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts as are customarily
carried under similar circumstances which insurance shall name Administrative
Agent, for the ratable benefit of the Lenders, as “additional insured” (with
respect to liability insurance) and as a “loss payee” (with respect to casualty
insurance) as applicable.

 

58



--------------------------------------------------------------------------------

7.07 Payment of Obligations. Each of Parent and Borrower shall, and shall cause
its Subsidiaries to, pay and discharge as the same shall become due and payable,
all of its obligations and liabilities (except to the extent the same are
subject to good faith disputes by such Loan Party), including: (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets; (b) all lawful claims that, if unpaid, would by law become
a Lien upon its property; and (c) all Indebtedness, as and when due and payable,
having an outstanding aggregate principal amount of more than the Threshold
Amount but subject to any subordination provisions contained in any instrument
or agreement evidencing such Indebtedness.

7.08 Compliance with Laws. Each of Parent and Borrower shall, and shall cause
its Subsidiaries to, comply in all material respects with all Requirements of
Law of any Governmental Authority having jurisdiction over it or its business
except such as may be contested in good faith or as to which a bona fide dispute
may exist and except where the failure to do so could not reasonably be expected
to have a Material Adverse Effect.

7.09 Inspection of Property and Books and Records. Each of Parent and Borrower
shall, and shall cause its Subsidiaries to, maintain proper books of record and
account, in which, in all material respects, full, true and correct entries in
conformity with GAAP on an accrual basis consistently applied shall be made of
all financial transactions and matters involving the assets and business of such
Person. Each of Parent and Borrower shall, and shall cause its Subsidiaries to,
permit representatives of Administrative Agent or any Lender to visit and
inspect any of their respective properties, to examine their respective
corporate, financial and operating records, to make copies thereof or abstracts
therefrom, and to discuss their respective affairs, finances and accounts with
their respective directors, officers, and independent public accountants, all at
the expense of such Loan Party and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to such Person; provided, however, at any time that an Event of
Default exists Administrative Agent or any Lender may do any of the foregoing at
the expense of Parent and Borrower at any time during normal business hours and
without advance notice.

7.10 Environmental Laws. Each of Parent and Borrower shall, and shall cause its
Subsidiaries to, conduct its operations and keep and maintain its Oil and Gas
Properties in compliance with all Environmental Laws except where the failure to
do so could not reasonably be expected to have a Material Adverse Effect.

7.11 Use of Proceeds. Borrower shall use the proceeds of the Loans and the
Letters of Credit (a) for general corporate purposes of Parent and its
Subsidiaries; (b) to support the capital expenditure programs of Parent and its
Subsidiaries; and (c) to finance the acquisition and development of Oil and Gas
Properties.

7.12 Further Assurances. Each of Parent and Borrower shall, and shall cause its
Subsidiaries to, promptly cure any defects in the creation and issuance of each
Lender’s Note and the execution and delivery of this Agreement, the Security
Documents, the Guaranties, if any, or any other instruments referred to or
mentioned herein or therein to which such Person is a party. Each of Parent and
Borrower at its expense will promptly do all acts and things, and will execute
and file or record, all instruments reasonably requested by Administrative
Agent, to establish,

 

59



--------------------------------------------------------------------------------

perfect, maintain and continue the perfected security interests of
Administrative Agent in or the Lien of Administrative Agent on the Collateral.
Borrower will pay the reasonable costs and expenses of all filings and
recordings and all searches deemed necessary by Administrative Agent to
establish and determine the validity and the priority of the Liens created or
intended to be created by the Security Documents; and each of Parent and
Borrower shall, and shall cause its Subsidiaries to, satisfy all other claims
and charges that in the reasonable opinion of Administrative Agent might
prejudice, impair or otherwise affect any of the Collateral or any Lien thereon
in favor of Administrative Agent for the benefit of the Issuing Lender and the
Lenders.

7.13 Compliance with ERISA. If after the Closing Date any Loan Party sponsors or
maintains a Pension Plan or has an obligation to make contributions to a
Multiemployer Plan, each of Parent and Borrower shall, and shall cause its
Subsidiaries to (a) maintain such Pension Plan in compliance in all material
respects with the applicable provisions of ERISA, the Code and other federal or
state law and (b) make all required contributions to such Pension Plan and to
such Multiemployer Plan, but excluding any failures under (a) and (b) above
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

7.14 Subsidiary Guarantors. If, at any time after the Closing Date, Parent or
Borrower shall determine that any Subsidiary is a Material Domestic Subsidiary,
then Parent and/or Borrower shall cause each such Material Domestic Subsidiary
to execute and deliver to Administrative Agent a Guaranty and such other
Security Documents as are necessary for Parent and Borrower to comply with
Article IV.

7.15 Accounts. By not later than 30 days after receipt of a request from the
Administrative Agent or the Majority Lenders, the Loan Parties shall maintain
with either Administrative Agent or the Lenders all operating and depository
accounts in connection with the Loan Parties’ Principal Business.

7.16 Title Information.

(a) On or before the delivery to Administrative Agent of each Reserve Report
required by Section 7.02(c), Parent and/or Borrower will deliver title
information in form and substance reasonably acceptable to Administrative Agent
covering enough of the Oil and Gas Properties evaluated by such Reserve Report
that were not included in the immediately preceding Reserve Report, so that
Administrative Agent shall have received together with title information
previously delivered to Administrative Agent, satisfactory title information on
a satisfactory portion of the Oil and Gas Properties evaluated by the most
recent Reserve Report.

(b) If Parent or Borrower has provided title information for additional
properties under Section 7.16(a), Parent and/or Borrower shall, within 60 days
of notice from Administrative Agent that title defects or exceptions exist with
respect to such additional properties, either (i) cure any such title defects or
exceptions (including defects or exceptions as to priority) which are not
Permitted Liens raised by such information, (ii) substitute acceptable Mortgaged
Properties with no title defects or exceptions except for Permitted Liens having
an equivalent value or (iii) deliver title information in form and substance
acceptable to Administrative Agent so that Administrative Agent shall have
received, together with title information previously delivered to Administrative
Agent, satisfactory title information on at least 80% of the value of the Oil
and Gas Properties evaluated by such Reserve Report.

 

60



--------------------------------------------------------------------------------

(c) If Parent and Borrower are unable to cure any title defect requested by
Administrative Agent to be cured within the 60-day period or Parent and Borrower
do not comply with the requirements to provide acceptable title information
covering 80% of the value of the Oil and Gas Properties evaluated in the most
recent Reserve Report, such circumstance shall not be a Default, but instead
Administrative Agent and/or the Required Lenders shall have the right to
exercise the following remedy in their sole discretion from time to time, and
any failure to so exercise this remedy at any time shall not be a waiver as to
future exercise of the remedy by Administrative Agent or the Required Lenders.
To the extent that Administrative Agent or the Required Lenders are not
satisfied with title to any Mortgaged Property after the 60-day period has
elapsed (or if such title defect is incapable of being cured, upon notice of
such title defect to Borrower) such unacceptable Mortgaged Property shall not
count toward the 80% requirement, and Administrative Agent may send a notice to
Parent, Borrower and the Lenders that the then outstanding Borrowing Base shall
be reduced by an amount as determined by the Required Lenders to cause Parent
and Borrower to be in compliance with the requirement to provide acceptable
title information on 80% of the value of the Oil and Gas Properties. This new
Borrowing Base shall become effective immediately after receipt of such notice.

ARTICLE VIII.

NEGATIVE COVENANTS

Until the Security Termination Date:

8.01 Limitation on Liens. Each of Parent and Borrower agrees that it shall not,
and shall cause its Subsidiaries to not, directly or indirectly, make, create,
incur, assume or suffer to exist any Lien upon or with respect to any part of
its property, whether now owned or hereafter acquired, other than the following
(“Permitted Liens”):

(a) any Lien existing on the Closing Date securing Indebtedness outstanding on
such date described on Schedule 8.01(a) or Appendix I of this Agreement or
described as a “Permitted Lien” under any Security Document;

(b) any Lien created under any Loan Document;

(c) Liens for taxes, fees, assessments or other governmental charges that are
not delinquent or remain payable without penalty, or to the extent that
non-payment thereof is permitted by Section 7.07 or that are being contested in
good faith and by appropriate proceedings, which proceedings have the effect of
preventing the forfeiture or sale of the property subject thereto with adequate
reserves set aside therefor;

(d) carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other similar Liens arising in the ordinary course of business
securing obligations which are not delinquent or remain payable without penalty
or which are being contested in good faith and by appropriate proceedings, which
proceedings have the effect of preventing the forfeiture or sale of the property
subject thereto;

 

61



--------------------------------------------------------------------------------

(e) Liens consisting of pledges or deposits required in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other social security legislation;

(f) easements, rights-of-way, restrictions, defects or other exceptions to title
and other similar encumbrances incurred in the ordinary course of business that,
in the aggregate, are not substantial in amount, are not incurred to secure
Indebtedness, and that do not in any case materially detract from the value of
the property subject thereto or interfere with the ordinary conduct of such Loan
Party’s businesses;

(g) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution; provided that (i) such deposit account is not a dedicated cash
collateral account and is not subject to restrictions against access by such
Loan Party, and (ii) such Loan Party maintains (subject to such right of set
off) dominion and control over such account(s), and (iii) such deposit account
is not intended by such Loan Party to provide cash collateral to the depository
institution;

(h) any usual and customary Liens arising under Oil and Gas leases for royalty
payments not yet due and payable and reciprocal liens arising under operating
agreements for joint interest billings not yet due and payable or that are being
contested in good faith and by appropriate proceedings, which proceedings have
the effect of preventing the forfeiture or sale of the property subject thereto
with adequate reserves set aside therefor;

(i) Liens securing indebtedness under Section 8.05(j) and any Permitted
Refinancing Debt in connection therewith provided that any such Permitted
Refinancing Debt is not secured by any additional or different property not
securing the Refinanced Debt;

(j) Liens on fixed or capital assets (including office equipment, data
processing equipment and motor vehicles) acquired, constructed or improved by
Parent, Borrower or any Subsidiary; provided that (i) such Liens secure
Indebtedness permitted by Section 8.05(b), (ii) such security interests and the
Indebtedness secured thereby are incurred prior to or within 180 days after such
acquisition or the completion of such construction or improvement, (iii) the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets and (iv) such security interests shall
not apply to any other property or assets of Parent, Borrower or any other
Subsidiaries (other than proceeds and accessions and additions to such
property);

(k) Liens securing insurance premium financing permitted under Section 8.05(m)
under customary terms and conditions, provided that no such Lien may extend to
or cover any property other than the insurance being acquired with such
financing, the proceeds thereof and any unearned or refunded insurance premiums
related thereto; and

(l) Liens on property not constituting Oil and Gas Properties classified as
Proved Reserves and not otherwise permitted by this Section so long as neither
(i) the aggregate outstanding principal amount of the obligations secured
thereby nor (ii) the aggregate fair market value (determined as of the date such
Lien is incurred) of the assets subject thereto, exceeds (as to Parent, Borrower
and all Subsidiaries) one percent (1%) of the then effective Borrowing Base at
any one time.

 

62



--------------------------------------------------------------------------------

8.02 Disposition of Assets. Each of Parent and Borrower agrees that it shall
not, and shall cause its Subsidiaries to not, directly or indirectly enter into
any agreement to sell, assign, farm-out, convey or otherwise transfer any Oil
and Gas Property included in the most recently delivered Reserve Report or any
other asset constituting Collateral except for (a) the sale of hydrocarbons in
the ordinary course of business; (b) farmouts of undeveloped acreage and
assignments in connection with such farmouts; (c) the sale or transfer of
equipment and other property that is obsolete or no longer necessary for the
business of such Loan Party or is replaced by equipment of at least comparable
value and use; (d) the sale or other disposition (including casualty events) of
any Oil and Gas Property or any interest therein or any Subsidiary owning Oil
and Gas Properties; provided that (i) 100% of the consideration received in
respect of such sale or other disposition shall be cash, (ii) the consideration
received in respect of such sale or other disposition shall be equal to or
greater than the fair market value of the Oil and Gas Property, interest therein
or Subsidiary subject of such sale or other disposition (as such value is
reasonably determined by Parent or Borrower and certified in a certificate of a
Responsible Officer of Parent or Borrower), (iii) if such sale or other
disposition (whether individually or in the aggregate with all related sales and
dispositions) during any period between two successive Borrowing Base
redeterminations has a fair market value in excess of one percent (1%) of the
then effective Borrowing Base, Parent or Borrower shall provide Administrative
Agent ten (10) Business Days advance notice of such sale or disposition, (iv) if
such sale or other disposition results in the Combined Disposition/Derivative
Threshold being exceeded, the Borrowing Base shall be reduced, effective
immediately upon such sale or disposition, by an amount equal to the Borrowing
Base value, if any, assigned to such Property during the most recent Borrowing
Base redetermination, and the net cash proceeds from such sale or disposition
shall be applied within one (1) Business Day following the consummation of such
sale or disposition to any Borrowing Base deficiency that results from the
Borrowing Base being reduced due to such sale or disposition, (v) if such sale
or other disposition is of a Subsidiary owning Oil and Gas Properties, such sale
or other disposition shall include all the Equity Interests of such Subsidiary
and (vi) no Default or Event of Default exists or would result from such sale or
other disposition; (e) sales and other dispositions of Properties not regulated
by Section 8.02(a) through (d) having a fair market value not to exceed
$5,000,000 during any 12-month period; (f) Liens permitted by Section 8.01,
Investments permitted by Section 8.04 and Restricted Payments permitted by
Section 8.09; (g) sales and other dispositions of property from any Loan Party
to another Loan Party; and (h) sales or discounts of overdue accounts receivable
in the ordinary course of business, in connection with the compromise or
collection thereof, and not in connection with any financing transaction.

8.03 Consolidations and Mergers. None of Parent, Borrower or any Subsidiary will
acquire all or substantially all the assets of any other Person, or merge into
or with or consolidate with any other Person unless (a) Parent, Borrower or such
Subsidiary shall be the surviving entity in such transaction; (b) substantially
all of the assets of such Person shall be related to Borrower’s Principal
Business; (c) after giving effect to such transaction, the Loan Parties comply
with Section 8.10; (d) before and after giving effect to such transaction there
is no Default or Event of Default, including under Section 9.01; and (e) if the
acquired Person is a Material Domestic Subsidiary, such Person will become a
Guarantor (and grantor or mortgagor,

 

63



--------------------------------------------------------------------------------

to the extent required) under Section 7.14. Notwithstanding anything herein to
the contrary, (i) any Subsidiary may dispose of its assets or properties to
Parent, Borrower or to another Subsidiary, (ii) dispositions permitted by
Section 8.02 may be made and (iii) any Investment permitted by Section 8.04 may
be structured as a merger, consolidation or amalgamation.

8.04 Loans and Investments. Each of Parent and Borrower agrees that it shall
not, and shall cause its Subsidiaries to not, purchase or acquire or make any
commitment for any Equity Interest of any Person or make any advance, loan or
extension of credit or capital contribution to or any other investment in any
Person, except for:

(a) investments in Cash Equivalents;

(b) accounts or notes receivable arising from the grant of trade credit in the
ordinary course of business;

(c) investments (i) made by Borrower in or to the Guarantors, (ii) made by any
Guarantor in or to Borrower or any other Guarantor, (iii) made by any Subsidiary
in or to Borrower or any Guarantor, (iv) made by Borrower or any Guarantor in
Subsidiaries or in Equity Interests of Persons who after giving effect to such
investment become Subsidiaries, in each case so long as before and after giving
effect to such investment (1) the Loan Parties comply with Section 8.10,
(2) before and after giving effect to such transaction there is no Default or
Event of Default, including under Section 9.01, and (3) if the acquired Person
is a Material Domestic Subsidiary, such Person will become a Guarantor under
Section 7.14, and (v) made by Parent, Borrower or any Subsidiary in or to any
foreign Subsidiary in an aggregate amount at any one time outstanding not to
exceed three percent (3%) of the net present value of the proven Oil and Gas
Properties of the Loan Parties in the most recently delivered Reserve Report;

(d) investments (including, without limitation, capital contributions) in
general or limited partnerships or other types of entities (each a “venture”)
entered into by Parent, Borrower or a Subsidiary with others in the ordinary
course of business; provided that (i) any such venture is engaged in a Principal
Business and (ii) such venture interests acquired and capital contributions made
(valued as of the date such interest was acquired or the contribution made) do
not exceed, in the aggregate, at any time outstanding an amount equal to
$2,000,000;

(e) investments in direct ownership interests in additional Oil and Gas
Properties, related Properties and gas gathering systems related thereto or
related to farm-out, farm-in, joint operating, joint venture or area of mutual
interest agreements, gathering systems, pipelines or other similar arrangements
which are usual and customary in the oil and gas exploration and production
business located within the geographic boundaries of the United States of
America;

(f) loans or advances to employees, officers or directors in the ordinary course
of business of Parent, Borrower or any Subsidiary, in each case only as
permitted by applicable law, but in any event not to exceed $200,000 in the
aggregate at any time;

(g) investments received in settlement of debts arising from investments
permitted under this Section 8.04 owing to Parent, Borrower or any Subsidiary
received as satisfaction or potential satisfaction of such debts or as a result
of a bankruptcy or other insolvency proceeding of the obligor in respect of such
debts or upon the enforcement of any Lien in favor of Parent, Borrower or any
Subsidiary;

 

64



--------------------------------------------------------------------------------

(h) any investment permitted by Section 8.03 or arising out of transactions
permitted under Section 8.11;

(i) other investments not to exceed, in the aggregate, at any time $2,000,000;
and

(j) other investments in an amount not to exceed the Available Amount.

8.05 Limitation on Indebtedness. Each of Parent and Borrower agrees that it
shall not, and shall cause its Subsidiaries to not, create, incur, assume,
suffer to exist, or otherwise become or remain directly or indirectly liable
with respect to any Indebtedness, except:

(a) Indebtedness incurred pursuant to the Loan Documents;

(b) Indebtedness under Capital Leases and purchase money Indebtedness not to
exceed $1,000,000 in the aggregate outstanding at any one time;

(c) Indebtedness associated with any Surety Instrument required by Requirements
of Law in connection with the operation of the Oil and Gas Properties;

(d) intercompany Indebtedness between Parent and Borrower, or between Parent or
Borrower and any Subsidiary, or between Subsidiaries, in each case to the extent
permitted by Section 8.04(c); provided that such Indebtedness is not held,
assigned, transferred, negotiated or pledged to any Person other than Parent,
Borrower or one of Parent’s wholly-owned direct or indirect Subsidiaries, and,
provided further, that any such Indebtedness owed by either Borrower or a
Guarantor shall be subordinated to the Obligations on terms set forth in the
Guaranty;

(e) endorsements of negotiable instruments for collection in the ordinary course
of business and Indebtedness in respect of netting services, overdraft
protections and similar arrangements in each case in connection with deposit
accounts;

(f) Indebtedness of Parent owing to any Equity Interest holder of Parent that is
a Permitted Holder (“Capital Debt”) that (i) is unsecured, (ii) is fully
subordinated in right of payment and liquidation to the Obligations on written
terms reasonably acceptable to Administrative Agent, (iii) has a scheduled
maturity date that is no earlier than one year after the Stated Maturity Date,
(iv) does not provide for scheduled or mandatory prepayments, redemptions,
repayments, or defeasance of principal for any consideration on any date prior
to one year after the Stated Maturity Date, (v) does not provide for any
payments of interest (other payments made with common Equity Interests of Parent
and payments made in kind by adding to the principal thereof) on any date prior
to one year after the Stated Maturity Date, (vi) does not (1) have any financial
covenants or any other affirmative or negative covenants that are more
restrictive than under this Agreement and (2) contain cross defaults to or for
any other Indebtedness, (vii) does not have any restriction on the ability of
Parent, Borrower or any Subsidiary to amend, modify or otherwise supplement this
Agreement or the other Loan

 

65



--------------------------------------------------------------------------------

Documents, (viii) does not have any restrictions on the ability of Parent,
Borrower or any Subsidiary to guarantee the Obligations or pledge assets as
collateral security for the Obligations, (ix) is not guaranteed by any
Subsidiary of Parent, (x) is not assignable or transferable to any Person who is
not a Permitted Holder and (xi) any Permitted Refinancing Debt in respect
thereof, and so long as Parent would be in compliance with Section 9.01 on a pro
forma basis after giving effect to the incurrence of such Capital Debt;

(g) Guaranty Obligations in respect of Indebtedness of Parent, Borrower or such
Subsidiary otherwise permitted hereunder;

(h) unsecured Indebtedness of any Person or Indebtedness attaching to the assets
of a Person that, in either case, becomes a Subsidiary (or is a Subsidiary that
survives a merger with such Person or any of its Subsidiaries) or Indebtedness
attaching to the assets that are acquired by Parent, Borrower or any Subsidiary,
in each case after the Closing Date; provided that (1) such Indebtedness existed
at the time such Person became a Subsidiary or at the time such assets were
acquired and, in each case, was not created in anticipation thereof, (2) such
Indebtedness is not guaranteed in any respect by Parent, Borrower or any
Subsidiary (other than any such Person that so becomes a Subsidiary or is the
survivor of a merger with such Person or any of its Subsidiaries) and (3) no
Default or Event of Default would result from the incurrence of such
Indebtedness;

(i) current liabilities, taxes and assessments incurred in the ordinary course
of business;

(j) Indebtedness secured by a Lien that is subordinated to the Lien securing the
Obligations in an aggregate amount not to exceed the greater of (i) $25,000,000
and (ii) 20% of the Borrowing Base as redetermined by the Lenders pursuant to
Section 2.04 prior to the issuance, incurrence or assumption of such
Indebtedness, so long as (1) such debt is subject to an intercreditor agreement
containing terms and conditions reasonably satisfactory to the Majority Lenders,
(2) Parent is in compliance with its financial covenants after giving effect to
the incurrence of such Indebtedness and (3) the net cash proceeds from the
incurrence of such Indebtedness are applied within one (1) Business Day
following the incurrence of such Indebtedness to any Borrowing Base deficiency
that results from the Borrowing Base being reduced due to the incurrence of such
Indebtedness, and any Permitted Refinancing Debt in respect thereof;

(k) unsecured Indebtedness (“Permitted Additional Debt”), so long as (i) Parent
would be in compliance with Section 9.01 on a pro forma basis after giving
effect to the incurrence of such Indebtedness, (ii) such Indebtedness shall not
have a maturity date (or any scheduled amortization payments) prior to the date
that is one year after the Stated Maturity Date, (iii) the Borrowing Base is
automatically reduced by an amount equal to 25% of the face value (without
giving effect to any original issue discount) of any such Indebtedness in excess
of $275,000,000 incurred after the Closing Date upon such incurrence and
(iv) the net cash proceeds from the issuance of such Indebtedness are applied
within one (1) Business Day following the incurrence of such Indebtedness to any
Borrowing Base deficiency that results from the Borrowing Base being reduced due
to the incurrence of such Indebtedness as set forth in Section 2.04(c), and any
Permitted Refinancing Debt in respect thereof;

 

66



--------------------------------------------------------------------------------

(l) Indebtedness of Parent and Borrower existing on the date hereof that is
reflected in the financial statements delivered pursuant to Section 5.01(c)(i),
and any Permitted Refinancing Debt in respect thereof;

(m) Indebtedness in respect of insurance premium financing for insurance being
acquired or maintained by Parent, Borrower or any Subsidiary under customary
terms and conditions not to exceed annual premium amounts; and

(n) other Indebtedness not to exceed $2,000,000 in the aggregate at any one time
outstanding.

8.06 Transactions with Affiliates. Each of Parent and Borrower agrees that it
shall not, and shall cause its Subsidiaries to not, enter into any transaction
with or make any payment or transfer to any Affiliate of Parent or Borrower,
except in the ordinary course of business and upon fair and reasonable terms no
less favorable to such Person than would obtain in a comparable arm’s-length
transaction with a Person not an Affiliate of Parent or Borrower; provided that
the foregoing restriction shall not apply to (a) transactions between or among
Loan Parties; (b) Restricted Payments permitted by Section 8.09, and (c) any
transactions listed on Schedule 8.06.

8.07 Margin Stock. Borrower shall not use any portion of the Loan proceeds,
directly or indirectly, to purchase or carry Margin Stock.

8.08 Contingent Obligations. Each of Parent and Borrower agrees that it shall
not, and shall cause its Subsidiaries to not, create, incur, assume or suffer to
exist any Contingent Obligations except:

(a) endorsements for collection or deposit in the ordinary course of business;

(b) obligations under plugging bonds, performance bonds and fidelity bonds
issued for the account of such Loan Party’s obligations to indemnify or make
whole any surety and similar agreements incurred in the ordinary course of
business;

(c) this Agreement and the other Loan Documents, and Derivative Contracts
permitted or required pursuant to Section 8.12 with any Acceptable
Counter-party; and

(d) obligations under transportation contracts, joint operating agreements,
farm-in agreements and other similar agreements typical in the Oil and Gas
industry.

8.09 Restricted Payments. Each of Parent and Borrower agrees that it shall not,
and shall cause its Subsidiaries to not, purchase, redeem or otherwise acquire
for value any of its Equity Interests and will not declare or pay any dividend
or distribution, or make any distribution of assets or property to its
shareholders (collectively “Restricted Payments”); except:

(a) Parent may declare and make dividends or distributions with respect to its
Equity Interests payable solely in additional membership interests of its Equity
Interests;

 

67



--------------------------------------------------------------------------------

(b) Subsidiaries may declare and pay dividends ratably with respect to their
Equity Interests;

(c) any Subsidiary may make Restricted Payments to Parent, Borrower or any
Guarantor, and Borrower may make Restricted Payments to Parent;

(d) Parent may make Restricted Payments pursuant to and in accordance with stock
option plans or other benefit plans for management or employees of Parent and
its Subsidiaries in effect as of the Closing Date; and

(e) Parent may pay dividends or make distributions using the proceeds of the
Available Amount.

8.10 Change in Business. Each of Parent and Borrower agrees that it shall not,
and shall cause its Subsidiaries to not engage in any business or activity other
than the Principal Business and any activities reasonably incidental thereto.

8.11 Prepayment or Redemption of Other Indebtedness. Borrower shall not, nor
will it permit any of its Subsidiaries to, optionally prepay, redeem, repurchase
or defease all or any portion of any Capital Debt or Indebtedness permitted
under Section 8.05(j) or (k), except that Borrower may prepay any such
Indebtedness:

(a) using proceeds of the Available Amount or any offering of Equity Interests
of Parent;

(b) with the proceeds of Permitted Refinancing Debt incurred to refinance such
Indebtedness;

(c) by converting such Indebtedness into Equity Interests of Parent; and

(d) if, after giving pro forma effect to such prepayment, redemption, repurchase
or defeasance and any concurrent incurrence of Indebtedness with respect
thereto, Parent’s ratio of Indebtedness to EBITDA does not exceed 4.00 to 1.00,
no Default or Event of Default exists or would result, and the Available
Commitment exceeds the greater of $15,000,000 and ten percent (10%) of the
Borrowing Base.

8.12 Derivative Contracts. Each of Parent and Borrower shall not and shall not
permit any Subsidiaries to enter into or in any manner be liable under any
Derivative Contracts except:

(a) Derivative Contracts entered into with the purpose and effect of hedging
prices on Oil and Gas attributable to the Oil and Gas Properties and expected to
be produced by Parent, Borrower and their respective Subsidiaries provided that
at all times: (1) such Derivative Contracts limit or reduce such market price
risk for a term of no more than forty-eight (48) months; (2) the notional
volumes of such Derivative Contracts for Oil, when aggregated with all
Derivative Contracts for Oil permitted under this Section 8.12(a) then in effect
(other than (i) put option contracts that are not related to corresponding
calls, collars or swaps, and (ii) basis differential swaps on volumes already
hedged pursuant to other Derivative Contracts), do not

 

68



--------------------------------------------------------------------------------

exceed (x) for the period of twenty-four (24) months following the execution of
such Derivative Contract the lesser of current production and total internally
forecasted production for such hedged month, (y) for the period of twenty-five
(25) to thirty-six (36) months following the execution of such Derivative
Contract the lesser of seventy-five percent (75%) of current production and
seventy-five percent (75%) of total internally forecasted production for such
hedged month and (z) for the period of thirty-seven (37) to forty-eight
(48) months following the execution of such Derivative Contract the lesser of
fifty percent (50%) of current production and fifty percent (50%) of total
internally forecasted production for such hedged month; (3) the notional volumes
of such Derivative Contracts for Gas, when aggregated with all Derivative
Contracts for Gas permitted under this Section 8.12(a) then in effect (other
than (i) put option contracts that are not related to corresponding calls,
collars or swaps, and (ii) basis differential swaps on volumes already hedged
pursuant to other Derivative Contracts), do not exceed, (x) for the period of
twenty-four (24) months following the execution of such Derivative Contract the
lesser of current production and total internally forecasted production for such
hedged month, (y) for the period of twenty-five (25) to thirty-six (36) months
following the execution of such Derivative Contract the lesser of seventy-five
percent (75%) of current production and seventy-five percent (75%) of total
internally forecasted production for such hedged month and (z) for the period of
thirty-seven (37) to forty-eight (48) months following the execution of such
Derivative Contract the lesser of fifty percent (50%) of current production and
fifty percent (50%) of total internally forecasted production for such hedged
month; (4) the notional volumes of such Derivative Contracts for Natural Gas
Liquids (“NGLs”), when aggregated with all Derivative Contracts for NGLs
permitted under this Section 8.12(a) then in effect (other than (i) put option
contracts that are not related to corresponding calls, collars or swaps, and
(ii) basis differential swaps on volumes already hedged pursuant to other
Derivative Contracts), do not exceed, (x) for the period of twenty-four
(24) months following the execution of such Derivative Contract the lesser of
current production and total internally forecasted production for such hedged
month, (y) for the period of twenty-five (25) to thirty-six (36) months
following the execution of such Derivative Contract the lesser of seventy-five
percent (75%) of current production and seventy-five percent (75%) of total
internally forecasted production for such hedged month and (z) for the period of
thirty-seven (37) to forty-eight (48) months following the execution of such
Derivative Contract the lesser of fifty percent (50%) of current production and
fifty percent (50%) of total internally forecasted production for such hedged
month; (5) no such contract with a counter-party other than a Lender Derivative
Party requires Parent, Borrower or any Subsidiary to put up assets, letters of
credit or any other security against the event of its nonperformance prior to
actual default by Parent, Borrower or such Subsidiary in performing obligations
thereunder; and (6) each such contract shall be with an Acceptable
Counter-party.

(b) Derivative Contracts with an Acceptable Counter-party entered into to hedge
or manage the interest rate exposure on a principal amount of Indebtedness of
Parent, Borrower or any Subsidiary not to exceed 100% of the then outstanding
Loan principal amount and not for speculative purposes and no such contract with
a counter-party other than a Lender Derivative Party requires Parent, Borrower
or any Subsidiary to put up assets, letters of credit, or any other security
against the event of its nonperformance prior to actual default by Parent,
Borrower or such Subsidiary in performing obligations thereunder.

(c) For avoidance of doubt, in the event Borrower enters into a Derivative
Contract with any of the Lenders or any Affiliate of the Lenders, the Contingent
Obligation

 

69



--------------------------------------------------------------------------------

evidenced under such Derivative Contract shall not be applied against such
Lender’s Commitment nor against the Effective Amount. Any Indebtedness to any
Lender Derivative Party incurred under any Derivative Contract shall be treated
as an Obligation pari passu and secured pro rata under the Security Documents
with all Obligations otherwise incurred hereunder or under the other Loan
Documents and Borrower covenants and agrees that payment on each and all of such
Derivative Contracts shall be secured by liens on the Collateral under the
Security Documents.

(d) If Parent, Borrower or any Subsidiary assigns, terminates, sells or unwinds
any commodity-price Derivative Contract and the effect of such action (when
taken together with any other commodity-price Derivative Contracts executed
contemporaneously with the taking of such action) has the effect of canceling
its positions under such commodity-price Derivative Contracts and results in the
Combined Disposition/Derivative Threshold being exceeded, then (i) it shall
provide notice thereof to Administrative Agent, and (ii) concurrently with such
notice the Required Lenders shall have the right to adjust the Borrowing Base in
an amount determined by the Required Lenders to be equal to the impact of the
cancellation of such position on the Borrowing Base, in accordance with their
usual and customary policies and procedures for extending credit to Oil and Gas
reserve-based customers. Until such time as the Borrowing Base is redetermined
or Administrative Agent advises Borrower that the Borrowing Base will not be
modified, Borrower shall retain funds in an amount equal to the proceeds, if
any, attributable to the sale, termination, assignment or unwind of such
Derivative Contract. In the event that the Borrowing Base is redetermined
causing the Effective Amount to exceed the redetermined Borrowing Base, Borrower
shall promptly make a prepayment of the deficiency amount.

8.13 Sales and Leasebacks. Neither Parent nor Borrower nor any Subsidiary will
enter into any arrangement, directly or indirectly, with any Person whereby
Parent, Borrower or any Subsidiary shall sell or transfer any of its property,
whether now owned or hereafter acquired, and whereby Parent, Borrower or any
Subsidiary shall then or thereafter rent or lease as lessee such property or any
part thereof or other Property which Parent, Borrower or any Subsidiary intends
to use for substantially the same purpose or purposes as the property sold or
transferred which would cause the aggregate amount of all payments made by
Parent, Borrower and the Subsidiaries pursuant to all such arrangements to
exceed $2,000,000 in any period of twelve (12) consecutive calendar months
during the life of such arrangements.

8.14 Limitations on Leases. Neither Parent nor Borrower nor any Subsidiary will
create, incur, assume or permit to exist any obligation for the payment of rent
or hire of property of any kind whatsoever (real or personal, but excluding
Capital Leases, leases of Hydrocarbon Interests, and other leases of oil and gas
field equipment entered into in the ordinary course of business), under leases
or lease agreements which would cause the aggregate amount of all payments made
by Parent, Borrower and the Subsidiaries pursuant to all such lease or lease
agreements to exceed $2,000,000 in any period of twelve (12) consecutive
calendar months during the life of such leases.

8.15 Subsidiaries. Each of Parent and Borrower shall not, and shall not permit
any Subsidiary to, create any additional Subsidiaries unless Parent or Borrower
gives Administrative Agent written notice thereof and, if such Subsidiary is a
Material Domestic Subsidiary, such Subsidiary becomes a Guarantor.

 

70



--------------------------------------------------------------------------------

8.16 Negative Pledge Agreements. Neither Parent nor Borrower nor any Subsidiary
will create, incur, assume or permit to exist any contract, agreement or
understanding which in any way prohibits or restricts the granting, conveying,
creation or imposition of any Lien on any of its property in favor of
Administrative Agent or restricts any Subsidiary from paying dividends to
Borrower or Parent or restricts Parent from making any capital contribution to
Borrower, or which requires the consent of or notice to other Persons in
connection therewith, other than: (a) this Agreement and the Security Documents;
(b) instruments creating or governing Capital Lease Obligations, purchase money
obligations or other secured Indebtedness permitted by this Agreement, but then
only on the asset subject of such Capital Lease, purchase money obligation or
Indebtedness; and (c) customary non-assignment provisions or restrictions in
easements, leases and other contracts, in each case entered into in the ordinary
course of business, to the extent such provisions restrict the transfer or
assignment thereof.

8.17 Take-or-Pay or Other Prepayments. Each of Parent and Borrower will not
permit to exist any gas imbalances, take or pay or other prepayments with
respect to the Loan Parties’ Oil and Gas Properties in excess of 2% of the
aggregate volume of Oil and Gas produced from such Oil and Gas Properties which
would require any Loan Party to deliver Oil and Gas produced from such Oil and
Gas Properties at some future time without then or thereafter receiving full
payment therefor.

8.18 Government Regulation. Each of Parent and Borrower will not, and will not
permit any of its Subsidiaries to, (a) be or become subject at any time to any
law, regulation or list of any Governmental Authority of the United States
(including, without limitation, the applicable list maintained by OFAC) that
prohibits or limits the Lenders or Administrative Agent from making any advance
or extension of credit to Borrower or from otherwise conducting business with
the Loan Parties, or (b) fail to provide reasonably promptly following written
demand therefor documentary and other evidence of the identity of the Loan
Parties as may be reasonably requested by the Lenders or Administrative Agent at
any time to enable the Lenders or Administrative Agent to verify the identity of
the Loan Parties or to comply with any applicable law or regulation, including,
without limitation, Section 326 of the Act at 31 U.S.C. Section 5318.

ARTICLE IX.

FINANCIAL COVENANTS

Until the Security Termination Date:

9.01 Financial Covenants. Each of Parent and Borrower shall maintain and comply
with such financial covenants as required under Appendix II.

ARTICLE X.

EVENTS OF DEFAULT

10.01 Event of Default. Any of the following shall constitute an “Event of
Default”:

(a) Non-Payment. Any Loan Party fails to pay, when and as required to be paid
herein, any amount of principal or interest of any Loan or any amount of
principal under any Matured LC Obligation, or fails to pay within five
(5) Business Days of when due any fee or other amount payable hereunder or under
any other Loan Document; or

 

71



--------------------------------------------------------------------------------

(b) Representation or Warranty. Any representation or warranty by any Loan Party
made or deemed made herein, in any other Loan Document, or which is contained in
any certificate, document or financial or other statement by any Loan Party or
any Responsible Officer thereof, furnished at any time under this Agreement or
in or under any other Loan Document, is incorrect in any material respect (or,
in the case of representations and warranties already qualified by materiality
or Material Adverse Effect, incorrect in any respect) on or as of the date made
or deemed made; or

(c) Specific Defaults. Any Loan Party fails to perform, observe or comply with
any term, covenant or agreement applicable to such Loan Party, contained in any
of Section 7.03(a), Article VIII or Article IX; or

(d) Cross-Default. Any Loan Party (except with regard to Indebtedness or
Contingent Obligations that are the subject of good faith disputes) (i) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness having an
aggregate outstanding principal amount of more than the Threshold Amount and
such failure continues after the applicable grace or notice period, if any,
specified in the relevant document on the date of such failure; or (ii) fails to
perform, observe or comply with any other condition or covenant, or any other
event shall occur or condition exist, under any agreement or instrument relating
to any such Indebtedness, if the effect of such failure, event or condition is
to cause, or to permit the holder or holders of such Indebtedness or beneficiary
or beneficiaries of such Indebtedness (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause such Indebtedness to
be declared to be due and payable prior to its stated maturity; or (iii) any
counterparty invokes an early termination as the result of a default or event of
default under any Derivative Contract with Parent, Borrower or any Subsidiary
and the net liabilities of Parent, Borrower or such Subsidiary thereunder exceed
the Threshold Amount; or

(e) Other Defaults. Any Loan Party fails to perform, observe or comply with any
other term or covenant applicable to such Loan Party contained in this Agreement
or any other Loan Document, and such failure shall continue unremedied for a
period of thirty (30) days after the earlier of (i) the date upon which a
Responsible Officer of any Loan Party knew or reasonably should have known of
such failure or (ii) the date upon which written notice thereof is given to
Borrower by Administrative Agent; or

(f) Insolvency; Voluntary Proceedings. Any Loan Party (i) generally fails to
pay, or admits in writing its inability to pay, its debts as they become due,
subject to applicable grace periods, if any, whether at stated maturity or
otherwise; (ii) commences any Insolvency Proceeding with respect to itself; or
(iii) takes any action to effectuate or authorize any of the foregoing; or

 

72



--------------------------------------------------------------------------------

(g) Involuntary Proceedings. (i) Any involuntary Insolvency Proceeding is
commenced or filed against any Loan Party or any writ, judgment, warrant of
attachment, execution or similar process, is issued or levied against all or a
substantial part of any Loan Party’s properties, and any such proceeding or
petition shall not be dismissed, or such writ, judgment, warrant of attachment,
execution or similar process shall not be released, vacated or fully bonded
within 60 days after commencement, filing or levy; (ii) any Loan Party admits
the material allegations of a petition against it or any of its Subsidiaries in
any Insolvency Proceeding, or an order for relief is ordered in any Insolvency
Proceeding; or (iii) any Loan Party acquiesces in the appointment of a receiver,
trustee, custodian, conservator, liquidator, mortgagee in possession (or agent
therefor), or other similar Person for itself or a substantial portion of its
property or business; or

(h) Judgments. One or more judgments, orders, decrees or arbitration awards is
entered against any Loan Party involving in the aggregate a liability (to the
extent not covered by independent third-party insurance as to which the insurer
does not dispute coverage) as to any single or related series of transactions,
incidents or conditions in excess of the Threshold Amount, and the same shall
remain unsatisfied, unvacated and unstayed pending appeal for a period of thirty
(30) days after the entry thereof; or

(i) Change of Control. There occurs a Change of Control.

(j) Invalidity of Loan Documents. The Loan Documents, or any of them, after
delivery thereof, or any intercreditor agreement required under Section 8.05,
shall for any reason, except to the extent permitted by the terms thereof, cease
to be in full force and effect and valid, binding and enforceable in accordance
with their terms, or, with respect to the Security Documents, cease to create a
valid and perfected Lien of the priority required thereby on any of the
Collateral purported to be covered thereby having a book value (or in the case
of Oil and Gas Properties a present value utilizing a 9% annual discount rate)
in excess of 1% of the then effective Borrowing Base, except to the extent
permitted by the terms of this Agreement or any Loan Document and except to the
extent any such matters are cured within thirty (30) days of notice by
Administrative Agent to Borrower, or any Loan Party shall so state in writing.

10.02 Remedies. If any Event of Default occurs and is continuing, Administrative
Agent shall, at the request of, or may with the consent of, the Majority
Lenders:

(a) declare the Commitments to be terminated;

(b) declare the unpaid principal amount of all outstanding Loans and all
interest and other amounts to be due and payable; and

(c) exercise all rights and remedies available to it under the Loan Documents or
applicable law and without presentment, demand, protest, notice of intention to
accelerate, notice of acceleration or any other notice of any kind, all of which
are hereby expressly waived by the Loan Parties; provided, however, that upon
the occurrence of any event specified in Section 10.01(f) or (g) with respect to
Parent or Borrower, the obligation of the Lenders to make Loans shall
automatically terminate and the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable without further act of Administrative Agent or any Lenders.

 

73



--------------------------------------------------------------------------------

10.03 Set-off. In addition to any rights and remedies of Administrative Agent,
Issuing Lender or any Lender provided by law, if an Event of Default exists, the
Lenders are authorized, and may instruct Administrative Agent to, at any time
and from time to time, without prior notice to any Loan Party, any such notice
being waived by each Loan Party to the fullest extent permitted by law, set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held by, and other indebtedness at any time owing by, any
Lender to or for the credit or the account of any Loan Party against any and all
Loan Obligations owing to such Lender, now or hereafter existing, irrespective
of whether such Lender shall have made demand under this Agreement or any Loan
Document and although such Obligations may be contingent or unmatured. Upon the
occurrence and during the continuance of any Event of Default, Administrative
Agent or any Lender is hereby authorized to foreclose upon, offset, appropriate,
and apply, at any time and from time to time, without notice to any Loan Party,
any and all items hereinabove referred to against the Loan Obligations then due
and payable. Each Lender agrees promptly to notify Borrower after any such
set-off and application made by such Lender; provided, however, that the failure
to give such notice shall not affect the validity of such set-off and
application. Notwithstanding anything herein to the contrary, there shall be no
right of set-off with respect to amounts held in revenue accounts established by
any Loan Party attributable to third party working interest or royalty interest
owners.

10.04 Payments Set Aside. To the extent that any Loan Party makes a payment to
Administrative Agent for the benefit of the Lenders or to any Lender, or
Administrative Agent or any Lender exercises its right of set-off, and such
payment or the proceeds of such set-off or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Lenders in their
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any Insolvency Proceeding or otherwise, then to the extent of
such recovery the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such set-off had not occurred.

10.05 Rights Not Exclusive. The rights provided for in this Agreement and the
other Loan Documents are cumulative and are not exclusive of any other rights,
powers, privileges or remedies provided by law or in equity, or under any other
instrument, document or agreement now existing or hereafter arising.

10.06 Application of Proceeds from Collateral. All proceeds from each sale of,
or other realization upon, all or any part of the Collateral during the
continuance of an Event of Default shall be applied as follows:

(a) first, to the reimbursable expenses of Administrative Agent incurred in
connection with such sale or other realization upon the Collateral, until the
same shall have been paid in full;

 

74



--------------------------------------------------------------------------------

(b) second, to the fees and other reimbursable expenses of Administrative Agent,
Swing Line Lender and each Issuing Lender then due and payable pursuant to any
of the Loan Documents, until the same shall have been paid in full;

(c) third, to all reimbursable expenses, if any, of the Lenders then due and
payable pursuant to any of the Loan Documents, until the same shall have been
paid in full;

(d) fourth, to the fees and interest then due and payable under the terms of
this Agreement, until the same shall have been paid in full;

(e) fifth, to the aggregate outstanding principal amount of the Loans, the LC
Obligations, the Cash Management Obligations and the Net Mark-to-Market Exposure
in respect of Derivative Contracts that constitute Obligations, until the same
shall have been paid in full, allocated pro rata among the holders of such
Obligations based on their respective pro rata shares of the aggregate amount of
such Loans, LC Obligations, Cash Management Obligations and Net Mark-to-Market
Exposure;

(f) sixth, to additional Cash Collateral for the aggregate amount of all
outstanding Letters of Credit until the aggregate amount of all Cash Collateral
held by Administrative Agent pursuant to this Agreement is at least 103% of the
LC Obligations after giving effect to the foregoing clause fifth; and

(g) seventh, to the extent any proceeds remain, to Borrower or as otherwise
provided by a court of competent jurisdiction.

All amounts allocated pursuant to the foregoing clauses third through fifth to
the Lenders as a result of amounts owed to the Lenders under the Loan Documents
shall be allocated among, and distributed to, the Lenders pro rata based on
their respective Pro Rata Shares; provided that all amounts allocated to that
portion of the LC Obligations comprised of the aggregate undrawn amount of all
outstanding Letters of Credit pursuant to clauses fifth and sixth shall be
distributed to Administrative Agent, rather than to the Issuing Lenders or the
Lenders, and held by Administrative Agent in an account in the name of
Administrative Agent for the benefit of the Issuing Lenders and the Lenders as
Cash Collateral for the LC Obligations, such account to be administered in
accordance with Section 2.09(g). All Cash Collateral for LC Obligations shall be
applied to satisfy drawings under the Letters of Credit as they occur; if any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
other Obligations, if any, in the order set forth above.

Notwithstanding the foregoing, Cash Management Obligations and Obligations in
respect of Derivative Contracts shall be excluded from the application described
above if Administrative Agent has not received written notice thereof, together
with such supporting documentation as Administrative Agent may request, from the
Cash Management Bank or the Lender Derivative Party, as the case may be. Each
Cash Management Bank of Lender Derivative Party that has given the notice
contemplated by the preceding sentence shall, by such notice, be deemed to have
acknowledged and accepted the appointment of Administrative Agent pursuant to
the terms of Article XI hereof for itself and its Affiliates as if a “Lender”
party hereto.

 

75



--------------------------------------------------------------------------------

ARTICLE XI.

ADMINISTRATIVE AGENT

11.01 Appointment and Authorization.

(a) Each Lender irrevocably appoints SunTrust Bank as Administrative Agent and
authorizes it to take such actions on its behalf and to exercise such powers as
are delegated to Administrative Agent under this Agreement and the other Loan
Documents, together with all such actions and powers that are reasonably
incidental thereto. Administrative Agent may perform any of its duties hereunder
or under the other Loan Documents by or through any one or more sub-agents or
attorneys-in-fact appointed by Administrative Agent. Administrative Agent and
any such sub-agent or attorney-in-fact may perform any and all of its duties and
exercise its rights and powers through their respective Related Parties. The
exculpatory provisions set forth in this Article XI shall apply to any such
sub-agent, attorney-in-fact or Related Party and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

(b) Each Issuing Lender shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith until such
time and except for so long as Administrative Agent may agree at the request of
the Required Lenders to act for such Issuing Lender with respect thereto;
provided that each Issuing Lender shall have all the benefits and immunities
(i) provided to Administrative Agent in this Article XI with respect to any acts
taken or omissions suffered by such Issuing Lender in connection with Letters of
Credit issued by it or proposed to be issued by it and the application and
agreements for letters of credit pertaining to the Letters of Credit as fully as
if the term “Administrative Agent” as used in this Article XI included such
Issuing Lender with respect to such acts or omissions and (ii) as additionally
provided in this Agreement with respect to such Issuing Lender.

11.02 Certain Rights of Administrative Agent. If Administrative Agent shall
request instructions from the Required Lenders (or the Majority Lenders, as the
case may be) with respect to any action or actions (including the failure to
act) in connection with this Agreement, Administrative Agent shall be entitled
to refrain from such act or taking such act unless and until it shall have
received instructions from such Lenders, and Administrative Agent shall not
incur liability to any Person by reason of so refraining. Without limiting the
foregoing, no Lender shall have any right of action whatsoever against
Administrative Agent as a result of Administrative Agent acting or refraining
from acting hereunder in accordance with the instructions of the Required
Lenders (or the Majority Lenders, as the case may be) where required by the
terms of this Agreement.

11.03 Liability of Administrative Agent. Administrative Agent shall not have any
duties or obligations except those expressly set forth in this Agreement and the
other Loan Documents. Without limiting the generality of the foregoing,
(a) Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default or an Event of Default has occurred and
is continuing, (b) Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except those
discretionary rights and powers expressly contemplated by the Loan Documents
that Administrative Agent is required to exercise in writing by the Required
Lenders or the Majority Lenders (or such other

 

76



--------------------------------------------------------------------------------

number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 12.01), provided that Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose Administrative Agent to liability or that is contrary to
any Loan Document or applicable law, including for the avoidance of doubt any
action that may be in violation of the automatic stay under any Debtor Relief
Law or that may effect a forfeiture, modification or termination of property of
a Defaulting Lender in violation of any Debtor Relief Law, and (c) except as
expressly set forth in the Loan Documents, Administrative Agent shall not have
any duty to disclose, and shall not be liable for the failure to disclose, any
information relating to Parent, Borrower or any of their respective Subsidiaries
that is communicated to or obtained by Administrative Agent or any of its
Affiliates in any capacity. Administrative Agent shall not be liable for any
action taken or not taken by it, its sub-agents or its attorneys-in-fact with
the consent or at the request of the Required Lenders or the Majority Lenders
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in Section 12.01) or in the absence of its own
gross negligence or willful misconduct. Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents or
attorneys-in-fact selected by it with reasonable care. Administrative Agent
shall not be deemed to have knowledge of any Default or Event of Default unless
and until written notice thereof (which notice shall include an express
reference to such event being a “Default” or “Event of Default” hereunder) is
given to Administrative Agent by Borrower or any Lender, and Administrative
Agent shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements, or
other terms and conditions set forth in any Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article V or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to Administrative Agent.
Administrative Agent may consult with legal counsel (including counsel for
Borrower) concerning all matters pertaining to such duties.

11.04 Reliance by Administrative Agent.

(a) Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, posting or other distribution) believed by it to be genuine and to have
been signed, sent or made by the proper Person. Administrative Agent may also
rely upon any statement made to it orally or by telephone and believed by it to
be made by the proper Person and shall not incur any liability for relying
thereon. Administrative Agent may consult with legal counsel (including counsel
for Borrower), independent public accountants and other experts selected by it
and shall not be liable for any action taken or not taken by it in accordance
with the advice of such counsel, accountants or experts.

(b) For purposes of determining compliance with the conditions specified in
Article V, each Lender that has made available to Administrative Agent its Pro
Rata Share of the initial Loan or subsequent Loan, as the case may be, shall be
deemed to have consented to,

 

77



--------------------------------------------------------------------------------

approved or accepted or to be satisfied with, each document or other matter
either sent by Administrative Agent to such Lender for consent, approval,
acceptance or satisfaction, or required thereunder to be consented to or
approved by or acceptable or satisfactory to the Lender as a condition precedent
to such initial Loan or subsequent Loan, as applicable.

11.05 Withholding Tax. To the extent required by any applicable law,
Administrative Agent may withhold from any interest payment to any Lender an
amount equivalent to any applicable withholding tax. If the IRS or any other
Governmental Authority asserts a claim that Administrative Agent did not
properly withhold tax from amounts paid to or for the account of any Lender
(because the appropriate form was not delivered or was not properly executed, or
because such Lender failed to notify Administrative Agent of a change in
circumstances that rendered the exemption from, or reduction of, withholding tax
ineffective, or for any other reason), such Lender shall indemnify
Administrative Agent (to the extent that Administrative Agent has not already
been reimbursed by Parent or Borrower and without limiting the obligation of
Parent and Borrower to do so pursuant to Section 12.04 or Section 12.05, as
applicable) fully for all amounts paid, directly or indirectly, by
Administrative Agent as tax or otherwise, including penalties and interest,
together with all reasonable out-of-pocket expenses incurred, including
reasonable out-of-pocket legal expenses.

11.06 Credit Decisions. Each of the Lenders, the Swing Line Lender and each
Issuing Lender acknowledges that it has, independently and without reliance upon
Administrative Agent, any Issuing Lender or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each of the Lenders, the
Swing Line Lender and each Issuing Lender also acknowledges that it will,
independently and without reliance upon Administrative Agent, any Issuing Lender
or any other Lender and based on such documents and information as it has deemed
appropriate, continue to make its own decisions in taking or not taking any
action under or based on this Agreement, any related agreement or any document
furnished hereunder or thereunder.

11.07 INDEMNIFICATION. Whether or not the transactions contemplated hereby are
consummated, the Lenders and any Affiliates of the Lenders shall indemnify upon
demand the Agent-Related Persons (to the extent not reimbursed by or on behalf
of the Loan Parties and without limiting the obligation of the Loan Parties to
do so pursuant to Section 12.04 or Section 12.05, as applicable), pro rata
according to each respective Lender’s Pro Rata Share, each Agent-Related Person
from and against any and all Indemnified Liabilities INCLUDING SUCH INDEMNIFIED
LIABILITIES AS MAY ARISE OR BE CAUSED BY THE NEGLIGENCE, SOLE, JOINT,
CONCURRENT, COMPARATIVE OR OTHERWISE OF SUCH AGENT-RELATED PERSONS; provided,
however, that no Lender shall be liable for the payment to any Agent-Related
Persons of any portion of such Indemnified Liabilities to the extent the same
arise from (a) the gross negligence or willful misconduct of any Agent-Related
Person as determined by a final judgment of a court of competent jurisdiction or
(b) a claim or action asserted by one or more other Agent-Related Persons.
Without limitation of the foregoing, each Lender shall reimburse Administrative
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including attorney costs) incurred by Administrative Agent in connection with
the preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Loan Document or any document

 

78



--------------------------------------------------------------------------------

contemplated by or referred to herein, to the extent that Administrative Agent
is not reimbursed for such expenses by or on behalf of the Loan Parties. The
undertaking in this Section shall survive the payment of all Obligations
hereunder and the resignation or replacement of Administrative Agent.

11.08 Administrative Agent in Individual Capacity. The bank serving as
Administrative Agent shall have the same rights and powers under this Agreement
and any other Loan Document in its capacity as a Lender as any other Lender and
may exercise or refrain from exercising the same as though it were not
Administrative Agent; and the terms “Lenders”, “Required Lenders”, “Majority
Lenders”, or any similar terms shall, unless the context clearly otherwise
indicates, include Administrative Agent in its individual capacity. The bank
acting as Administrative Agent and its Affiliates may accept deposits from, lend
money to, and generally engage in any kind of business with Borrower or any
Subsidiary or Affiliate of Borrower as if it were not Administrative Agent
hereunder. The Lenders acknowledge that, pursuant to such activities,
Administrative Agent or its Affiliates may receive information regarding the
Loan Parties (including information that may be subject to confidentiality
obligations in favor of the Loan Parties) and acknowledge that the Agent-Related
Persons shall be under no obligation to provide such information to them.

11.09 Successor Administrative Agent.

(a) Administrative Agent may resign by giving no less than 30 days’ prior notice
thereof to the Lenders and Borrower. Upon any such resignation, the Majority
Lenders shall have the right to appoint a successor Administrative Agent,
subject to approval by Borrower provided that no Default or Event of Default
shall exist at such time. If no successor Administrative Agent shall have been
so appointed, and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a commercial bank organized under the laws
of the United States of America or of any State thereof having a commercial
capital surplus of at least $500,000,000.

(b) Upon the acceptance of its appointment as Administrative Agent hereunder by
a successor, such successor Administrative Agent shall thereupon succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under this Agreement and the other Loan
Documents. If, within 45 days after written notice is given of the retiring
Administrative Agent’s resignation under this Section, no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Majority Lenders shall thereafter perform all duties of the
retiring Administrative Agent under the Loan Documents until such time as the
Majority Lenders appoint a successor Administrative Agent as provided above.
After any retiring Administrative Agent’s resignation hereunder, the provisions
of this Article shall continue in effect for the benefit of such retiring
Administrative Agent and its representatives and agents in respect of any
actions taken or not taken by any of them while it was serving as Administrative
Agent.

 

79



--------------------------------------------------------------------------------

(c) In addition to the foregoing, if a Lender becomes, and during the period it
remains, a Defaulting Lender, and if any Event of Default has arisen from a
failure of Borrower to comply with Section 2.14(a)(v), then any Issuing Lender
and the Swing Line Lender may, upon prior written notice to Borrower and
Administrative Agent, resign as Issuing Lender or as Swing Line Lender, as the
case may be, effective at the close of business Atlanta, Georgia time on a date
specified in such notice (which date may not be less than five (5) Business Days
after the date of such notice).

11.10 Authority of Administrative Agent to Release Collateral and Liens. Each
Lender (on behalf of itself in its capacity as a Lender and on behalf of itself
and its Affiliates that may be Cash Management Banks and/or Lender Derivative
Parties from time to time) and each Issuing Lender hereby authorizes
Administrative Agent to (a) release any Lien on any Collateral granted to or
held by Administrative Agent (i) upon the Security Termination Date, (ii) that
is permitted to be sold or otherwise disposed of or released pursuant to the
terms of the Loan Documents, and (iii) subject to Section 12.01, if approved,
authorized or ratified in writing by the Majority Lenders, (b) subordinate any
Lien on any Collateral to the holder of any Lien on such property that is
permitted by Section 8.01(j), and (c) release any Guarantor from its obligations
under its Guaranty if such Person ceases to be a Subsidiary as a result of a
transaction permitted under the Loan Documents, and each Lender (on behalf of
itself in its capacity as a Lender and on behalf of itself and its Affiliates
that may be Cash Management Banks and/or Lender Derivative Parties from time to
time) and the Issuing Lender hereby authorizes Administrative Agent to execute
and deliver to Borrower, at Borrower’s sole cost and expense, any and all
releases of Liens, termination statements, assignments or other documents
reasonably requested by Borrower in connection with any of the foregoing.

11.11 Posting of Approved Electronic Communications.

(a) Each of Parent and Borrower hereby agrees, unless directed otherwise by
Administrative Agent or unless the electronic mail address referred to below has
not been provided by Administrative Agent to Parent or Borrower, that it will,
or will cause its Subsidiaries to, provide to Administrative Agent all
information, documents and other materials that it is obligated to furnish to
Administrative Agent or the Lenders pursuant to the Loan Documents, including
all notices, requests, financial statements, financial and other reports,
certificates and other information materials (all such communications being
referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium that is properly identified in a
format acceptable to Administrative Agent to an electronic mail address as
directed by Administrative Agent.

(b) Borrower further agrees that Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
Intralinks or a substantially similar electronic transmission system (the
“Platform”).

(c) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE INDEMNIFIED PERSONS
(AS DEFINED IN SECTION 12.05) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY

 

80



--------------------------------------------------------------------------------

KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE INDEMNIFIED PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL THE
INDEMNIFIED PARTIES HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER OR ANY
OTHER PERSON FOR DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY
AND INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY
LOAN PARTY’S OR ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH
THE PLATFORM, EXCEPT TO THE EXTENT THE LIABILITY OF ANY INDEMNIFIED PERSON IS
FOUND IN A FINAL RULING BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
FROM SUCH INDEMNIFIED PERSON’S BAD FAITH, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
(DETERMINED BY A COURT HAVING COMPETENT JURISDICTION BY A FINAL JUDGMENT NOT
SUBJECT TO FURTHER APPEAL).

(d) Administrative Agent agrees that the confirmed receipt of the Communications
by Administrative Agent at its e-mail address set forth above, during its normal
business hours, shall constitute effective delivery of the Communications to
Administrative Agent for purposes of the Loan Documents. Each Lender agrees that
receipt of notice to it (as provided in the next sentence) specifying that the
Communications have been posted to the Platform shall constitute effective
delivery of the Communications to such Lender for purposes of the Loan
Documents. Each Lender agrees to notify Administrative Agent in writing
(including by electronic communication) from time to time of such Lender’s
e-mail address to which the foregoing notice may be sent by electronic
transmission and that the foregoing notice may be sent to such e-mail address.

(e) Nothing herein shall prejudice the right of Administrative Agent or any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.

11.12 Filing of Proof of Claims.

(a) In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, Administrative Agent
(irrespective of whether the principal of any Loan or any other Obligation shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether Administrative Agent shall have made any demand on
Borrower) shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Loan Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the Issuing Lenders and
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and

 

81



--------------------------------------------------------------------------------

advances of the Lenders, the Issuing Lenders and Administrative Agent and its
agents and counsel and all other amounts due the Lenders, the Issuing Bank and
Administrative Agent under Section 12.04 or 12.05) allowed in such judicial
proceeding; and

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same.

(b) Any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Lender to make such payments to Administrative
Agent and, if Administrative Agent shall consent to the making of such payments
directly to the Lenders and the Issuing Lenders, to pay to Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of Administrative Agent and its agents and counsel, and any other
amounts due Administrative Agent under Section 12.04 or 12.05.

Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender or any
Issuing Lender any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or to
authorize Administrative Agent to vote in respect of the claim of any Lender in
any such proceeding.

ARTICLE XII.

MISCELLANEOUS

12.01 Amendments and Waivers. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent with respect to any
departure by any Loan Party therefrom, shall be effective unless the same shall
be in writing and signed by the Majority Lenders (or by Administrative Agent at
the written request of the Majority Lenders) and the Loan Parties party to such
Loan Document and acknowledged by Administrative Agent, and then any such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such waiver, amendment,
modification, termination or consent shall do any of the following:

(a) increase or extend the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 10.02), or increase the maximum amount of Letters
of Credit, without the consent of each Lender affected thereby;

(b) postpone the final maturity of any Loan, or postpone or delay any date fixed
by this Agreement or any Loan Document for the payment of principal, interest,
fees or other amounts due to the Lenders (or any of them) hereunder or under any
other Loan Document, in each case without the consent of each Lender; provided
that a Scheduled Borrowing Base Determination may be postponed by the Required
Lenders;

(c) reduce the principal of, or the rate of interest specified herein on any
Loan or any fees or other amounts payable hereunder or under any other Loan
Document (other than as a result of waiving the applicability of any
post-default increases in interest rates) without the consent of each Lender;

 

82



--------------------------------------------------------------------------------

(d) change the definition of Majority Lenders, Required Lenders, the Pro Rata
Shares or change, in any manner, the percentage of the Lenders required to take
any action under this Agreement without the consent of each Lender;

(e) amend this Section 12.01 or any provision of this Agreement, which, by its
terms, expressly requires the approval or concurrence of each Lender or each
Lender affected thereby, in each case without the consent of each Lender;

(f) release all, or substantially all, of the Collateral or release all, or
substantially all, of the Guarantors from their obligations under their
respective Guaranties, in each case without the consent of each Lender (except,
in any such case, to the extent such action is permitted to be taken by
Administrative Agent pursuant to Section 11.10);

(g) increase the Borrowing Base pursuant to Section 2.04 without the consent of
each Lender, or maintain or decrease the Borrowing Base pursuant to Section 2.04
without the consent of Lenders constituting Required Lenders; or

(h) change Sections 2.11 or 10.06, or the definitions of “Cash Management Bank”,
“Cash Management Agreement”, “Lender Derivative Party” or “Obligations” in a
manner that would alter the pro rata sharing of payments required thereby
without the written consent of each Lender adversely affected thereby.

In addition, it is further provided that (i) any amendment, modification,
termination or waiver of any of the provisions contained in Section 5.01 shall
be effective only if evidenced by a writing signed by or on behalf of all of the
Lenders, (ii) no amendment, waiver or consent shall, unless in writing and
signed by each applicable Issuing Lender affect the rights or duties of any
Issuing Lender under this Agreement or any LC Related Document, (iii) no
amendment, waiver or consent shall, unless in writing and signed by
Administrative Agent or Swing Line Lender affect the rights or duties of
Administrative Agent or Swing Line Lender under this Agreement or any other Loan
Document, and (iv) the Fee Letter may be amended or modified or the provisions
thereof waived by the parties thereto.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended, and the
principal amount of any Loan of any Defaulting Lender may not be reduced or
final maturity extended, without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender.

12.02 Notices.

(a) Subject to the limitations set forth in Section 12.02(d) below, Borrower is
authorized to receive on behalf of all Loan Parties all notices to any Loan
Party from Administrative Agent or any Lender at the address, facsimile number
and electronic mail address

 

83



--------------------------------------------------------------------------------

for Borrower set out on Appendix I; and all notices to Administrative Agent or
any Lender shall be sent to Administrative Agent or such Lender, as the case may
be, at Administrative Agent’s or such Lender’s respective address, facsimile
number and electronic mail address set forth on Appendix I or, in the case of
any Lender that becomes a party to this Agreement after the date hereof, as set
forth in such Lender’s Administrative Questionnaire.

(b) All notices, requests, consents and other communications required or
permitted hereunder or under any other Loan Document shall be in writing and
mailed (by certified mail), faxed, delivered, or (subject to Section 12.02(d)
below) transmitted by electronic mail, to the address, facsimile number, or
electronic mail address specified for notices; or, as directed to Borrower, the
Lenders or Administrative Agent, to such other address as shall be designated by
such Person in a written notice to the other parties, and as directed to any
other party, at such other address as shall be designated by such party in a
written notice to Borrower, the Lenders and Administrative Agent.

(c) All such notices, requests, consents and communications shall be deemed to
be given or made, and shall be effective, upon the earlier to occur of
(i) actual receipt by the intended recipient or (ii) (A) if delivered by hand or
by courier, when signed for by the intended recipient or an authorized
representative of such recipient; (B) if delivered by certified mail, the third
Business Day after the date on which such certified mail, postage prepaid was
deposited in the U.S. mail; (C) if delivered by facsimile, when transmitted in
legible form by facsimile machine (or, if transmitted on a day that is not a
Business Day, on the next succeeding Business Day); and (D) if delivered by
electronic mail or via internet or intranet websites (which form of delivery is
subject to the provisions of Section 12.02(d) below), when delivered (or, if
delivered on a day that is not a Business Day, on the next succeeding Business
Day); provided, however, that notice and other communications to Administrative
Agent or any Lender pursuant to Article II or Article X shall not be effective
until actually received by Administrative Agent or such Lender.

(d) Electronic communications shall be subject to Section 11.11.

(e) Any agreement of Administrative Agent and the Lenders herein to receive
certain notices by telephone, electronic mail, or facsimile is solely for the
convenience and at the request of the Loan Parties. Administrative Agent and the
Lenders shall be entitled to rely on the authority of any Person purporting to
be a Person authorized by such Loan Party to give such notice and Administrative
Agent and the Lenders shall not have any liability to Borrower or other Loan
Party on account of any action taken or not taken by Administrative Agent or any
Lender in reliance upon such telephonic or facsimile notice. The obligation of
Borrower to repay the Loans shall not be affected in any way or to any extent by
any failure by Administrative Agent and the Lenders to receive written
confirmation of any telephonic or facsimile notice or the receipt by
Administrative Agent and the Lenders of a confirmation which is at variance with
the terms understood by Administrative Agent and the Lenders to be contained in
the telephonic or facsimile notice.

12.03 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder, shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.

 

84



--------------------------------------------------------------------------------

12.04 Costs and Expenses. Parent and Borrower shall, jointly and severally:

(a) whether or not the transactions contemplated hereby are consummated, pay or
reimburse Administrative Agent within five (5) Business Days after demand (or on
the Closing Date if sooner) for all reasonable costs and expenses incurred by
Administrative Agent in connection with the development, preparation, delivery,
administration and execution of, and any amendment, supplement, waiver or
modification to (in each case, whether or not consummated), this Agreement, any
Loan Document and any other documents prepared in connection herewith or
therewith, and the consummation of the transactions contemplated hereby and
thereby, including attorney costs incurred by Administrative Agent with respect
thereto; and

(b) pay or reimburse Administrative Agent and each Lender within five
(5) Business Days after demand for all costs and expenses (including attorney
costs) incurred by it in connection with the enforcement, attempted enforcement,
or preservation of any rights or remedies under this Agreement or any other Loan
Document (including in connection with any “workout” or restructuring regarding
the Loans, and including in any Insolvency Proceeding or appellate proceeding).

12.05 INDEMNITY. Whether or not the transactions contemplated hereby are
consummated, Parent and Borrower, jointly and severally, hereby indemnify and
hold Administrative Agent, the Agent-Related Persons, each Issuing Lender, Swing
Line Lender, each Lender, and each of their respective Related Parties (each, an
“Indemnified Person”) harmless from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
charges, expenses and disbursements (including attorneys’ fees and expenses) of
any kind or nature whatsoever which may at any time (including at any time
following repayment of the Loans, and the termination, resignation or
replacement of Administrative Agent or the replacement of any Lender), be
imposed on, incurred by or asserted against any Indemnified Person in any way
relating to or arising out of this Agreement or any document contemplated by or
referred to herein, or the transactions contemplated hereby, or any action taken
or omitted by any Indemnified Person under or in connection with any of the
foregoing, including with respect to any investigation, litigation or proceeding
(including any Insolvency Proceeding or appellate proceeding) related to or
arising out of this Agreement or the Loans or the use of the proceeds thereof,
whether or not any Indemnified Person is a party thereto (all the foregoing,
collectively, the “Indemnified Liabilities”) WHETHER OR NOT SUCH INDEMNIFIED
LIABILITIES ARISE OUT OF OR AS A RESULT OF ANY INDEMNIFIED PERSON’S NEGLIGENCE
IN WHOLE OR IN PART, INCLUDING, WITHOUT LIMITATION, THOSE CLAIMS WHICH RESULT
FROM THE SOLE, JOINT, CONCURRENT OR COMPARATIVE NEGLIGENCE OF THE INDEMNIFIED
PERSON, OR ANY ONE OR MORE OF THEM; provided, that no Loan Party shall have any
obligation hereunder to any Indemnified Person with respect to Indemnified
Liabilities to the extent that (i) a court having competent jurisdiction shall
have determined by a final judgment (not subject to further appeal) that any
loss for which indemnification is sought resulted from the bad faith, gross
negligence or willful misconduct of such Indemnified Person (or that of its
Affiliates, partners, directors, officers, employees, agents, counsel,
attorneys-in-fact or advisors,

 

85



--------------------------------------------------------------------------------

in each case that are controlled by such Indemnified Person or acting under the
instructions of such Indemnified Person), (ii) a court having competent
jurisdiction shall have determined by a final judgment (not subject to further
appeal) that any loss for which indemnification is sought resulted from a
material breach of the Loan Documents by any such Indemnified Person (or that of
its Affiliates, partners, directors, officers, employees, agents, counsel,
attorneys-in-fact or advisors, in each case that are controlled by such
Indemnified Person or acting under the instructions of such Indemnified Person),
or (iii) any loss for which indemnification is sought resulted from a dispute
among or between Indemnified Persons (and not, directly or indirectly, from acts
or omissions of any Loan Party or any of their respective Subsidiaries), and, to
the extent Parent or Borrower has paid any expenses or made any indemnification
payments with respect to items covered by clauses (i), (ii), or (iii) above,
Parent or Borrower, as applicable, shall be entitled to reimbursement of such
amounts from the applicable party whose expenses were paid or who obtained
indemnification; provided, however, no indemnity shall be afforded under this
Section 12.05 in respect of any property for any occurrence arising from the
acts or omissions of Administrative Agent or any Lender during the period after
which such Person, its successors or assigns, or their agents or
representatives, shall have obtained possession of such property (whether by
foreclosure or deed in lieu of foreclosure, as mortgagee-in-possession or
otherwise).

To the extent permitted by applicable law, neither Borrower nor Parent nor any
Indemnified Person shall assert, and each of Borrower and Parent (and
Administrative Agent, Swing Line Lender, each Issuing Lender and each Lender, on
behalf of itself and its Related Parties) waives, any claim against any
Indemnified Person or any Loan Party, on any theory of liability for special,
indirect, consequential or punitive damages (as opposed to actual or direct
damages) arising out of, in connection with or as a result of this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated therein, any Loan or any Letter of Credit or the use
of proceeds thereof; provided, that the foregoing shall not limit the ability of
any Indemnified Person to recover from the Parent or Borrower any Indemnified
Liabilities resulting from a claim by a third party on any theory of liability
for special, indirect, consequential or punitive damages (as opposed to actual
or direct damages).

The agreements in this Section shall survive payment of all other Obligations
and termination of this Agreement.

12.06 ENVIRONMENTAL INDEMNIFICATION. In addition to the indemnifications
hereunder and under any other Loan Documents, Parent and Borrower, jointly and
severally, hereby indemnify, protect and hold each Indemnified Person harmless
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, claims, proceedings, costs, expenses
(including, without limitation, all attorneys’ fees and legal expenses whether
or not suit is brought) and disbursements of any kind or nature whatsoever which
may at any time be imposed on, incurred by, or asserted against such Indemnified
Person, with respect to or as a direct or indirect result of the violation by
any Loan Party of any Environmental Law; or with respect to or as a direct or
indirect result of any Loan Party’s use, generation, manufacture, production,
storage, release, threatened release, discharge, disposal or presence in
connection with the Mortgaged Properties of a hazardous substance including,
without limitation, (a) all damages of any such use, generation, manufacture,
production, storage,

 

86



--------------------------------------------------------------------------------

release, threatened release, discharge, disposal or presence, or (b) the costs
of any reasonably required or necessary environmental investigation, monitoring,
repair, cleanup or detoxification and the preparation and implementation of any
closure, remedial or other plans (all the foregoing, collectively, the
“Indemnified Environmental Liabilities”). PARENT AND BORROWER AGREE, JOINTLY AND
SEVERALLY, TO INDEMNIFY AND HOLD EACH INDEMNIFIED PERSON HARMLESS AS PROVIDED IN
THIS SECTION 12.06, WHETHER OF NOT THE INDEMNIFIED ENVIRONMENTAL LIABILITIES
ARISE OUT OF OR AS A RESULT OF ANY INDEMNIFIED PERSON’S NEGLIGENCE IN WHOLE OR
IN PART, INCLUDING, WITHOUT LIMITATION, THOSE INDEMNIFIED ENVIRONMENTAL
LIABILITIES WHICH RESULT FROM THE SOLE, JOINT, CONCURRENT OR COMPARATIVE
NEGLIGENCE OF THE INDEMNIFIED PERSON, OR ANY ONE OR MORE OF THEM. The provisions
of and undertakings and indemnification set forth in this Section 12.06 shall
survive (x) the satisfaction and payment of the Obligations and termination of
this Agreement, and (y) the release of any Liens securing the Obligations or the
extinguishment of such Liens by foreclosure or action in lieu thereof.

12.07 Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except that no Loan Party may assign or transfer any of
its rights or obligations under this Agreement without the prior written consent
of Administrative Agent, Issuing Lender and each Lender.

12.08 Assignments, Participations, etc. No Lender may transfer, pledge, assign,
sell any participation in, or otherwise encumber its portion of the Loan
Obligations except as permitted by clauses (a) or (b) below.

(a) Any Lender may (subject to the provisions of this section, in accordance
with applicable law, in the ordinary course of its business, and at any time)
sell to one or more Persons (each a “Participant”) participating interests in
its portion of the Loan Obligations, in which case the selling Lender shall
remain a Lender under the Loan Documents, the Participant shall not become a
Lender under the Loan Documents, and the selling Lender’s obligations under the
Loan Documents shall remain unchanged. Any Lender selling a participation
hereunder shall remain solely responsible for the performance of its obligations
and shall remain the holder of its share of the outstanding Loan for all
purposes under the Loan Documents. The Loan Parties and Administrative Agent
shall continue to deal solely and directly with a Lender that has sold a
participation hereunder in connection with that Lender’s rights and obligations
under the Loan Documents, and each such Lender must retain the sole right and
responsibility to enforce due obligations of the Loan Parties. Subject to the
following, each Lender may obtain (on behalf of its Participants) the benefits
of Article XII with respect to all participations in its part of the Loan
Obligations outstanding from time to time so long as no Loan Party is obligated
to pay any amount in excess of the amount that would be due to that Lender under
Article XII calculated as though no participations have been made. Any agreement
or instrument pursuant to which a Lender sells such a participation shall
provide that such Lender shall retain the sole right to enforce this Agreement
and to approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in the proviso to Section 12.01 that
affects such Participant. Each Lender

 

87



--------------------------------------------------------------------------------

that sells a participation shall, acting solely for this purpose as a
nonfiduciary agent of Borrower, maintain a register in the United States on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”). The
entries in the Participant Register shall be conclusive, absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. Borrower and
Administrative Agent shall have inspection rights with respect to such
Participant Register (upon reasonable prior notice to the applicable Lender)
solely for purposes of demonstrating that such Loans or other obligations under
the Loan Documents are in “registered form” for purposes of the Code.

(b) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other central banking authority; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto. Each
Lender may upon the written consent of Administrative Agent (which consent shall
not be unreasonably withheld or delayed), each Issuing Lender and Swing Line
Lender and, if no Event of Default exists, with the consent of Borrower (which
consent shall not be unreasonably withheld or delayed) assign to one or more
assignees (each an “Assignee”) all or any part of its rights and obligations
under the Loan Documents so long as (i) the assignor Lender and Assignee execute
and deliver to Administrative Agent an assignment and assumption agreement in
substantially the form of Exhibit E (an “Assignment and Acceptance Agreement”)
and pay to Administrative Agent a processing fee in the amount set forth on
Appendix I, (ii) the Assignee acquires an identical percentage interest in the
Commitment of the assignor Lender and an identical percentage of the interests
in the outstanding Loan held by such assignor Lender, (iii) except in the case
of an assignment to another Lender or an assignment of all of a Lender’s rights
and obligations under this Agreement, any partial assignment shall be in an
amount equal to $5,000,000 or an integral multiple of $1,000,000 in excess
thereof, (iv) the conditions (including, without limitation, (x) minimum amounts
of the Commitment that may be assigned or that must be retained, (y) receipt by
Administrative Agent of a processing and recordation fee of $3,500 and
(z) receipt by Administrative Agent of an Administrative Questionnaire unless
the Assignee is already a Lender) for that assignment set forth in the
applicable Assignment and Acceptance Agreement are satisfied, (v) no such
assignment shall be made to (A) Parent or Borrower or any of their respective
Affiliates or Subsidiaries, (B) any natural Person or (C) any Defaulting Lender
or any of its Subsidiaries, or any Person who, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons described in this clause (C);
provided, that the consent of Administrative Agent and of Borrower shall not be
required in the case of any assignment to a Lender, an Affiliate of a Lender or
an Approved Fund. The “Effective Date” in each Assignment and Acceptance
Agreement must (unless a shorter period is agreeable to Borrower and
Administrative Agent) be at least five (5) Business Days after it is executed
and delivered by the assignor Lender and Assignee to Administrative Agent and
Borrower for acceptance. Once an Assignment and Acceptance Agreement is accepted
by Administrative Agent and Borrower, then, from and after the Effective Date
stated therein (i) the Assignee automatically shall become a party to this
Agreement and, to the extent provided in that Assignment and Acceptance
Agreement, have the rights and obligations of a Lender under the

 

88



--------------------------------------------------------------------------------

Loan Documents, (ii) the assignor Lender, to the extent provided in that
Assignment and Acceptance Agreement, shall be released from its obligations to
fund Borrowings under this Agreement and its reimbursement obligations under
this Agreement and, in the case of an Assignment and Acceptance Agreement
covering all of the remaining portion of the assignor Lender’s rights and
obligations under the Loan Documents, that Lender ceases to be a party to the
Loan Documents, (iii) Borrower shall execute and deliver to the assignor Lender
and Assignee the appropriate Notes in accordance with this Agreement following
the transfer, (iv) upon delivery of the Notes under clause (iii) preceding, the
assignor Lender shall return to Borrower all Notes previously delivered to that
Lender under this Agreement, and (v) Schedule 2.01 shall automatically be deemed
to be amended to reflect the name, address, telecopy number, and Commitment of
Assignee and the remaining Commitment (if any) of the assignor Lender, and
Administrative Agent shall prepare and circulate to the Loan Parties and the
Lenders an amended Schedule 2.01 reflecting those changes.

In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of Borrower and Administrative Agent, the applicable pro rata share of
Loans previously requested but not funded by the Defaulting Lender, to each of
which the applicable assignee and assignor hereby irrevocably consent), to
(x) pay and satisfy in full all payment liabilities then owed by such Defaulting
Lender to Administrative Agent, each Issuing Lender, Swing Line Lender and each
other Lender hereunder (and interest accrued thereon), and (y) acquire (and fund
as appropriate) its full ratable portion (in accordance with its Pro Rata Share)
of all Loans and participations in Letters of Credit and Swing Line Loans.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

(c) Administrative Agent, acting for this purpose as an agent of Borrower, shall
maintain at one of its offices a copy of each Assignment and Acceptance
Agreement delivered to it and a register for the recordation of the names and
addresses, the Commitments, and the principal amount (and stated interest) of
the Loans of each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and Borrower, Administrative Agent, the Issuing Lender and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by Borrower, the Issuing Lender and any Lender at any reasonable time
and from time to time upon reasonable prior notice.

12.09 Interest. It is the intention of the parties hereto to comply with
applicable usury laws; accordingly, notwithstanding any provision to the
contrary in this Agreement, the Notes or in any of the other Loan Documents
securing the payment hereof or otherwise relating hereto, in no event shall this
Agreement, the Notes or such other Loan Documents require the payment or

 

89



--------------------------------------------------------------------------------

permit the payment, taking, reserving, receiving, collection, or charging of any
sums constituting interest under applicable laws, if any, which exceed the
maximum amount permitted by such laws. If any such excess interest is called
for, contracted for, charged, taken, reserved, or received in connection with
the Loans evidenced by the Notes or in any of the Loan Documents securing the
payment thereof or otherwise relating thereto, or in any communication by
Administrative Agent or any Lender or any other person to Borrower or any other
person, or in the event all or part of the principal or interest thereof shall
be prepaid or accelerated, so that under any of such circumstances or under any
other circumstance whatsoever the amount of interest contracted for, charged,
taken, reserved, or received on the amount of principal actually outstanding
from time to time under the Notes shall exceed the maximum amount of interest
permitted by applicable usury laws, then in any such event it is agreed as
follows: (i) the provisions of this paragraph shall govern and control,
(ii) neither Borrower nor any other person or entity now or hereafter liable for
the payment and performance of the Obligations shall be obligated to pay the
amount of such interest to the extent such interest is in excess of the maximum
amount of interest permitted by applicable usury laws, (iii) any such excess
which is or has been received notwithstanding this paragraph shall be credited
against the then unpaid principal balance of the Notes or, if the Notes have
been or would be paid in full, refunded to Borrower, and (iv) the provisions of
this Agreement, the Notes and the other Loan Documents securing the payment
hereof and otherwise relating hereto, and any communication to Borrower, shall
immediately be deemed reformed and such excess interest reduced, without the
necessity of executing any other document, to the maximum lawful rate allowed
under applicable laws as now or hereafter construed by courts having
jurisdiction hereof or thereof. Without limiting the foregoing, all calculations
of the rate of the interest contracted for, charged, taken, reserved, or
received in connection with the Notes or this Agreement which are made for the
purpose of determining whether such rate exceeds the maximum lawful rate shall
be made to the extent permitted by applicable laws by amortizing, prorating,
allocating and spreading during the period of the full term of the Loans,
including all prior and subsequent renewals and extensions, all interest at any
time contracted for, charged, taken, reserved, or received. The terms of this
paragraph shall be deemed to be incorporated in every document and communication
relating to the Notes, the Loans or any other Loan Document.

12.10 Counterparts and Facsimile Signatures. This Agreement may be executed in
any number of separate counterparts, each of which, when so executed, shall be
deemed an original, and all of said counterparts taken together shall be deemed
to constitute but one and the same instrument. The Loan Documents may be
transmitted and/or signed by facsimile. The effectiveness of any such documents
and signatures shall, subject to applicable law, have the same force and effect
as manually-signed originals and shall be binding on all Loan Parties and
Administrative Agent may also require that any such documents and signatures be
confirmed by a manually-signed original thereof; provided, however, that the
failure to request or deliver the same shall not limit the effectiveness of any
facsimile document or signature.

12.11 Severability. The illegality or unenforceability of any provision of this
Agreement or any instrument or agreement required hereunder shall not in any way
affect or impair the legality or enforceability of the remaining provisions of
this Agreement or any instrument or agreement required hereunder.

 

90



--------------------------------------------------------------------------------

12.12 No Third Parties Benefited. This Agreement and the other Loan Documents
are made and entered into for the sole protection and legal benefit of the Loan
Parties, the Lenders, the Issuing Lender, Administrative Agent and the
Agent-Related Persons and their permitted successors and assigns, and no other
Person shall be a direct or indirect legal beneficiary of, or have any direct or
indirect cause of action or claim in connection with, this Agreement or any of
the other Loan Documents.

12.13 Governing Law. This Agreement, the Notes, the Security Documents, the
Guaranties, if any, and the other Loan Documents shall be governed by, construed
and interpreted in accordance with, the laws of the State of New York, except
(i) to the extent that federal laws of the United States of America apply or
(ii) to the extent otherwise indicated in the Loan Documents.

12.14 SUBMISSION TO JURISDICTION. With respect to any and all disputes arising
hereunder, or under the Notes, the Security Documents, the other Loan Documents,
or any of the other instruments and documents executed in connection herewith or
therewith not settled, each party hereby irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement, any Note and any document to which it is a party, or
for recognition and enforcement of any judgment in respect of any thereof, to
the non-exclusive general jurisdiction of the courts of the State of New York
(Borough of Manhattan), the courts of the United States of America for the
Southern District of New York, and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts,
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form and mail), postage prepaid, to it at its address
specified in Appendix I;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction;

(e) agrees that service upon it or its authorized agent shall, to the fullest
extent permitted by law, constitutes valid and effective personal service upon
it, as the case may be, and that the failure of any such authorized agent to
give any notice of such service to it shall not impair or affect in any way the
validity of such service or any judgment rendered in any action or proceeding
based thereon; and

(f) waives, to the fullest extent permitted by applicable law, any objection,
including any objection to the laying of venue or based on the grounds of forum
non conveniens, which it may now or hereafter have to the bringing of any action
or proceeding in such jurisdiction in respect of this agreement or any document
related hereto.

 

91



--------------------------------------------------------------------------------

12.15 Confidentiality. Administrative Agent and each of the Lenders agree to
keep confidential (and to cause their respective affiliates, officers,
directors, employees, agents and representatives to keep confidential) all
non-public information, materials and documents relating to the Loan Parties
furnished, revealed or disclosed to it by Parent or Borrower in connection with
this Agreement or any Loan or Letter of Credit (the “Information”), including,
but not limited to geological, geophysical, land, leasing, engineering,
production, marketing and/or financial information. Notwithstanding the
foregoing, Administrative Agent and the Lenders will be permitted to disclose
Information (i) to the extent required by applicable laws, rules, orders and
regulations or by any subpoena or similar legal process, (ii) to their
respective Subsidiaries, Affiliates or counsel (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (iii) to bank examiners, auditors or accountants or
self-regulatory agencies or bodies, (vi) to the extent such Information becomes
publicly available other than as a result of a breach of this Agreement or any
agreement entered into pursuant to clause (v) below, (v) to any Assignee or
Participant (or prospective Assignee or Participant) or any actual or
prospective party (or its Related Parties) to any swap or derivative or other
transaction under which payments are to be made by reference to Borrower and its
obligations, this Agreement or payments hereunder, in each case so long as such
Assignee or Participant (or prospective Assignee or Participant) or such actual
or prospective counterparty first specifically agrees in a writing furnished to
and for the benefit of Parent and Borrower to be bound by the terms of this
Section 12.15 or by an agreement containing substantially similar provisions;
(vi) to the extent that Parent or Borrower shall have consented in writing to
such disclosure; (vii) in any suit, action or proceeding where reasonably
necessary or desirable for the purpose of defending itself, reducing its
liability, protecting or exercising any of its claims, rights, remedies or
interests under or in connection with any Loan or Loan Documents or any
Collateral, or doing any of the foregoing for or on behalf of its Affiliates,
officers, employees, agents or representatives; (viii) to any rating agency; or
(ix) to the CUSIP Service Bureau or any similar organization.

12.16 USA PATRIOT Act Notice. Each Lender that is subject to the Act and
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Loan Parties that pursuant to the requirements of the USA Patriot
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Act”), it is required to obtain, verify and record information that identifies
Borrower, which information includes the name and address of Borrower and other
information that will allow such Lender or Administrative Agent, as applicable,
to identify Borrower in accordance with the Act.

12.17 NO ORAL AGREEMENTS. THIS AGREEMENT, TOGETHER WITH THE OTHER LOAN DOCUMENTS
EXECUTED IN CONNECTION HEREWITH, REPRESENTS THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

12.18 [Intentionally Omitted.]

 

92



--------------------------------------------------------------------------------

12.19 No Fiduciary Relationship. In connection with all aspects of each
transaction contemplated hereby (including in connection with any amendment,
waiver or other modification hereof or of any other Loan Document), each of
Parent and Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by Administrative Agent, the
Arranger, the Lenders and the Issuing Lenders are arm’s-length commercial
transactions between Parent, Borrower and their Affiliates, on the one hand, and
Administrative Agent, the Arranger, the Lenders and the Issuing Lenders, on the
other hand, (B) each of Parent and Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) each of Parent and Borrower is capable of evaluating, and understands
and accepts, the terms, risks and conditions of the transactions contemplated
hereby and by the other Loan Documents; (ii) (A) Administrative Agent, the
Arranger, each Lender and each Issuing Lender each is and has been acting solely
as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for Parent, Borrower or any of their respective Affiliates, or any
other Person and (B) neither Administrative Agent nor the Arranger, Lender or
Issuing Lender has any obligation to Parent, Borrower or any their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) Administrative Agent, the Arranger, the Lenders and the Issuing Lenders
and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of Parent and Borrower and their
respective Affiliates, and neither Administrative Agent nor the Arranger, Lender
or Issuing Lender has any obligation to disclose any of such interests to
Parent, Borrower or their respective Affiliates. To the fullest extent permitted
by law, each of Parent and Borrower hereby waives and releases any claims that
it may have against Administrative Agent, the Arranger, any Lender or any
Issuing Lender with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

12.20 Collateral Matters.

(a) The benefit of the Security Documents and the provisions of this Agreement
and the other Loan Documents relating to the Collateral shall also extend to,
secure and be available on a pro rata basis (as set forth in Section 10.06) to
each Lender Derivative Party with respect to any Obligations of Parent, Borrower
or any Subsidiary arising under Derivative Contracts with a Lender Derivative
Party until the Security Termination Date (and notwithstanding that the
outstanding Loan Obligations have been repaid in full and the Commitments have
terminated); provided that with respect to any Derivative Contract with a Lender
Derivative Party that is secured at such time as the counterparty thereto is not
a Lender or an Affiliate of a Lender or the outstanding Loan Obligations have
been repaid in full and the Commitments have terminated, the provisions of
Article XI shall also continue to apply to such counterparty in consideration of
its benefits hereunder and each such counterparty shall, if requested by
Administrative Agent, promptly execute and deliver to Administrative Agent all
such other documents, agreements and instruments reasonably requested by
Administrative Agent to evidence the continued applicability of the provisions
of Article XI. Notwithstanding the foregoing, no Lender Derivative Party shall
have any voting or consent rights under this Agreement or any Security Document
as a result of the existence of Obligations owed to it under a Derivative
Contract that are secured by any Security Document.

 

93



--------------------------------------------------------------------------------

(b) Anything contained in any of the Loan Documents to the contrary
notwithstanding, Borrower, Administrative Agent and each Lender, for itself and
on behalf of its Affiliates party to any Derivative Contract, hereby agree that
(i) no Lender (and no Affiliate of any Lender party to any Derivative Contract)
shall have any right individually to realize upon any of the Collateral or to
enforce the Security Documents or any Guaranty, it being understood and agreed
that all powers, rights and remedies hereunder and under the Security Documents
and any Guaranty may be exercised solely by Administrative Agent, and (ii) in
the event of a foreclosure by Administrative Agent on any of the Collateral
pursuant to a public or private sale or other disposition, Administrative Agent
or any Lender may be the purchaser or licensor of any or all of such Collateral
at any such sale or other disposition and Administrative Agent, as agent for and
representative of the Lenders (but not any Lender or Lenders in its or their
respective individual capacities unless the Majority Lenders shall otherwise
agree in writing), shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any collateral payable by
Administrative Agent at such sale or other disposition. By accepting the benefit
of the Liens granted pursuant to the Security Documents, each lender not party
hereto (on behalf of itself and its Affiliates) hereby agrees to the terms of
this Section 12.20.

12.21 Restatement; Existing Credit Agreement. The parties hereto agree that this
Agreement amends and restates the Existing Credit Agreement in its entirety but
does not novate or discharge the Indebtedness outstanding under the Existing
Credit Agreement, which is amended and restated hereby, and under the Notes.

12.22 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

[The Remainder of this Page Intentionally Left Blank.

Signature Pages to Follow.]

 

94



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

MIDSTATES PETROLEUM COMPANY LLC,

a Delaware limited liability company, as Borrower

By:  

/s/ Thomas L. Mitchell

  Name: Thomas L. Mitchell   Title: Executive Vice President and Chief Financial
Officer

MIDSTATES PETROLEUM COMPANY, INC.,

a Delaware corporation, as Parent

By:  

/s/ Thomas L. Mitchell

  Name: Thomas L. Mitchell   Title: Executive Vice President and Chief Financial
Officer

 

Credit Agreement Signature Page



--------------------------------------------------------------------------------

SUNTRUST BANK, as Administrative Agent,

as Swing Line Lender and as an Issuing Lender

By:  

/s/ Scott Mackey

  Name: Scott Mackey   Title: Director

 

Credit Agreement Signature Page



--------------------------------------------------------------------------------

SUNTRUST BANK,

as a Lender

By:  

/s/ Scott Mackey

  Name: Scott Mackey   Title: Director

 

Credit Agreement Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Lender

By:  

/s/ Christopher Renyi

  Name: Christopher Renyi   Title: Vice President

 

Credit Agreement Signature Page



--------------------------------------------------------------------------------

NATIXIS,

as a Lender

By:  

/s/ Timothy L. Polvado

  Name: Timothy L. Polvado   Title: Senior Managing Director By:  

/s/ Mary Lou Allen

  Name: Mary Lou Allen   Title: Director

 

Credit Agreement Signature Page



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA,

as a Lender

By:  

/s/ Don J. McKinnerney

  Name: Don J. McKinnerney   Title: Authorized Signatory

 

Credit Agreement Signature Page



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC,

as a Lender

By:  

/s/ James L. Moyes

  Name: James L. Moyes   Title: Managing Director

 

Credit Agreement Signature Page



--------------------------------------------------------------------------------

KEYBANK, NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Craig Hanselman

  Name: Craig Hanselman   Title: Vice President

 

Credit Agreement Signature Page



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Nancy Mak

  Name: Nancy Mak   Title: Vice President

 

Credit Agreement Signature Page



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as a Lender

By:  

/s/ Yasantha Gunaratna

  Name: Yasantha Gunaratna   Title: Vice President

 

Credit Agreement Signature Page



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,

as a Lender

By:  

/s/ Mark Walton

  Name: Mark Walton   Title: Authorized Signatory

 

Credit Agreement Signature Page



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A.,

as a Lender

By:  

/s/ Michael King

  Name: Michael King   Title: Authorized Signatory

 

Credit Agreement Signature Page



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Lender and an Issuing Lender By:  

/s/ Michael Neal

  Name: Michael Neal   Title: Director

 

Credit Agreement Signature Page



--------------------------------------------------------------------------------

APPENDIX I

This Appendix I is attached to and made a part of the Second Amended and
Restated Credit Agreement. All capitalized terms not otherwise defined in this
Appendix I are defined in the Second Amended and Restated Credit Agreement.

SunTrust as Administrative Agent, Swing Line

Lender, Issuing Lender and Lender:

303 Peachtree Street

25th Floor

Mail Code 7662

Atlanta, Georgia 30308

Attn: Doug Weltz, Agency Services

Phone: (404) 813-5156

Fax: (404) 495-2170

Agency.services@suntrust.com

Borrower and Parent:

MIDSTATES PETROLEUM COMPANY LLC

4400 Post Oak Parkway, Suite 1900

Houston, Texas 77027

Attn: Thomas L. Mitchell

Phone: (713) 595-9451

Fax: (713) 595-9499

Email: tom.mitchell@midstatespetroleum.com

 

Appendix I – Page 1 of 3



--------------------------------------------------------------------------------

1. LOAN TERMS

 

  A. Maximum Loan Amounts (Section 1.01): $500,000,000.00.

 

  B. Initial Borrowing Base (Section 2.04): $200,000,000.00

 

  C. Letter of Credit Sub-Facility Amount (Section 1.01): $25,000,000.00

 

  D. Pricing Grid (Section 2.05)

 

          Applicable
Margin    Applicable
Margin    Applicable
Margin

Pricing Level

  

Borrowing Base

Utilization

Percentage

   LIBOR Rate    Base Rate    Commitment Fee

I

   ³ 90%    275.0 bps    175.0 bps    50.0 bps

II

   ³ 75% but < 90%    250.0 bps    150.0 bps    50.0 bps

III

   ³ 50% but < 75%    225.0 bps    125.0 bps    50.0 bps

IV

   ³ 25% but < 50%    200.0 bps    100.0 bps    37.5 bps

V

   < 25%    175.0 bps    75.0 bps    37.5 bps

Each change in the Applicable Margin shall apply during the period commencing on
the date of such change in the Borrowing Base Utilization Percentage and ending
on the date immediately preceding the effective date of the next such change in
the Borrowing Base Utilization Percentage.

 

  E. Stated Maturity Date: June 8, 2017.

 

  F. Default Rate: In the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in Section 2.05(b)(i) or, in
the case of any other amount, 2% plus the rate applicable to Base Rate Loans as
provided in Section 2.05(b)(i).

 

2. REPORTING REQUIREMENTS/ BORROWING BASE DATES (Sections 2.04, 7.01 and 7.02):

 

  A. Annual Financial Report due date: Within 90 days following the end of each
fiscal year of Parent commencing with the fiscal year ending December 31, 2012.

 

  B. Quarterly Financial Report due dates: Within 45 days following the end of
each of the first three fiscal quarters of Parent in each fiscal year,
commencing with the quarter ending June 30, 2012.

 

Appendix I – Page 2 of 3



--------------------------------------------------------------------------------

  C. Third Party Reserve Reports due dates: January 15 of each year, commencing
on January 15, 2013, prepared as of January 1 of each year.

 

  D. In-House Reserve Reports due dates: July 15 of each year, commencing on
July 15, 2012, prepared as of July 1 of each year.

 

  E. Scheduled Borrowing Base Determination Dates: September 1, 2012 and,
thereafter, each September 1 and March 1 of each year.

 

  F. Status Report due dates: Items (i) – (v) in the definition of “Status
Report” shall be delivered simultaneous with the delivery of each Third Party
Reserve Report and In-House Reserve Report. Items (i), (iii), and (v) in the
definition of “Status Report” shall be delivered simultaneously with the
delivery of the Quarterly Financial Report at the end of the first and third
fiscal quarter of each fiscal year.

 

3. ADDITIONAL CLOSING CONDITIONS (Section 5.01(k)):

 

  A. No Material Adverse Change. No event, development or circumstance has
occurred or shall then exist that has resulted in, or could reasonably be
expected to have, a Material Adverse Effect.

 

  B. No Litigation. No litigation, arbitration or similar proceeding shall be
pending seeking to enjoin or prevent the transactions contemplated by this
Agreement.

 

  C. No Legal Prohibition. The transactions contemplated by this Agreement and
the other Loan Documents shall be permitted by applicable law and regulation and
such laws and regulations shall not subject Administrative Agent, any Lender, or
any Loan Party to any Material Adverse Effect.

 

  D. Budget. Parent shall have delivered to Administrative Agent a budget and
financial projections for the period of five years following the Closing Date in
form and substance reasonably satisfactory to Administrative Agent.

 

  E. Approvals. Administrative Agent shall have received a certificate of a
Responsible Officer of each Loan Party either (A) attaching copies of all
consents, licenses and approvals required as of the Closing Date in connection
with the execution, delivery and performance by such Loan Party and the validity
against such Loan Party of the Loan Documents to which it is a party, and such
consents, licenses and approvals shall be in full force and effect, or
(B) stating that no such consents, licenses or approvals are so required.

 

  F. Know-Your-Client. Each Lender shall have received all information it has
requested from the Loan Parties and that is required to be delivered to such
Lender pursuant to Section 12.16.

 

Appendix I – Page 3 of 3



--------------------------------------------------------------------------------

APPENDIX II

 

I. Definitions

All capitalized terms not otherwise defined in this Appendix II are defined in
the Second Amended and Restated Credit Agreement. The following terms have the
following meanings:

“Current Assets” means, at any time, the consolidated current assets of Parent
calculated in accordance with GAAP at such time, plus the Available Commitment
at such time, plus the Specified Equity Contribution (if any), and less any
non-cash gains for any Derivative Contract resulting from the requirements of
FASB Accounting Standards Codification (“ASC”) 815 at such time.

“Current Liabilities” means, at any time, the consolidated current liabilities
of Parent calculated in accordance with GAAP at such time, less current
maturities any long-term Indebtedness, including Loans hereunder, less any
non-cash losses or charges on any Derivative Contract resulting from the
requirements of FASB ASC 815 at such time, and less the current portion of any
capital and operating lease obligations to the extent included in the
calculation of consolidated current liabilities of Parent.

“EBITDA” means, with respect to Parent, on a consolidated basis for any fiscal
period, without duplication, (i) Net Income plus (ii) depreciation, depletion,
amortization and other non-cash items reducing Net Income plus (iii) Interest
Expense plus (iv) income tax expense less (v) all extraordinary or non-recurring
items and any non-cash items increasing Net Income plus (vi) all extraordinary
or non-recurring items and any non-cash items decreasing Net Income, and plus
(vii) the Specified Equity Contribution (if any); provided that, with respect to
the determination of Parent’s compliance with the Leverage Ratio set forth in
Part II B of this Appendix II for any period, EBITDA shall be adjusted to give
effect, on a pro forma basis and consistent with GAAP, to any material
acquisitions or dispositions of Oil and Gas Properties or any interest therein
or any Person owning Oil and Gas Properties made during such period as if such
acquisition or disposition, as the case may be, was made at the beginning of
such period; provided further that, no adjustment to EBITDA pursuant to the
immediately preceding proviso shall result in EBITDA for any trailing four
fiscal quarter period (calculated for these purposes as one fiscal period)
deviating by more than 15% above or below what EBITDA otherwise would have been
had no such adjustments been made pursuant to the immediately preceding proviso.

“Interest Expense” means, with respect to Parent, for any fiscal period, the
aggregate amount of all interest expense, amortization or writeoff of debt,
discount and debt issuance costs and commissions, discounts and other fees,
expenses and charges associated with Indebtedness paid by Parent and its
Subsidiaries on a consolidated basis in such fiscal period which are classified
as interest expense on the financial statements of Parent, including any
capitalized interest and net costs under Derivative Contracts in respect of
interest rates to the extent such net costs are allocable to such period in
accordance with GAAP, all as determined in accordance with GAAP.

 

Appendix II – Page 1 of 2



--------------------------------------------------------------------------------

“Net Income” means, for any period, the consolidated net income (or net loss) of
Parent for such period determined in accordance with GAAP.

“Specified Equity Contribution” means a cash equity contribution made to Parent
by any Permitted Holder any time after the Closing Date and on or prior to the
day that is ten (10) days after the day on which financial statements are
required to be delivered for a fiscal quarter. Such contribution will, at the
request of Parent, be included in the calculation of EBITDA or Current Assets,
as applicable, for the purposes of determining compliance with Parent’s
financial covenants at the end of such fiscal quarter; provided, however, (i) in
each rolling four-fiscal quarter period, there shall be a period of at least two
fiscal quarters in which no such contribution is made; (ii) the amount of such
contribution shall be not exceed the amount required to cause Parent to be in
compliance with its financial covenants; (iii) there shall be no more than three
such contributions during the term of this Agreement; and (iv) all such
contributions shall be disregarded for purposes of determining the ability of
Parent to take any action permitted by Article VIII of this Agreement.

“Total Net Indebtedness” means, as of any date of determination, all
Indebtedness in each case actually owing by Parent, Borrower and the
Subsidiaries on such date and to the extent appearing on the balance sheet of
Parent determined on a consolidated basis in accordance with GAAP minus all
unrestricted cash and cash equivalents included in the cash and cash equivalents
accounts listed on the consolidated balance sheet of Parent and the Subsidiaries
at such date in an aggregate amount as of such date not to exceed $15,000,000.

 

II. Financial Covenants

A. Current Ratio. As of the last day of any fiscal quarter, commencing June 30,
2012, the ratio of Current Assets to Current Liabilities shall be not less than
1.0:1.0.

B. Leverage Ratio. As of the last day of any fiscal quarter, commencing June 30,
2012, Borrower’s ratio of Total Net Indebtedness to EBITDA for the trailing four
fiscal quarter period ending on the last day of such fiscal quarter shall not
exceed 4.0:1.0.

 

Appendix II – Page 2 of 2



--------------------------------------------------------------------------------

SCHEDULE I

SECURITY DOCUMENTS

 

1. Personal Property. Second Amended and Restated Pledge and Security Agreement
covering (i) all of the equity interests owned by the Loan Parties in each of
their respective Subsidiaries, if any, and (ii) the personal property described
therein, including all accounts receivable, inventory, contract rights and
general intangibles of the Loan Parties (the “Pledge and Security Agreement”).

 

2. Real Property. Act of Mortgage, Assignment of Production, Security Agreement,
Fixture Filing and Financing Statement, or, as applicable, Act of Amended and
Restated Mortgage, Assignment of Production, Security Agreement, Fixture Filing
and Financing Statement, from Borrower to Administrative Agent for the benefit
of the Lenders and the other secured parties, covering Borrower’s Oil and Gas
Properties set forth therein in Acadia, Ascension, Beauregard, Calcasieu,
Evangeline, Allen, and Rapides Parishes, Louisiana (as amended or supplemented,
the “Mortgages”).

 

3. Financing Statements

 

  A. Financing Statement – Loan Parties

 

  (i) Borrower (Mortgages)

 

Jurisdictions:    Ascension Parish, Louisiana    Beauregard Parish, Louisiana   
Calcasieu Parish, Louisiana    Evangeline Parish, Louisiana    Allen Parish,
Louisiana    Rapides Parish, Louisiana    Orleans Parish, Louisiana

 

  (ii) Parent and Borrower (Pledge and Security Agreement)

 

Jurisdiction:    Delaware Secretary of State

 

Schedule I



--------------------------------------------------------------------------------

SCHEDULE II

INDIVIDUAL PERMITTED HOLDERS

Stephen J. McDaniel

Robert McDaniel

Kristen McDaniel

Ray E. Royer

John A. Crum

Thomas L. Mitchell

Stephen C. Pugh

Brad Broekstra

John P. Foley

Matthew David

Larry M. White

Dexter A. Burleigh

Curtis Newstrom

James R. Hart

 

Schedule II



--------------------------------------------------------------------------------

SCHEDULE III

EXISTING LETTERS OF CREDIT

 

Issuer

   Issuance Date      Amount     

Beneficiary Name(s)

   Expiry Date  

Wells Fargo Bank, National Association

     March 31, 2008       $ 200,000      

- American Contractors Indemnity Company

- U.S. Specialty Insurance Company

- HCC Surety Group

     February 19, 2013   

 

Schedule III



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS AND

PRO RATA SHARES

 

Lender

   Maximum Loan
Amount      Pro Rata Share  

SunTrust Bank

   $ 75,000,000         15.0 % 

Bank of America, N.A.

   $ 67,500,000         13.5 % 

Natixis

   $ 62,500,000         12.5 % 

Royal Bank of Canada

   $ 62,500,000         12.5 % 

The Royal Bank of Scotland plc

   $ 62,500,000         12.5 % 

KeyBank, National Association

   $ 46,250,000         9.25 % 

Capital One, National Association

   $ 46,250,000         9.25 % 

Citibank, N.A.

   $ 25,000,000         5.0 % 

Goldman Sachs Bank USA

   $ 25,000,000         5.0 % 

Morgan Stanley Bank, N.A.

   $ 25,000,000         5.0 % 

Wells Fargo Bank, National Association

   $ 2,500,000         0.5 % 

Total:

   $ 500,000,000         100 % 

 

Schedule 2.01